Exhibit 10.2

CREDIT AGREEMENT

dated as of January 22, 2013

among

NEUSTAR, INC.

as Borrower,

The Lenders Party Hereto,

The Guarantors Party Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent and Initial Swing Line Bank

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Collateral Agent,

and

MORGAN STANLEY BANK, N.A.

as Initial Issuing Bank

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BBVA COMPASS BANK, FIFTH THIRD BANK,

ROYAL BANK OF CANADA, SUNTRUST BANK, TD BANK, N.A. and WELLS FARGO SECURITIES,

LLC,

as Co-Documentation Agents

 

 

MORGAN STANLEY SENIOR FUNDING, INC. and J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers,

MORGAN STANLEY SENIOR FUNDING, INC., J.P. MORGAN SECURITIES LLC

and RBC CAPITAL MARKETS1

as Joint Bookrunners,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BBVA COMPASS BANK, FIFTH THIRD BANK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, PNC BANK, N.A., SUNTRUST

ROBINSON HUMPHREY, INC., TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and WELLS

FARGO SECURITIES, LLC,

as Co-Managers

 

 

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

     33  

SECTION 1.03. Accounting Terms

     33  

SECTION 1.04. Rounding

     34  

SECTION 1.05. Times of Day

     34  

SECTION 1.06. Letter of Credit Amounts

     34   ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES    AND THE LETTERS OF
CREDIT   

SECTION 2.01. The Advances and the Letters of Credit

     34  

SECTION 2.02. Making the Advances

     36  

SECTION 2.03. Issuance of Letters of Credit

     39  

SECTION 2.04. Drawings and Reimbursement under Letters of Credit

     40  

SECTION 2.05. Repayment of Advances

     41  

SECTION 2.06. Termination or Reduction of the Commitments

     43  

SECTION 2.07. Prepayments

     44  

SECTION 2.08. Interest

     46  

SECTION 2.09. Fees

     47  

SECTION 2.10. Conversion of Advances

     47  

SECTION 2.11. Increased Costs, Etc.

     48  

SECTION 2.12. Payments and Computations

     50  

SECTION 2.13. Taxes

     53  

SECTION 2.14. Sharing of Payments, Etc.

     55  

SECTION 2.15. Use of Proceeds

     56  

SECTION 2.16. Defaulting Lender

     56  

SECTION 2.17. Cash Collateral

     58  

SECTION 2.18. Evidence of Debt

     59  

SECTION 2.19. Incremental Term Facilities

     60  

SECTION 2.20. Extension of Termination Date in Respect of Term Facility

     62   ARTICLE III    CONDITIONS TO EFFECTIVENESS AND OF LENDING AND
ISSUANCES OF LETTERS    OF CREDIT   

SECTION 3.01. Conditions of Initial Extension of Credit

     64  



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance

     67  

SECTION 3.03. Determinations Under Section 3.01

     68   ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01. Existence, Qualification and Power

     68  

SECTION 4.02. Authorization; No Contravention

     68  

SECTION 4.03. Governmental Authorization, Other Consents

     69  

SECTION 4.04. Binding Effect

     69  

SECTION 4.05. Financial Statements; No Material Adverse Effect

     69  

SECTION 4.06. Litigation

     70  

SECTION 4.07. Ownership of Property; Liens

     70  

SECTION 4.08. Environmental Compliance

     70  

SECTION 4.09. Taxes

     70  

SECTION 4.10. ERISA Compliance

     70  

SECTION 4.11. Subsidiaries

     71  

SECTION 4.12. Margin Regulations; Investment Company Act

     71  

SECTION 4.13. Disclosure

     72  

SECTION 4.14. Compliance with Laws

     72  

SECTION 4.15. Solvency

     72  

SECTION 4.16. Collateral Documents

     72  

SECTION 4.17. Patriot Act

     72   ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01. Financial Statements

     73  

SECTION 5.02. Certificates; Other Information

     74  

SECTION 5.03. Notices

     75  

SECTION 5.04. Payment of Tax Obligations

     75  

SECTION 5.05. Preservation of Existence, Etc.

     75  

SECTION 5.06. Maintenance of Properties

     76  

SECTION 5.07. Maintenance of Insurance

     76  

SECTION 5.08. Compliance with Laws

     76  

SECTION 5.09. Books and Records

     76  

SECTION 5.10. Inspection Rights

     76  

SECTION 5.11. Use of Proceeds

     76  

SECTION 5.12. Additional Guarantors and Security

     77  

SECTION 5.13. Further Assurances

     79  

SECTION 5.14. Ratings

     79  

SECTION 5.15. Post-Closing

     79  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI       

NEGATIVE COVENANTS

 

  

SECTION 6.01. Liens, Etc.

     79  

SECTION 6.02. Investments

     82  

SECTION 6.03. Indebtedness

     85  

SECTION 6.04. Fundamental Changes

     87  

SECTION 6.05. Dispositions

     88  

SECTION 6.06. Restricted Payments

     89  

SECTION 6.07. Change in the Nature of Business

     91  

SECTION 6.08. Transactions with Affiliates

     91  

SECTION 6.09. Burdensome Agreements

     92  

SECTION 6.10. Use of Proceeds

     93  

SECTION 6.11. Financial Covenants

     93  

SECTION 6.12. Acquisitions

     93  

SECTION 6.13. Accounting Changes

     94  

SECTION 6.14. Prepayments of Subordinated Indebtedness

     94  

SECTION 6.15. Amendment of Material Documents

     94   ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

     95  

SECTION 7.02. Actions in Respect of the Letters of Credit upon Default

     97   ARTICLE VIII    THE AGENTS   

SECTION 8.01. Authorization and Action

     98  

SECTION 8.02. Agents Individually

     99  

SECTION 8.03. Duties of Agents; Exculpatory Provisions

     99  

SECTION 8.04. Reliance by Agents

     100  

SECTION 8.05. Delegation of Duties

     100  

SECTION 8.06. Resignation of Agents

     101  

SECTION 8.07. Non-Reliance on Agents and Other Lenders

     101  

SECTION 8.08. No Other Duties, Etc.

     102  

SECTION 8.09. Agents May File Proofs of Claim

     102  

SECTION 8.10. Collateral and Guaranty Matters

     103  

SECTION 8.11. Indemnification

     104  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX    GUARANTY   

SECTION 9.01. Guaranty; Limitation of Liability

     105  

SECTION 9.02. Guaranty Absolute

     106  

SECTION 9.03. Waivers and Acknowledgments

     107  

SECTION 9.04. Subrogation

     108  

SECTION 9.05. Guaranty Supplements

     109  

SECTION 9.06. Subordination

     109  

SECTION 9.07. Continuing Guaranty; Assignments

     110  

SECTION 9.08. Keepwell

     110   ARTICLE X    MISCELLANEOUS   

SECTION 10.01. Amendments, Etc.

     110  

SECTION 10.02. Notices, Etc.

     111  

SECTION 10.03. No Waiver; Remedies

     115  

SECTION 10.04. Costs and Expenses

     115  

SECTION 10.05. Right of Set-off

     116  

SECTION 10.06. Binding Effect

     117  

SECTION 10.07. Successors and Assigns

     117  

SECTION 10.08. Neutrality, Etc.

     121  

SECTION 10.09. Execution in Counterparts

     124  

SECTION 10.10. No Liability of the Issuing Banks

     124  

SECTION 10.11. Confidentiality

     124  

SECTION 10.12. Release of Collateral

     125  

SECTION 10.13. Patriot Act Notice

     125  

SECTION 10.14. Jurisdiction, Etc.

     125  

SECTION 10.15. Governing Law

     126  

SECTION 10.16. Waiver of Jury Trial

     126  

 

iv



--------------------------------------------------------------------------------

SCHEDULES       Schedule I    -    Commitments and Applicable Lending Offices
Schedule II    -    Guarantors Schedule III    -    Existing Letters of Credit
Schedule 4.01(c)    -    Immaterial Subsidiaries Schedule 4.07    -    Material
Real Properties Schedule 4.11    -    Subsidiaries; Equity Investments Schedule
6.01    -    Existing Liens Schedule 6.02    -    Existing Investments Schedule
6.03    -    Existing Indebtedness Schedule 6.08    -    Existing Affiliate
Contracts Schedule 6.09    -    Existing Burdensome Agreements Schedule 10.02   
-    Addresses for Notices EXHIBITS       Exhibit A-1    -    Form of Revolving
Credit Note Exhibit A-2    -    Form of Term Note Exhibit B    -    Form of
Notice of Borrowing Exhibit C    -    Form of Assignment and Assumption Exhibit
D    -    Form of Security Agreement Exhibit E    -    Form of Guaranty
Supplement Exhibit F    -    Form of Subordinated Debt Terms Exhibit G    -   
Form of Solvency Certificate Exhibit H    -    Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of January 22, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Agreement”), among NEUSTAR, INC., a Delaware corporation (the “Borrower”), the
Guarantors (as hereinafter defined), the Initial Lenders (as hereinafter
defined), the Initial Issuing Bank (as hereinafter defined), the Initial Swing
Line Bank (as hereinafter defined), MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as collateral agent (together with any successor collateral agent
appointed pursuant to Article VIII, the “Collateral Agent”) for the Secured
Parties (as hereinafter defined) and as administrative agent (together with any
successor administrative agent appointed pursuant to Article VIII, the
“Administrative Agent” and, together with the Collateral Agent, the “Agents”)
for the Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower has requested that (a) the Lenders extend credit to the
Borrower in an aggregate principal amount of $325,000,000 under the Term
Facility (as hereinafter defined) and (b) the Lenders and Issuing Banks make
available to the Borrower from time to time a Revolving Credit Facility (as
hereinafter defined) up to an aggregate principal amount of $200,000,000, for
the purposes specified in this Agreement;

WHEREAS, all indebtedness under the Credit Agreement, dated as of November 8,
2011 (as amended, amended and restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), by and among the Borrower,
the guarantors party thereto, certain lenders party thereto and MSSF, as
administrative agent, collateral agent, swing line bank and initial issuing
bank, will be refinanced, repaid or satisfied and discharged in accordance with
the requirements thereof; and

WHEREAS, the Lenders, the Issuing Banks and the Swing Line Bank are willing to
make available to the Borrower the Term Facility and the Revolving Credit
Facility, the Swing Line Advances and Letters of Credit upon the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Equity Interests with ordinary voting power of another Person, or
(b) all or substantially all of the property (other than Equity Interests) of
another Person, whether or not involving a merger or consolidation with such
Person.



--------------------------------------------------------------------------------

“Additional Guarantor” has the meaning specified in Section 9.05.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Term Advance, a Revolving Credit Advance, a Swing Line
Advance, a Letter of Credit Advance or an Incremental Term Advance.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Rate” means, with respect to the Commitment Fee, the Letter of
Credit Fee and the Advances, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.02(a):

 

Pricing
Level

  Consolidated
Leverage Ratio   Commitment Fee   Letter of Credit
Fee   Eurodollar Rate
Advances   Base Rate
Advances 1   Greater than or
equal to

 

2.00:1.00

  0.50%   1.75%   1.75%   0.75% 2   Less than
2.00:1.00   0.375%   1.50%   1.50%   0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.02(b); provided, however, that at the option of
the Required Lenders, the highest Pricing Level (as set forth in the tables
above) shall apply as of the first Business Day after the

 

2



--------------------------------------------------------------------------------

date on which the financial statements referred to in Section 5.01(a) or
(b) were required to have been delivered pursuant thereto but were not
delivered, and shall continue to so apply to and including, the date on which
such financial statements are so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).

In the event that the Administrative Agent and the Borrower determine that any
of the financial statements referred to in Section 5.01(a) or (b) previously
delivered were incorrect or inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate actually applied for such
Applicable Period, then (i) the Borrower shall as soon as practicable deliver to
the Administrative Agent the correct financial statements referred to in
Sections 5.01(a) and/or (b), as applicable, for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Pricing Level for such higher
Applicable Rate were applicable for such Applicable Period and (iii) the
Borrower shall within 5 days after delivery of such financial statements pay to
the Administrative Agent the accrued additional interest and fees owing as a
result of such increased Applicable Rate for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement. This paragraph shall not limit the rights of the Administrative
Agent and Lenders with respect to Section 2.08(b) and Article VII.

“Appropriate Lender” means, at any time, with respect to (a) any of the Term
Facility, the Revolving Credit Facility or any Incremental Term Facility, a
Lender that has a Commitment with respect to such Facility at such time, (b) the
Letter of Credit Facility, (i) any Issuing Bank and (ii) if the other Revolving
Credit Lenders have made Letter of Credit Advances pursuant to Section 2.04 that
are outstanding at such time, each such other Revolving Credit Lender and
(c) the Swing Line Facility, (i) any Swing Line Bank and (ii) if the other
Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each such other Revolving
Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party, or (c) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.07 or by the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in accordance with
Section 10.07 and in substantially the form of Exhibit C hereto or any other
form approved by the Administrative Agent.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease Obligation.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means, (a) in respect of Letters of Credit, the period
from and including the Closing Date to the earliest of (i) the Revolving Credit
Facility Maturity Date or (ii) the termination in whole of the Revolving Credit
Commitments pursuant to Section 2.06 or 7.01 and (b) in respect of Revolving
Credit Advances and Swing Line Advances, the period from and including the
Business Day immediately after the Closing Date to the earliest of (i) the
Revolving Credit Facility Maturity Date or (ii) the termination in whole of the
Revolving Credit Commitments pursuant to Section 2.06 or 7.01.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means Title 11, U.S. Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or any
similar foreign, federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest published by the Wall Street Journal, from time to time, as the
“U.S. Prime Rate”, (b)  1/2 of 1% per annum above the Federal Funds Rate and
(c) the Eurodollar Rate for an Interest Period of one month commencing on such
day plus 1%.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrowing” means a Term Borrowing, a Revolving Credit Borrowing, a Swing Line
Borrowing or a borrowing under an Incremental Term Facility.

“Business Day” means any day (other than any Saturday, Sunday or other day on
which commercial banks are authorized by law to close in New York City) and if
the applicable Business Day relates to notices, determinations, fundings and
payments in connection with the Eurodollar Rate or any Eurodollar Rate Advances,
a day on which dealings in U.S. dollar deposits are also carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all cash expenditures by such Person during such period that, in conformity with
GAAP, are required to be included as capital expenditures or payment of Capital
Lease Obligations on the consolidated statement of cash flows of such Person and
its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means any lease of property, real or personal, which is required
to be accounted for and classified as a capital lease in accordance with GAAP.

“Capital Lease Obligations” means with regard to any Person as of the date of
determination, the aggregate liability of such Person under Capital Leases
reflected on a balance sheet of such Person in accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Banks or Lenders, as collateral for L/C Obligations or
obligations of Lender Parties to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and each applicable Issuing Bank shall agree in their sole discretion, other
credit support, in an amount equal to at least the Minimum Collateral Amount, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Secured Cash Management Agreement, is a Lender, Agent or an Affiliate of a
Lender or Agent, or (b) on the Closing Date, is any Lender, Agent or Affiliate
of a Lender or Agent that has entered into a Secured Cash Management Agreement
prior to the Closing Date, in each case in its capacity as a party to such
Secured Cash Management Agreement.

“CFC” means an entity that is a controlled foreign corporation within the
meaning of Section 957 of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”), but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 35% or
more of the total voting power of the issued and outstanding Equity Interests of
the Borrower normally entitled (without regard to the occurrence of any
contingency) to vote in the election of members of the board of directors or
equivalent governing body of the Borrower; or

(b) any “Change of Control” Triggering Event (or any comparable term) giving
rise to an obligation by the Borrower to make an offer to purchase Senior Notes
or Subordinated Debt with an aggregate outstanding principal amount in excess of
the Threshold Amount occurs under any document pertaining to the Senior Notes or
any Subordinated Debt with an aggregate outstanding principal amount in excess
of the Threshold Amount.

“Chief Financial Officer” means, as to any Person, the individual performing on
behalf of such Person the duties customarily performed by a chief financial
officer of a business corporation, whether or not such individual has been
appointed as the “chief financial officer” of such Person.

“Closing Date” has the meaning set forth in Section 3.01.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means all “Collateral” and “Mortgaged Property” as defined in the
Collateral Documents.

“Collateral Account” means the L/C Cash Collateral Account and any other
“Collateral Account” referred to in the Security Agreement.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.

“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.12, and each other
agreement that creates a Lien in favor of the Collateral Agent for the benefit
of the Secured Parties.

“Commitment” means a Term Commitment, a Revolving Credit Commitment, a Letter of
Credit Commitment, a Swing Line Commitment or an Incremental Commitment.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commitment Assumption Agreement” has the meaning specified in
Section 2.19(d)(ii).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Communications” has the meaning specified in Section 10.02(b).

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

“Consolidated” or “consolidated” refers to the consolidation of accounts in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Pro Forma, consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following, without duplication, to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges for such period, (ii) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense (including amortization of
deferred fees and the accretion of original issue discount), (iv) losses (minus
any gains) realized upon the sale or other disposition of any asset that is not
sold or disposed of in the ordinary course of business and any loss (minus any
gain) realized upon the sale or other disposition of any Equity Interest of any
Person, (v) any losses from an early extinguishment of Indebtedness,
(vi) non-cash stock-based compensation expense, (vii) all customary costs and
expenses incurred in connection with the issuance, prepayment or amendment or
refinancing of Indebtedness permitted hereunder, (viii) any restructuring
charges and any losses on related sales of personal and real property including
any charges and losses incurred in connection with the closure of any
operational facilities of the Borrower and its Subsidiaries for such period in
an aggregate amount for all items added pursuant to this clause (viii) not to
exceed $50,000,000 in any period of four-consecutive fiscal quarters, (ix) any
impairment charges, write-off, depreciation or amortization of goodwill or
intangibles arising pursuant to GAAP, (x) any other non-cash charges resulting
from purchase accounting, (xi) any reduction in revenue resulting from the
purchase accounting effects of adjustments to deferred revenue in component
amounts required or permitted by GAAP and related authoritative pronouncements
as a result of any Permitted Acquisition, (xii) any unrealized losses (minus any
gains) in respect of Secured Hedge Agreements, (xiii) non-cash losses (minus any
gains) resulting from unrealized foreign currency losses, (xiv) transaction
fees, costs and expenses incurred in connection with the consummation of the
Transactions and any Permitted Acquisition, (xv) all customary costs and
expenses incurred in connection with the issuance and exchange of the Senior
Notes and (xvi) other expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and minus (b) the following, without duplication, to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period.

“Consolidated Fixed Charge Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period.

“Consolidated Fixed Charges” means for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum (without duplication) of
(a) Consolidated Interest Charges for such period, (b) scheduled amortization
payments required to be made during such period on account of principal of
Indebtedness of the Borrower or any of its Subsidiaries (including scheduled
amortization principal payments required to be made in respect of the Term
Advances but excluding the Revolving Credit Advances and any other payment in
respect of Indebtedness under revolving facilities), (c) income taxes paid in
cash during such period, (d)

 

7



--------------------------------------------------------------------------------

Capital Expenditures paid in cash during such period (excluding the principal
amount of Indebtedness incurred during such period to finance such expenditures,
but including any repayments of any Indebtedness incurred during such period or
any prior period to finance such expenditures) and (e) Restricted Payments
pursuant to Section 6.06(e), (l) or (m) paid in cash during such period.

“Consolidated Funded Indebtedness” means, without duplication, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all outstanding obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments (excluding, for the avoidance of doubt,
obligations described in clause (c) below), (b) all purchase money Indebtedness,
(c) all non-contingent reimbursement or payment obligations arising under
(i) letters of credit (including standby and commercial), (ii) bankers’
acceptances, (iii) bank guaranties, (iv) surety bonds and (v) similar
instruments, (d) all obligations in respect of the non-contingent deferred
purchase price of property or services which are required to be recorded as
liabilities under GAAP (other than (i) trade accounts payable in the ordinary
course of business (ii) inter-company payables, (iii) working capital-based and
other customary post-closing adjustments in acquisition transactions and
(iv) salary and other employee compensation obligations incurred in the ordinary
course), (e) Attributable Indebtedness in respect of Capital Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary to the extent so guaranteed and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership in which the Borrower or a Subsidiary is a general partner to the
extent that the Borrower or such Subsidiary is liable therefor as a result of
such Persons’ ownership interest, except to the extent that such Indebtedness is
expressly made Non-Recourse Debt.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money or other extensions of credit
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP and (b) the portion of rent expense of the Borrower and its
Subsidiaries with respect to such period under Capital Lease Obligations and
Synthetic Lease Obligations that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of the date of the financial
statements most recently delivered by the Borrower pursuant to Section 5.01(a)
or (b), as applicable, to (b) Consolidated EBITDA for the period of the four
consecutive fiscal quarters ending as of the date of such financial statements.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary or non-recurring gains, charges, expense
or losses) for that period determined in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (i) Consolidated Funded Indebtedness secured by a Lien as of the
date of the financial statements most recently delivered by the Borrower
pursuant to Section 5.01(a) or (b), as applicable, to (ii) Consolidated EBITDA
for the period of the four consecutive fiscal quarters ending as of the date of
such financial statements.

“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP as of the
end of the most recent complete fiscal quarter.

“Contractor Services Agreements” means the contractor services agreements
between the Borrower and either North American Portability Management LLC or the
Canadian LNP Consortium Inc, and any “Statement of Work” referred to therein.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Bank.

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.10 or 2.11.

“Cumulative Equity Amount” means, as of any date of determination, any and all
amounts of any net cash proceeds from the issuance of the Borrower’s Equity
Interests (other than Preferred Interests) received by the Borrower during the
period from and including the Business Day immediately following the Closing
Date through and including such date, minus any and all of such amounts that
were previously (or simultaneously being) applied to any and all transactions
permitted pursuant to Section 6.02(u) or 6.06(n).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Interest” has the meaning set forth in Section 2.08(b).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender Party that
(a) has failed to (i) fund all or any portion of its Advances within two
Business Days of the date such Advances were required to be funded hereunder
unless such Lender Party notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender Party’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such

 

9



--------------------------------------------------------------------------------

writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender Party any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Advances) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank or Swing Line Bank in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender Party’s obligation to fund an Advance
hereunder and states that such position is based on such Lender Party’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender Party shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) after the date hereof, has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Bankruptcy
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender Party or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender Party with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender Party (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender Party. Any determination by the Administrative
Agent that a Lender Party is a Defaulting Lender under clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
Party shall be deemed to be a Defaulting Lender (subject to Section 2.16(b))
upon delivery of written notice of such determination to the Borrower and each
Lender Party.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States; provided that a Subsidiary of a
Foreign Subsidiary shall not be considered a “Domestic Subsidiary” for purposes
of this Agreement.

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means (i) a Lender Party; (ii) an Affiliate of a Lender
Party; (iii) an Approved Fund; and (iv) any other Person (other than an
individual) approved by (x) the Administrative Agent, (y) in the case of an
assignment of a Revolving Credit Commitment, the Issuing Banks and (z) unless a
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed, it being understood that the Borrower’s
withholding of approval to any proposed assignment to a TSP shall be deemed
reasonable); provided, however, that neither any Loan Party nor any Affiliate of
a Loan Party shall qualify as an Eligible Assignee; provided, further, that no
TSP shall qualify as an Eligible Assignee under any provision of this
definition.

“Eligible Guarantor” means an “eligible contract participant” for purposes of
Section 1a(18) of the Commodity Exchange Act, regulations promulgated thereunder
and binding guidance thereunder promulgated by the Commodity Futures Trading
Commission.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and the other ownership or profit interests in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974
and the regulations promulgated and rulings issued thereunder.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurocurrency Liabilities” has the meaning specified in Section 2.11(f).

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Advance, a rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for U.S. dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period. If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in U.S. dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Advance being
made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).

“Events of Default” has the meaning specified in Section 7.01.

 

12



--------------------------------------------------------------------------------

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unenforceable under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason not to constitute an Eligible Guarantor.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender Party,
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) Taxes imposed on or measured by its
overall gross income or overall net income (and franchise taxes imposed in lieu
thereof), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located; (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction described in clause (a), (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 2.11(e)), any withholding Tax that: (i) is required to be
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Applicable Lending Office,
except to the extent that such Foreign Lender (or in the case of a Foreign
Lender that becomes a Lender as a result of an assignment, its assignor) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower Parties with
respect to such withholding Tax pursuant to Section 2.13(a) or (c); (d) any U.S.
federal withholding Tax imposed pursuant to FATCA and (e) all liabilities,
penalties, additions to Tax, and interest incurred with respect to any of the
foregoing.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Indebtedness” means Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Closing Date.

“Existing Letter of Credit” means each letter of credit issued under the
Existing Credit Agreement and set forth on Schedule III.

“Existing Termination Date” has the meaning specified in Section 2.20(a).

“Extended Termination Date” has the meaning specified in Section 2.20(a).

“Extending Lender” has the meaning specified in Section 2.20(e).

“Extension of Credit” means any Borrowing and any issuance of a Letter of Credit
hereunder, including any Initial Extension of Credit.

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Facility, the Letter of Credit Facility or any Incremental Term Facility.

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code or any amended or successor
version that is substantively comparable and not materially more burdensome, and
the Regulations promulgated thereunder.

“FCC” means the Federal Communications Commission.

“FCC Contracts” has the meaning specified in Section 10.08(f).

“FCC Order” means the FCC order adopted and released on July 15, 2011 titled “In
the Matter of North American Numbering Plan Administrative – Neustar Request for
Clarification”, CC Docket No. 92-237.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated January 10, 2013 between the Borrower
and the Administrative Agent.

“Flood Hazard Property” has the meaning specified in Section 5.12(c).

“Foreign Lender” means any Lender that is not a “United States person,” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia and any Subsidiary of a Foreign Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lender Parties or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Bank, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Advances made by such Swing Line Bank other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lender Parties.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Granting Lender” has the meaning specified in Section 10.07(l).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation that such Indebtedness or obligation will be paid or discharged, as
the case may be, in order to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 9.01(a).

“Guarantors” means the Subsidiaries of the Borrower listed on Schedule II hereto
and each other Subsidiary of the Borrower that shall be required to execute and
deliver a guaranty pursuant to Section 5.12 or shall otherwise execute and
deliver such a guaranty.

 

15



--------------------------------------------------------------------------------

“Guaranty” or “Guaranties” means the guaranty of the Guarantors set forth in
Article IX, together with each other guaranty and guaranty supplement delivered
pursuant to Section 5.12 or otherwise delivered by a Guarantor.

“Guaranty Supplement” has the meaning specified in Section 9.05.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Secured
Hedge Agreement, is a Lender, Agent or an Affiliate of a Lender or Agent, or
(b) on the Closing Date, is any Lender, Agent or Affiliate of a Lender or Agent
that has entered into a Secured Hedge Agreement prior to the Closing Date, in
each case in its capacity as a party to such Secured Hedge Agreement.

“Immaterial Subsidiary” means (a) as of the Closing Date, any Subsidiary listed
on Schedule 4.01(c) hereto and (b) at any time thereafter, any Subsidiary
designated as such by the Borrower in a certificate delivered by the Borrower to
the Administrative Agent (and which designation has not been rescinded in a
subsequent certificate of the Borrower delivered to the Administrative Agent);
provided that, with respect to any Subsidiary designated as an Immaterial
Subsidiary pursuant to clause (b) above, (i) such Subsidiary does not own any
rights to intellectual property material to the business of the Borrower and its
Subsidiaries taken as a whole, (ii) the aggregate assets (other than assets
consisting of intercompany receivables) of all Immaterial Subsidiaries and their
respective Subsidiaries as of the last day of the most recent fiscal quarter in
respect of which financial statements have been delivered pursuant to
Section 5.01 do not, on a consolidated basis, exceed 2.5% of the Consolidated
Total Assets as of such last day and (iii) the aggregate Consolidated EBITDA
(with each reference in such term to “the Borrower” mean and be a reference to
each Immaterial Subsidiary) produced by all Immaterial Subsidiaries and their
respective Subsidiaries for the four consecutive fiscal quarters most recently
ended on or prior to such date in respect of which financial statements have
been delivered pursuant to Section 5.01 do not, on a consolidated basis, exceed
10% of the Consolidated EBITDA of the Borrower and its Subsidiaries for such
time period.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Incremental Commitment Date” has the meaning specified in Section 2.19(b).

“Incremental Commitment” has the meaning specified in Section 2.19(a).

“Incremental Lender” means an Increasing Lender or an Assuming Lender pursuant
to Section 2.19.

“Incremental Term Advance” means an advance under the Incremental Term Facility.

 

16



--------------------------------------------------------------------------------

“Incremental Term Facility” has the meaning specified in Section 2.19(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as expressly specified):

(a) all outstanding obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (in each case, unless and to
the extent cash-collateralized);

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the non-contingent deferred purchase
price of property or services which are required to be recorded as liabilities
under GAAP (other than (i) trade accounts payable and accrued expenses in the
ordinary course of business, (ii) inter-company payables among the Borrower and
its Subsidiaries not constituting Indebtedness for borrowed money, (iii) working
capital based and other customary post-closing adjustments in acquisition
transactions and (iv) salary and other employee compensation obligations
incurred in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing, to the
extent guaranteed.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner to the
extent that such Person is liable therefor as a result of such Persons’
ownership interest, except to the extent that such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

“Indemnified Costs” has the meaning specified in Section 8.11(a).

“Indemnified Party” has the meaning specified in Section 10.04(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

17



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 10.11.

“Initial Extension of Credit” means any Borrowing and issuance of a Letter of
Credit hereunder on the Closing Date.

“Initial Issuing Bank” means the bank listed on the signature pages hereof as
the Initial Issuing Bank.

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Initial Pledged Equity” has the meaning specified in the Security Agreement.

“Initial Revolving Credit Lender” means an Initial Lender that is a Revolving
Credit Lender.

“Initial Swing Line Bank” means the bank listed on the signature pages hereof as
the Initial Swing Line Bank.

“Insurance/Condemnation Receipt” means any cash proceeds of insurance
(including, without limitation, any key man life insurance, but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) or condemnation awards; provided that
no cash proceeds realized in a single event or series of related events shall
constitute Insurance/Condemnation Receipt unless such cash proceeds shall exceed
$5,000,000.

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months (or, with the consent of all of the Lenders holding
Commitments or Loans under the relevant Facility, any other period that is
twelve or fewer months), as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

18



--------------------------------------------------------------------------------

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person with respect to another Person, whether by means of
(a) the purchase or other acquisition of capital stock or other Equity Interests
of another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or limited liability company interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of related
transactions) of assets of another Person that constitute a business unit. The
amount of any Investment outstanding at any time shall be (i) the amount
actually invested, without any adjustments for increases or decreases in the
value of such investment, minus (ii) the amount of dividends or distributions in
connection with such Investment and any return of capital and any payment of
principal received in respect of such Investment.

“Issuing Banks” means the Initial Issuing Bank, any other Revolving Credit
Lender approved as an Issuing Bank by the Administrative Agent and the Borrower
and any other financial institution approved as an Issuing Bank by the
Administrative Agent and the Borrower and any Eligible Assignee to which a
Letter of Credit Commitment hereunder has been assigned pursuant to
Section 10.07 so long as each such Revolving Credit Lender or Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Initial Issuing Bank, Revolving Credit Lender or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

“Joint Lead Arrangers” means MSSF and J.P. Morgan Securities LLC.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.

 

19



--------------------------------------------------------------------------------

“L/C Disbursement” means a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all L/C Disbursements that have not yet been reimbursed (whether through an
Advance or otherwise). For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. The L/C Obligations of any Lender at
any time shall be its Pro Rata Share of the total L/C Obligations at such time.

“L/C Related Documents” has the meaning specified in Section 2.05(e)(A).

“Lender Party” means any Lender, any Issuing Bank, any Swing Line Bank or any
Incremental Lender.

“Lender Party Appointment Period” has the meaning specified in Section 8.06(a).

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 10.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

“Lenders Presentation” means the presentation to the Lenders dated January 7,
2013 Presentation.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.04.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Assumptions, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Issuing Bank’s “Letter of Credit Commitment,” as such
amount may be reduced at or prior to such time pursuant to Section 2.06.

“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Banks’ Letter of Credit Commitments at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.06.

“Letter of Credit Fee” has the meaning specified in Section 2.09(b)(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Letters of Credit” has the meaning specified in Section 2.01(d)(i).

 

20



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Liquid Assets” means (a) cash, (b) demand deposits or interest-bearing time and
eurodollar deposits, certificates of deposit or similar banking arrangements
with banks which have capital and surplus of not less than $500,000,000;
(c) direct obligations of the United States of America in the form of United
States Treasury obligations or any governmental agency or instrumentality whose
obligations constitute full faith and credit obligations of the United States of
America, which have maturities of 10 years or less; (d) bonds and other fixed
income instruments (including tax-exempt bonds) rated investment grade from
companies or public entities, and mutual funds that invest substantially all of
their assets in such bonds and other fixed income instruments, either owned
directly by the Borrower or managed on the Borrower’s behalf by any nationally
recognized investment advisor who or which has assets under management in excess
of $500,000,000; (e) commercial paper rated P-1 or higher by Moody’s or A-1 or
higher by S&P; (f) repurchase agreements or similar arrangements with banks
which have capital and surplus of not less than $500,000,000; and (g) mutual
funds or money market funds that invest substantially all of their assets in
instruments described in the subsections above; provided, however, that none of
the items in clauses (a) through (f) shall be subject to any Liens other than
those permitted by the Loan Documents.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty,
(d) the Collateral Documents, (e) the Fee Letter, (f) each Letter of Credit
Agreement and (g) solely where the term “Loan Documents” is used or referred to
in Section 2.12(e), Article IX or Section 10.12 hereof or in the Guaranty or the
Collateral Documents, each Secured Cash Management Agreement and Secured Hedge
Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” has the meaning specified in Regulation U issued by the Board of
Governors of the Federal Reserve System of the United States.

“Material Account” means any deposit or securities account of any Loan Party,
other than any zero-balance, payroll or employee benefit account and any
accounts having an aggregate balance of not more than $7,500,000; provided that
any deposit or securities account solely for the purpose of collateralizing any
obligations under any Material Contract or Indebtedness permitted under
Section 6.03(s) shall not be deemed a Material Account.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of the Borrower and the Loan Parties, taken as a whole (excluding
any Immaterial Subsidiary) to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower or any Loan Party that is a
Material Subsidiary of any Loan Document to which it is a party.

 

21



--------------------------------------------------------------------------------

“Material Contract” has the meaning specified in the “material contract”
definition in Item 601(b)(10) of Regulation S-K of the Securities Laws.

“Material Real Property” means any real property owned by any Loan Party with a
fair market value in excess of $7,500,000.

“Material Subsidiary” means, at any time, each Subsidiary of the Borrower other
than an Immaterial Subsidiary.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the deeds of trust, trust deeds, mortgages, leasehold
mortgages and/or leasehold deeds of trust executed by the applicable Loan
Parties in connection herewith.

“MSSF” has the meaning specified in the recital of parties to this Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NANPA” means the official North American Numbering Plan Administrator, as
referred to in 47 C.F.R. §52.12.

“Net Cash Proceeds” means, (a) with respect to any sale, lease, transfer or
other disposition of any asset of the Borrower or any of its Subsidiaries (other
than any sale, lease, transfer or other disposition of assets pursuant to clause
(a), (b), (c), (d), (g), (i) or (j) of Section 6.05), the excess, if any, of
(i) the sum of cash and Liquid Assets received in connection with such sale,
lease, transfer or other disposition (including any cash or Liquid Assets
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness (other than Indebtedness under the
Loan Documents) that is secured by such asset and that is required to be repaid
in connection with such sale, lease, transfer or other disposition thereof,
(B) the reasonable and customary out-of-pocket costs, fees, commissions,
premiums and expenses incurred by the Borrower or its Subsidiaries, (C) federal,
state, provincial, foreign and local taxes reasonably estimated (on a
Consolidated basis) to be actually payable within the current or the immediately
succeeding tax year as a result of any gain recognized in connection therewith
and (D) a reasonable reserve for any purchase price adjustment or any
indemnification payments (fixed and contingent) attributable to the seller’s
obligations to the purchaser undertaken by the Borrower or any of its
Subsidiaries in connection with such sale, lease,

 

22



--------------------------------------------------------------------------------

transfer or other disposition (but excluding any purchase price adjustment or
any indemnity that, by its terms, will not under any circumstances be made prior
to the final maturity of the Term Facility); provided that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Cash Proceeds unless such
net cash proceeds shall exceed $5,000,000;

(b) with respect the incurrence of issuance of any Indebtedness by the Borrower
or any of its Subsidiaries (other than Indebtedness permitted under
Section 6.03), the excess of (i) the sum of the cash and Liquid Assets received
in connection with such incurrence or issuance over (ii) the underwriting
discounts and commissions or other similar payments, and other out-of-pocket
costs, fees, commissions, premiums and expenses incurred by the Borrower or any
of its Subsidiaries in connection with such incurrence or issuance to the extent
such amounts were not deducted in determining the amount referred to in
clause (i); and

(c) with respect to any Insurance/Condemnation Receipt that is not otherwise
included in clause (a) above, the sum of the cash and Liquid Assets received in
connection therewith.

“New Extending Lender” has the meaning specified in Section 2.20(d).

“Non-Defaulting Lender” means, at any time, each Lender Party that is not a
Defaulting Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.20(b).

“Non-Recourse Debt” means Indebtedness (a) as to which neither the Borrower nor
any of its Subsidiaries (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable (as a guarantor or otherwise), or
(iii) constitutes the lender; and (b) no default with respect to which would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
(other than the Obligations) of the Borrower or any of its Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

“Note” means a Term Note or a Revolving Credit Note.

“Notice Date” has the meaning specified in Section 2.20(b).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of L/C Termination” has the meaning specified in Section 2.01(d)(ii).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“NTL” means Neustar Technologies Limited.

 

23



--------------------------------------------------------------------------------

“NTL Reorganization” means any corporate restructuring of NTL (or its direct
parent), that could not reasonably be expected to have a Material Adverse
Effect, and as a result of which (a) NTL is no longer a first-tier Foreign
Subsidiary of a Loan Party and the Equity Interests in NTL are transferred to
and held by another first-tier Foreign Subsidiary of a Loan Party and (b) no
portion of NTL’s Equity Interests can be pledged without violating the “deemed
dividend” rule of Section 956 of the Code.

“NTL Release” means the release of the Lien in favor of the Collateral Agent in
respect of the 65% of the Equity Interests in NTL.

“NTL Release Conditions” means (a) NTL remains an indirect wholly owned
Subsidiary of the Borrower and (b) neither the Borrower, NeuStar NGM Services,
LLC, NTL nor any Person that owns any of the Equity Interests in NTL or NTL’s
parent shall have pledged such Equity Interests to any other Person.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management or
Secured Hedge Agreement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; excluding, in each case, any Excluded Swap Obligations.

“OID” has the meaning specified in Section 2.19(a).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 2.13(b).

“Participant Register” has the meaning specified in Section 10.07(g).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

24



--------------------------------------------------------------------------------

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition permitted by Section 6.12.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.02(b).

“Post-Petition Interest” has the meaning specified in Section 9.06(b).

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Pro Forma”, “Pro Forma Basis” or “Pro Forma Effect” means, with respect to the
calculation of the Consolidated Secured Leverage Ratio, the Consolidated
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio and any other
applicable event, as of any time, that pro forma effect shall be given to each
such applicable event as well as the Transactions, any Permitted Acquisition,
any issuance, incurrence or assumption of Consolidated Funded Indebtedness and,
in the case of any issuance or incurrence, the use of proceeds thereof
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transaction and for which the financial effect is being
calculated (and if such Indebtedness has a floating or formula rate, it shall
have an implied rate of interest for the relevant period of four consecutive
fiscal quarters for purposes of this definition determined by utilizing the rate
which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination), but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes not to finance any
acquisition or applicable transaction), any Disposition for $10,000,000 or more
of (x) material assets outside the ordinary course of business, or (y) a
business unit, line of business or division, that have occurred during the four
consecutive fiscal quarter period of the Borrower most-recently ended as of or
prior to such time, or subsequent to the end of such four consecutive fiscal
quarter period but prior to such time or prior to or simultaneously with the
event for which a determination under this definition is made, as if each such
event occurred on the first day of such four consecutive fiscal quarter period,
including (a) that income statement items attributable to the Person or property
acquired shall, subject to clause (b) below, be recognized and consolidated with
the income statement items of

 

25



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries in accordance with GAAP consistently applied
(where applicable); and (b) any adjustments to expense items made in
consolidating the Borrower and its Subsidiaries with the Person or the property
acquired shall be (i) made in accordance with Regulation S-X of the Securities
Act of 1933, or (ii) included in the good faith of the Borrower on the basis of
information and assumptions that the Borrower believes to be reasonable as of
the date of determining compliance and shall (A) solely relate to cost savings
during any period applicable in such calculations that (1) would have been
realized during the 12 months prior to the Acquisition of such Person or
property or are realized or expected to be realized within 12 months after the
Acquisition of such Person or property, (2) are supported by reasonably detailed
supporting calculations provided together with the certifications required under
Section 6.12, which calculations are prepared in good faith by senior management
of the Borrower in accordance with GAAP, consistently applied (where applicable)
and (3) do not exceed in the aggregate, together with all other adjustments to
expense items for such period made pursuant to this clause (b) in respect of any
Acquisition, an amount equal to 10% of the Consolidated EBITDA for the period of
the four consecutive fiscal quarters ending as of the date of the financial
statements most recently delivered by the Borrower pursuant to Section 5.01(a)
or (b), as applicable, or (B) have been approved by the Administrative Agent;
provided that no pro forma effect shall be given to (x) any issuance, incurrence
or assumption of Consolidated Funded Indebtedness the aggregate amount of which
subject to such issuance, incurrence, assumption or permanent repayment does not
exceed $10,000,000 and (y) any Disposition (other than any Disposition for
$10,000,000 or more of (i) material assets outside the ordinary course of
business, or (ii) a business unit, line of business or division).

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.06 or
7.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.06 or 7.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

“Public Lenders” has the meaning specified in Section 10.02(e).

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 (or such other amount so that
such Loan Party is an “eligible contract participant” as defined in the
Commodity Exchange Act) at the time such Swap Obligation is incurred.

“Refinanced Indebtedness” has the meaning specified in Section 6.03(i).

“Refinancing Indebtedness” has the meaning specified in Section 6.03(i).

“Register” has the meaning specified in Section 10.07(d).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed in the Securities
Laws.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulations” means the regulations promulgated by the United States Department
of the Treasury pursuant to and in respect of provisions of the Code. All
references herein to sections of the Regulations shall include any corresponding
provisions of succeeding, similar, substitute proposed or final Regulations.

 

26



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective partners, directors,
officers, employees, agents and advisors.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lender Parties owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or assistant
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Restricting Information” has the meaning specified in Section 10.02(f).

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

27



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Lender’s “Revolving Credit Commitment,” as such amount
may be reduced at or prior to such time pursuant to Section 2.06.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Facility Maturity Date” means the date that is five years
after the Closing Date; provided, however that if such date is not a Business
Day, the Revolving Credit Facility Maturity Date shall be the next preceding
Business Day.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender.

“Revolving Reduction Amount” has the meaning specified in Section 2.07(b)(v).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement
permitted hereunder that is entered into by and between the Borrower or any Loan
Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Loan Party and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means the Agents, the Lender Parties, the Cash Management
Banks and the Hedge Banks.

“Security Agreement” has the meaning specified in Section 3.01(a)(iii).

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

28



--------------------------------------------------------------------------------

“Senior Notes” means the 4.500% senior notes due 2022 in the initial aggregate
principal amount of $300,000,000 issued by the Borrower pursuant to the Senior
Notes Indenture and any exchange notes issued in exchange therefor pursuant to
the Registration Rights Agreement (as defined in the Senior Notes Indenture).

“Senior Notes Documents” means the Senior Notes Indenture and any notes or other
credit documents referred to therein.

“Senior Notes Indenture” means that certain Indenture, dated as of January 22,
2013, by and among the Borrower, The Bank of New York Mellon Trust Company,
N.A., as trustee, and the other parties thereto.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis; (b) the present fair saleable value of
the assets of such Person and its Subsidiaries, on a consolidated basis, is not
less than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries, on a consolidated basis, on their debts and
liabilities, including contingent liabilities, as they become absolute and
matured; (c) such Person and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which such Person’s and its Subsidiaries’ assets, on a
consolidated basis, would constitute unreasonably small capital; and (d) such
Person and its Subsidiaries do not intend to, and do not believe that they will,
incur debts or liabilities, including contingent liabilities, on a consolidated
basis, beyond their ability to pay such debts and liabilities as they mature.
For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“SPC” has the meaning specified in Section 10.07(l).

“Subordinated Debt” means unsecured Indebtedness of the Borrower or any
Subsidiary that is validly subordinated by its terms to the Obligations on terms
(a) no less beneficial to the Lender Parties, taken as a whole, than the terms
forth on Exhibit F, or (b) satisfactory to the Administrative Agent.

“Subordinated Obligations” has the meaning specified in Section 9.06.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

29



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligations”.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender Party or any Affiliate
of a Lender Party).

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c), or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Bank” means the Initial Swing Line Bank and any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to
Section 10.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all obligations that by the terms of this Agreement
are required to be performed by it as a Swing Line Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and

 

30



--------------------------------------------------------------------------------

Assumption, set forth for the Swing Line Bank in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d) as the Swing Line Bank’s
“Swing Line Commitment,” as such amount may be reduced at or prior to such time
pursuant to Section 2.06.

“Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Bank’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.06.

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
synthetic, off-balance sheet or tax retention lease.

“Taxes” has the meaning specified in Section 2.13(a).

“Term Advance” has the meaning specified in Section 2.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d) as such Lender’s “Term
Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

“Term Facility Maturity Date” means (a) with respect to the Term Facility (other
than any portion thereof that has been extended), the date that is fifth
anniversary of the Closing Date and (b) with respect to any Term Advances for
which the maturity has been extended pursuant to Section 2.20, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Term Facility Maturity
Date shall be the next preceding Business Day.

“Term Lender” means any Lender that has a Term Commitment.

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender.

“Termination Date” means the Term Facility Maturity Date or the Revolving Credit
Facility Maturity Date, as applicable.

“Threshold Amount” means $50,000,000.

 

31



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the issuance of the Senior Notes,
(b) the entering into by the Loan Parties of the Loan Documents to which they
are or are intended to be a party and the borrowing of the Advances hereunder,
(c) the refinancing of the Indebtedness under the Existing Credit Agreement of
the Borrower and its Subsidiaries and the termination of all commitments with
respect thereto and (d) the payment of the fees and expenses incurred in
connection with, caused by, resulting from or arising out of the consummation of
the Transactions (including any upfront fees).

“Transactions Documents” means, collectively, the Loan Documents and the Senior
Notes Documents.

“TSP” means any provider of “telecommunications service”, as such term is
defined in the Telecommunications Act of 1996. For the avoidance of doubt, “TSP”
shall not include any Affiliate of any TSP, unless such Affiliate itself is a
TSP.

“TSP Information” has the meaning specified in Section 10.08(e).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“US Holdco” means any Domestic Subsidiary of the Borrower, or any entity that is
disregarded as an entity separate from a Domestic Subsidiary for U.S. federal
income tax purposes, the sole assets (other than immaterial assets) of which
consist of the Equity Interests of CFCs.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.04 and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Banks pursuant to Section 2.01(d) and
outstanding at such time.

 

32



--------------------------------------------------------------------------------

“wholly-owned Subsidiary” means any Subsidiary in which 100% of the Equity
Interests are owned by the Borrower or a Subsidiary of the Borrower except for
those Equity Interests that applicable Law requires to be issued as directors’
qualifying shares to satisfy national citizenship requirements.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of, or reference to, any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

33



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
Available Amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Agreement or other document or instrument related
thereto, provides for one or more automatic increases in the stated amount
thereof, the Available Amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit. (a) The Term Advances.
Each Term Lender severally agrees, on the terms and conditions hereinafter set
forth, to make a single advance (a “Term Advance”) to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Term Commitment at such
time. The Term Borrowing shall consist of Term Advances made simultaneously by
the Term Lenders ratably according to their Term Commitments. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.

(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the Availability Period in an amount for each such Advance
not to exceed such Lender’s Unused

 

34



--------------------------------------------------------------------------------

Revolving Credit Commitment at such time. Each Revolving Credit Borrowing shall
be in an aggregate amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof (other than a Borrowing the proceeds of which shall be used
solely to repay or prepay in full outstanding Swing Line Advances or outstanding
Letter of Credit Advances) and shall consist of Revolving Credit Advances made
simultaneously by the Revolving Credit Lenders ratably according to their
Revolving Credit Commitments. Within the limits of each Revolving Credit
Lender’s Unused Revolving Credit Commitment in effect from time to time, the
Borrower may borrow under this Section 2.01(b), prepay pursuant to
Section 2.07(a) and reborrow under this Section 2.01(b).

(c) The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances to the Borrower
from time to time on any Business Day during the Availability Period (i) in an
aggregate amount not to exceed at any time outstanding the lesser of (x) the
Swing Line Sublimit and (y) the Swing Line Bank’s Swing Line Commitment at such
time and (ii) in an amount for each such Swing Line Advance not to exceed the
Unused Revolving Credit Commitments of the Revolving Credit Lenders immediately
prior to the making of such Swing Line Advance. The Swing Line Bank agrees to
make one or more Swing Line Advances on any Business Day. No Swing Line Advance
shall be used for the purpose of funding the payment of principal of any other
Swing Line Advance. Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof and,
notwithstanding Section 2.10, shall be made as a Base Rate Advance by the Swing
Line Bank. Within the limits of the Swing Line Sublimit and within the limits
referred to in clause (ii) above, the Borrower may borrow under this
Section 2.01(c), repay pursuant to Section 2.05(d) or prepay pursuant to
Section 2.07(a) and reborrow under this Section 2.01(c). Immediately upon the
making of a Swing Line Advance, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Bank a risk participation in such Swing Line Advance in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Swing Line
Advance.

(d) The Letters of Credit. (i) From and after the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued pursuant to and governed by
this Agreement, and each reference herein to “issued” or “issuance” shall be
deemed to include such deemed issuance hereunder. Each Issuing Bank severally
agrees, on the terms and conditions hereinafter set forth, to issue standby
letters of credit (together with each Existing Letter of Credit, the “Letters of
Credit”) denominated in U.S. dollars for the account of the Borrower from time
to time on any Business Day during the Availability Period in an aggregate
Available Amount (i) for all Letters of Credit issued by such Issuing Bank not
to exceed at any time the lesser of (x) the Letter of Credit Sublimit and
(y) such Issuing Banks’ Letter of Credit Commitment at such time and (ii) for
each such Letter of Credit not to exceed the aggregate Unused Revolving Credit
Commitments of the Revolving Credit Lenders at such time.

(ii) No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of
five Business Days before the Revolving Credit Facility Maturity Date and one
year after the date of issuance thereof, but any Letter of Credit with a
one-year term may by its terms be renewable annually automatically, unless such
Issuing Bank in its sole discretion has notified the Borrower (with a

 

35



--------------------------------------------------------------------------------

copy to the Administrative Agent) on or prior to the date for notice of
termination set forth in such Letter of Credit but in any event at least 30
Business Days prior to the date of automatic renewal of its election not to
renew such Letter of Credit (a “Notice of L/C Termination”); provided that the
terms of each Letter of Credit that is automatically renewable annually shall
(x) require the Issuing Bank that issued such Letter of Credit to give the
beneficiary named in such Letter of Credit notice of any Notice of L/C
Termination, (y) permit such beneficiary, upon receipt of such notice, to draw
under such Letter of Credit prior to the date such Letter of Credit otherwise
would have been automatically renewed and (z) not permit the expiration date
(after giving effect to any renewal) of such Letter of Credit in any event to be
extended to a date later than five Business Days before the Revolving Credit
Facility Maturity Date, unless in the sole discretion of the Issuing Bank the
Available Amount of the Letter of Credit is Cash Collateralized. If a Notice of
L/C Termination is given by the relevant Issuing Bank pursuant to the
immediately preceding sentence, such Letter of Credit shall expire on the date
on which it otherwise would have been automatically renewed. Subject to the
notice requirement in this clause in the case of automatic renewable Letters of
Credit, each Issuing Bank may in its sole discretion determine whether to accept
any amendment or renewal of any Letter of Credit proposed by the Borrower.

(iii) Within the limits of the Letter of Credit Facility, and subject to the
limits referred to above, the Borrower may request the issuance of Letters of
Credit under this Section 2.01(d), repay any Letter of Credit Advances resulting
from drawings thereunder pursuant to Section 2.04 and request the issuance of
additional Letters of Credit under this Section 2.01(d).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.04, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Appropriate
Lender prompt notice thereof by telecopier or electronic communication. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 12:00 P.M. (New York City time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and Letter of Credit Advances outstanding at such time, together
with interest accrued and unpaid thereon to and as of such date.

 

36



--------------------------------------------------------------------------------

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to any Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing, or by telecopier or
electronic communication, specifying therein the requested (x) date of such
Borrowing, (y) amount of such Borrowing and (z) maturity of such Borrowing
(which maturity shall be no later than the earliest of (A) the tenth day after
the requested date of such Borrowing and (B) the Revolving Credit Facility
Maturity Date). The Swing Line Bank will make the amount of the requested Swing
Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.

(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes each Swing Line Bank to so request on its behalf) that each Revolving
Credit Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding. Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified therein but subject to the satisfaction of the
conditions set forth in Section 3.02. The Swing Line Bank shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Notice of Borrowing available for the account of its Applicable Lending Office
to the Administrative Agent for the account of the Swing Line Bank, by deposit
to the Administrative Agent’s Account, in same date funds, not later than 11:00
A.M. on the day specified in such Notice of Borrowing.

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry practices on interbank compensation.

 

37



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in any Swing Line Advance pursuant
to this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence of continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances (A) for the initial Borrowing
hereunder, unless the Administrative Agent otherwise consents and such initial
Borrowing is a Term Borrowing, or (B) for any Borrowing if the aggregate amount
of such Borrowing is less than $1,000,000 or if the obligation of the
Appropriate Lenders to make Eurodollar Rate Advances shall then be suspended
pursuant to Section 2.10 or 2.11 and (ii) the Term Advances may not be
outstanding as part of more than 5 separate Borrowings and the Revolving Credit
Advances may not be outstanding as part of more than 10 separate Borrowings.

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.08 to Advances

 

38



--------------------------------------------------------------------------------

comprising such Borrowing and (ii) in the case of such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry practices on interbank compensation. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Advance as part of such Borrowing
for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of Letters of Credit. (a) Request for Issuance. Each
Letter of Credit shall be issued upon notice, given not later than 11:00 A.M.
(New York City time) on the day that occurs 5 Business Days (or such later day
as mutually agreed) prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender, in the case of Letters of
Credit, prompt notice thereof by telecopier or electronic communication. Each
such notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be
by telephone, confirmed immediately in writing, or by telecopier or electronic
communication, specifying therein the requested (A) date of such issuance (which
shall be a Business Day), (B) Available Amount of such Letter of Credit,
(C) expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If (x) the
requested form of such Letter of Credit is in such Issuing Bank’s then current
standard form with such revisions as shall be requested by the Borrower and
approved by such Issuing Bank in its sole discretion and (y) it has received
(i) information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, that such Issuing Bank has reasonably requested, in
each case with respect to the beneficiary of such Letter of Credit and
(ii) confirmation from the Administrative Agent that the requested issuance is
permitted in accordance with the terms hereof (which confirmation shall be
provided promptly), such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 10.02 or as otherwise agreed with
the Borrower in connection with such issuance. In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern. Each Issuing Bank may
determine in its sole discretion whether to, and shall have no obligation to,
issue, amend, modify or transfer any Letter of Credit if any such action shall
be prohibited by applicable law, including, without limitation, United States,
European Union, United Nations, and foreign sovereign judicial orders and
government regulations that mandate dishonor of Letter of Credit obligations and
that are enforceable under the applicable law.

(b) Letter of Credit Reports. Unless otherwise agreed by the Administrative
agent, each Issuing Bank shall furnish to the Administrative Agent (A) on the
first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit

 

39



--------------------------------------------------------------------------------

issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit issued by such Issuing Bank and (B) on the
first Business Day of each calendar quarter a written report setting forth the
average daily aggregate Available Amount during the preceding calendar quarter
of all Letters of Credit issued by such Issuing Bank.

(c) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by any Issuing Bank under Section 2.03(a), such Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Lender, and each Revolving Credit Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Bank, a
participation in such Letter of Credit in an amount for each Revolving Credit
Lender equal to such Lender’s Pro Rata Share of the Available Amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit.

(d) Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower, when a Letter of Credit is issued the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

SECTION 2.04. Drawings and Reimbursement under Letters of Credit. Each L/C
Disbursement by any Issuing Bank under any Letter of Credit shall constitute for
all purposes of this Agreement the making by such Issuing Bank of a Letter of
Credit Advance, which shall be a Base Rate Advance, in the amount of such L/C
Disbursement. Each Issuing Bank agrees to give the Administrative Agent prompt
notice of each L/C Disbursement under each Letter of Credit issued by it. In
consideration of its obligations to purchase participations in the Letters of
Credit, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay such Lender’s Pro Rata Share of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the Borrower by 11:00 A.M. (New York City
time) on the date of such L/C Disbursement by making available for the account
of its Applicable Lending Office to the Administrative Agent for the account of
such Issuing Bank by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to such Lender’s Pro Rata Share of such L/C Disbursement.
Each Revolving Credit Lender acknowledges and agrees that its obligation to pay
for its participation pursuant to this Section 2.04 in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or the termination of the Commitments, and that each such
payment shall be made without any off-set, abatement, withholding or reduction
whatsoever. If and to the extent that any Revolving Credit Lender shall not have
so made its Pro Rata Share of such L/C Disbursement available to the
Administrative Agent, such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such Pro Rata Share is due pursuant to this
Section 2.04 until the date such amount is paid to the Administrative Agent, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation, for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Administrative Agent such amount for
the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Letter of Credit Advance made by such Issuing Bank shall
be reduced by such

 

40



--------------------------------------------------------------------------------

amount on such Business Day. The failure of any Lender to make the Letter of
Credit Advance to be made by it on the date specified in this Section 2.04 shall
not relieve any other Lender of its obligation hereunder to make its Letter of
Credit Advance on such date, but no Lender shall be responsible for the failure
of any other Lender to make the Letter of Credit Advance to be made by such
other Lender on such date.

SECTION 2.05. Repayment of Advances. (a) Term Advances. The Borrower shall repay
to the Administrative Agent for the ratable account of the Term Lenders, in U.S.
dollars, the aggregate principal amount of all Term Advances outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.07):

 

Date    Principal Amortization Payment  

March 31, 2013

   $ 2,031,250   

June 30, 2013

   $ 2,031,250   

September 30, 2013

   $ 2,031,250   

December 31, 2013

   $ 2,031,250   

March 31, 2014

   $ 2,031,250   

June 30, 2014

   $ 2,031,250   

September 30, 2014

   $ 2,031,250   

December 31, 2014

   $ 2,031,250   

March 31, 2015

   $ 2,031,250   

June 30, 2015

   $ 2,031,250   

September 30, 2015

   $ 2,031,250   

December 31, 2015

   $ 2,031,250   

March 31, 2016

   $ 2,031,250   

June 30, 2016

   $ 2,031,250   

September 30, 2016

   $ 2,031,250   

December 31, 2016

   $ 2,031,250   

March 31, 2017

   $ 2,031,250   

June 30, 2017

   $ 2,031,250   

September 30, 2017

   $ 2,031,250   

December 31, 2017

   $ 2,031,250   

Term Facility Maturity Date

   $ 284,375,000   

provided, however, that the final principal installment shall be repaid on the
Term Facility Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of all Term Advances outstanding on such date.

(b) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Revolving
Credit Facility Maturity Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.

 

41



--------------------------------------------------------------------------------

(c) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of (i) the Swing Line Bank and (ii) each other Revolving Credit
Lender that has made a Swing Line Advance in U.S. dollars, the outstanding
principal amount of each Swing Line Advance made to the Borrower on the earlier
of the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the tenth Business Day after the
requested date of such Borrowing) and the Revolving Credit Facility Maturity
Date.

(d) Letter of Credit Advances. The Borrower shall repay to the Administrative
Agent for the account of each Issuing Bank and each other Revolving Credit
Lender that has made a Letter of Credit Advance on the earlier of the Revolving
Credit Facility Maturity Date and the Business Day following the date on which
such Advance was made the outstanding principal amount of each Letter of Credit
Advance made to the Borrower.

(e) Obligations in Respect of Letters of Credit Generally. The Obligations of
the Borrower under this Agreement, any Letter of Credit Agreement and any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Issuing
Bank of any draft or the reimbursement by the Borrower thereof):

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

 

42



--------------------------------------------------------------------------------

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.06. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Term
Commitments, the Swing Line Facility, the Letter of Credit Facility and the
Unused Revolving Credit Commitments; provided, that in any such notice given in
connection with a termination in whole of the Commitments, the Borrower may
state that such notice is conditioned upon the effectiveness of another
transaction, in which case such notice may (subject to compliance by the
Borrower with the requirements of Section 2.11) be revoked by the Borrower (by
notice to Administrative Agent at least one Business Day prior to the scheduled
date of termination) if such condition is not satisfied; provided, further, that
each partial reduction of any such Facility (x) shall be in an aggregate amount
of $1,000,000 or an integral multiple of $5,000,000 in excess thereof and
(y) shall be made ratably among the Appropriate Lenders in accordance with their
Commitments with respect to such Facility.

(b) Mandatory. (i) The aggregate Term Commitments under the Term Facility shall
be automatically and permanently reduced to zero on the date of the Borrowings
in respect of such Term Facility.

(ii) If, after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
aggregate Letter of Credit Commitments exceed the Revolving Credit Facility at
such time, then the Letter of Credit Sublimit and/or the Letter of Credit
Commitments shall be automatically reduced by the amount of such excess.

(iii) If, after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Swing Line Sublimit or the Swing
Line Commitment exceeds the Revolving Credit Facility at such time, then the
Swing Line Sublimit and/or the Swing Line Commitment shall be automatically
reduced by the amount of such excess.

(iv) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which prepayment thereof is required to be made pursuant
to Section 2.07(b)(i) or (ii) in an amount equal to the applicable Revolving
Reduction Amount; provided that each such reduction of the Revolving Credit
Facility shall be made ratably among the Revolving Credit Lenders in accordance
with their Revolving Credit Commitments; provided further that notwithstanding
the foregoing and Section 2.07(b)(v), in no event shall the Revolving Credit
Facility be reduced, pursuant to this Section 2.06(b)(iv), to less than
$1,000,000.

 

43



--------------------------------------------------------------------------------

SECTION 2.07. Prepayments. (a) Optional. (i) The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Advances or Revolving Credit Advances in whole or in part without premium
or penalty; provided that that (A) such notice must be received by the
Administrative Agent not later than 11:00 A.M. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Advances and (2) on the date of
prepayment of Base Rate Advances; and (B) any prepayment of Advances shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Advances to be prepaid and, if Eurodollar Rate Advances are to be prepaid,
the Interest Period(s) of such Advances. The Administrative Agent will promptly
notify each Lender Party of its receipt of each such notice, and of the amount
of such Lender Party’s ratable portion of such prepayment (based on such Lender
Party’s Pro Rata Share in respect of the relevant Facility). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, that any notice of prepayment given in connection with a
notice of termination of the Commitments given by the Borrower may state that
such prepayment notice is conditioned upon the effectiveness of other credit
facilities or capital raising, in which case such notice may (subject to
compliance by the Borrower with the requirements of Section 2.11) be revoked by
the Borrower (by notice to Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 2.11.
Each prepayment of the outstanding Term Advances pursuant to this
Section 2.07(a) shall be applied to the principal repayment installments of the
Term Facility as directed by the Borrower.

(ii) The Borrower may, upon notice to the Swing Line Bank (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Advances in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Bank and the
Administrative Agent not later than 11:00 A.M. on the date of the prepayment and
(B) any such prepayment shall be in a minimum principal amount of $500,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(b) Mandatory. (i) [Intentionally Omitted].

(ii) In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of the Borrower or any Domestic Subsidiary, the Borrower shall,
within five Business Days after such Net Cash Proceeds are received, pay or
cause to be paid to the Administrative Agent for the account of the Lender
Parties an aggregate principal amount of the Advances comprising part of the
same Borrowings and deposit an amount in the L/C Cash Collateral Account, in the
case of the Revolving Credit Facility (to be applied in accordance with
Section 2.07(b)(v)), in an aggregate amount equal to 100% of such Net Cash
Proceeds, provided that, in the case of any event described in clause (a) or
(c) of the definition of “Net Cash Proceeds”, if the Borrower or any Subsidiary
applies the Net Cash Proceeds from such event (or a portion thereof) (i) within
365 days after receipt of such Net Cash Proceeds and (ii) at a time when no
Default has occurred and is continuing, to acquire real property, equipment or
other

 

44



--------------------------------------------------------------------------------

tangible assets to be used in the business of the Borrower and the Subsidiaries
(provided that, the Borrower has delivered to the Administrative Agent within
five Business Days after such Net Cash Proceeds are received a certificate of a
Responsible Officer stating its intention to do so and certifying that no
Default has occurred and is continuing), then no prepayment shall be required
pursuant to this paragraph in respect of the Net Cash Proceeds in respect of
such event (or the portion of such Net Cash Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Cash Proceeds
that have not been so applied by the end of such 365 days (or, if committed
during such 365 days to be so applied, within 90 days of the end of such 365
days), at which time a prepayment shall be required in an amount equal to such
Net Cash Proceeds that have not been so applied. Each such prepayment shall be
applied first to the installments of Term Facility pro rata and second to the
Revolving Credit Facility as set forth in clause (v) below.

(iii) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Letter of Credit Advances and the Swing Line Advances and deposit an amount
in the L/C Cash Collateral Account in an amount equal to the amount by which
(A) the sum of the aggregate principal amount of (x) the Revolving Credit
Advances, (y) the Letter of Credit Advances and (z) the Swing Line Advances then
outstanding plus the aggregate Available Amount of all Letters of Credit then
outstanding exceeds (B) the Revolving Credit Facility on such Business Day.

(iv) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.

(v) Prepayments of the Revolving Credit Facility made pursuant to clause (ii) or
(iii) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full and fourth deposited in
the L/C Cash Collateral Account to Cash Collateralize the Available Amount of
the Letters of Credit then outstanding; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to clause (ii) above, the amount
remaining (if any) after the prepayment in full of the Advances then outstanding
and the Cash Collateralization of the aggregate Available Amount of Letters of
Credit then outstanding (the sum of such prepayment amounts in respect of
Revolving Credit Advances, Letter of Credit Advances and Swing Line Advances,
Cash Collateralization amounts and remaining amount being referred to herein as
the “Revolving Reduction Amount”) may be retained by the Borrower and the
Revolving Credit Facility shall be permanently reduced as set forth in
Section 2.06(b)(iv). Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or Revolving Credit Lenders, as
applicable.

 

45



--------------------------------------------------------------------------------

(vi) All prepayments under this subsection (b) shall be made together with
accrued interest and Letter of Credit Fees to the date of such prepayment on the
principal amount prepaid, together with any amounts owing pursuant to
Section 10.04(c).

SECTION 2.08. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance and for each Swing Line Advance, a rate per annum equal at all times to
the sum of (x) the Base Rate in effect from time to time plus (y) the Applicable
Rate in effect from time to time, payable in arrears (A) in the case of a Base
Rate Advance that is not a Swing Line Advance, quarterly on the last Business
Day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full, or (B) in the
case of a Base Rate Advance that is a Swing Line Advance, on the date such Swing
Line Advance shall be paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Rate in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of a
Default under Section 7.01(a) or an Event of Default, the Administrative Agent
may, and upon the request of the Required Lenders shall, require that the
Borrower pay interest (“Default Interest”) on (i) the unpaid principal amount of
each Advance owing to each Lender Party, payable in arrears on the dates
referred to in clause (i) or (ii) of Section 2.08(a), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (i) or (ii) of
Section 2.08(a), as applicable and (ii) to the fullest extent permitted by
applicable law, the amount of any interest, fee or other amount payable under
this Agreement or any other Loan Document to any Agent or any Lender Party that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (i) of Section 2.08(a); provided, however, that following the making of
the request or the granting of the consent specified by Section 7.01 to
authorize the Administrative Agent to declare the Advances due and payable (or
the automatic acceleration of the maturity of the Advances) pursuant to the
provisions of Section 7.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent.

 

46



--------------------------------------------------------------------------------

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.10 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.09. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a commitment fee (the “Commitment Fee”), from
the date hereof in the case of each Initial Revolving Credit Lender and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Revolving Credit Lender in the case of each other Revolving Credit
Lender until the end of the Availability Period, payable in arrears quarterly on
the last Business Day of each March, June, September and December, commencing
March 31, 2013, and on the last Business Day of the Availability Period, at the
then Applicable Rate on the average daily Unused Revolving Credit Commitment of
such Revolving Credit Lender plus its Pro Rata Share of the average daily
outstanding Swing Line Advances during such quarter; provided, however, that any
Commitment Fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender; and provided further that no
Commitment Fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

(b) Letter of Credit Fees, Etc. The Borrower shall pay (i) to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share a letter of credit fee (a “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate for Revolving Credit Advances that are
Eurodollar Rate Advances times the average daily aggregate Available Amount of
all Letters of Credit issued and outstanding from time to time and (ii) to the
respective Issuing Bank, for its own account, (x) a fronting fee at the rate of
0.25% per annum on the Available Amount of each Letter of Credit issued by such
Issuing Bank under the Revolving Credit Facility, in each case of clauses
(i) and (ii) payable in arrears quarterly on the last Business Day of each
March, June, September and December, commencing March 31, 2013, and on the last
Business Day of the Availability Period and (y) other customary administrative,
issuance, amendment, transfer and other charges. Upon the occurrence and during
the continuance of a Default under Section 7.01(a) or an Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require that the amount payable by the Borrower under this clause (b)(i) shall
be increased by 2% per annum.

(c) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.

SECTION 2.10. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.11, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum

 

47



--------------------------------------------------------------------------------

amount specified in Section 2.02(c), no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Appropriate Lenders in accordance with their
Commitments under such Facility. Each such notice of Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the continuance of any Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.11. Increased Costs, Etc. (a) If, due to a Change in Law (whether or
not having the force of law), there shall be any increase in the cost to any
Lender Party of agreeing to make or of making, funding or maintaining Eurodollar
Rate Advances or of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit or of agreeing to make or of making or
maintaining Letter of Credit Advances, excluding any such increased costs
resulting from (x) Indemnified Taxes or Other Taxes (as to which Section 2.13
shall govern) and (y) Excluded Taxes (but including any capital or other
non-income taxes imposed on a Lender Party on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower by such Lender Party, shall be conclusive and binding
for all purposes, absent manifest error.

(b) If any Lender Party determines that a Change in Law (whether or not having
the force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender Party or any corporation
controlling such Lender Party and that the amount of such capital or liquidity
is increased by or based upon the existence of such Lender Party’s commitment to
issue or participate in Letters of Credit hereunder, other commitments hereunder
or the issuance or maintenance of or participation in the Letters of

 

48



--------------------------------------------------------------------------------

Credit (or similar Guarantee), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital to be allocable to the existence of such Lender Party’s commitment to
issue or participate in Letters of Credit hereunder or to the issuance or
maintenance of or participation in any Letters of Credit. A certificate as to
such amounts submitted to the Borrower by such Lender Party shall be conclusive
and binding for all purposes, absent manifest error.

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 50% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended, in each case until the Administrative Agent shall
notify the Borrower that such Lenders have determined that the circumstances
causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other Governmental Authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended, in each case
until the Administrative Agent shall notify the Borrower that such Lender has
determined that the circumstances causing such suspension no longer exist.

(e) In the event that any Lender Party demands payment of costs or additional
amounts pursuant to this Section 2.11 or Section 2.13 or asserts, pursuant to
Section 2.11(d), that it is unlawful for such Lender Party to make Eurodollar
Rate Advances, fails to approve a requested waiver or amendment which requires
the approval of such Lender to become effective but is otherwise approved by the
Required Lenders or becomes a Defaulting Lender, then (subject to such Lender
Party’s right to rescind such demand or assertion within 10 days after the
notice from the Borrower referred to below) the Borrower may, upon 20 days’
prior written notice to such Lender Party and the Administrative Agent, elect to
cause such Lender Party to assign its Advances and Commitments in full to one or
more Persons selected by the Borrower so long as (i) each such Person satisfies
the criteria of an Eligible Assignee and is reasonably satisfactory to the
Administrative Agent, (ii) such Lender Party receives payment in full in cash of
the outstanding principal amount of all Advances made by it and all accrued and
unpaid

 

49



--------------------------------------------------------------------------------

interest and Letter of Credit Fees thereon and all other amounts due and payable
to such Lender Party as of the date of such assignment (including, without
limitation, amounts owing pursuant to Sections 2.11, 2.13 and 10.04) and
(iii) each such assignee agrees to accept such assignment and to assume all
obligations of such Lender Party hereunder in accordance with Section 10.07.

(f) The Borrower shall pay to each Lender Party, as long as such Lender Party
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Advance equal to the actual costs of such reserves
allocated to such Advance by such Lender Party (as determined by such Lender
Party in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Advance,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender
Party. If a Lender Party fails to give notice 10 days prior to the relevant due
date of any interest payment, such additional interest shall be due and payable
10 days from receipt of such notice.

(g) Notwithstanding anything to the contrary herein, it is understood and agreed
that no Lender Party shall be entitled to receive any compensation or
reimbursement under this Section 2.11 with respect to any changes resulting from
requests, rules, guidelines or directives (x) issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III) unless such
requirements are generally applicable to (and for which reimbursement is
generally being sought by the applicable Lender Party in respect of) credit
transactions similar to this transaction from borrowers similarly situated to
the Borrower under similar credit facilities entered into on or prior to the
date of the relevant Change in Law; provided, that no Lender Party shall be
required to disclose any confidential or proprietary information in connection
therewith.

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.16), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 10.07(d), from and after the effective date of such Assignment and
Assumption, the Administrative Agent shall make all

 

50



--------------------------------------------------------------------------------

payments hereunder and under the other Loan Documents in respect of the interest
assigned thereby to the assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees (including Letter of Credit Fees) and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Administrative Agent
of an interest rate, fee or commission hereunder shall be conclusive and binding
for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or Commitment Fee or
Letter of Credit Fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation.

(e) Whenever any payment received by any Agent under this Agreement or any of
the other Loan Documents is insufficient to pay in full all amounts due and
payable to the Agents and the Secured Parties under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Agents and the
Secured Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

51



--------------------------------------------------------------------------------

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 10.04 hereof,
Section 20 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.11 and 2.13
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.09(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations that is due and payable on such date, ratably based upon the
respective aggregate amounts of such interest; and

(vii) seventh, to the payment of the principal and other amounts of all of the
outstanding Obligations that is due and payable on such date, ratably based upon
the respective aggregate amounts of all such principal and other amounts.

For the avoidance of doubt, notwithstanding any other provision of any Loan
Document, no payment received directly or indirectly from any Loan Party that is
not an Eligible Guarantor shall be applied directly or indirectly by any Agent
to the payment of any Obligations with respect to Secured Hedge Agreements.

(f) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lender Parties in accordance with such Lender Party’s
Pro Rata Share of the sum of (i) the aggregate principal amount of all Advances
outstanding at such time and (ii) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Obligations then owing to such Lender Party, and,
in the case of the Term Facility, for application to such principal repayment
installments thereof, as the Administrative Agent shall direct.

 

52



--------------------------------------------------------------------------------

SECTION 2.13. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or the Administrative Agent hereunder or under any
other Loan Document shall be made, in accordance with Section 2.12 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges, withholdings or other similar amounts imposed by any
Governmental Authority (together with any interest, additions to tax or
penalties applicable thereto, “Taxes”) unless required by applicable law. If,
however, any Loan Party shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any other Loan Document to any
Lender Party or any Agent, (i) to the extent such Tax is an Indemnified Tax, the
sum payable by such Loan Party shall be increased as may be necessary so that
after such Loan Party and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) such Lender Party or such Agent, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make all such deductions and (iii) such Loan
Party shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Indemnified Taxes and Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) required to be paid by such
Lender Party or such Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate to the amount of such payment or liability delivered to such Loan
Parties by such Lender Party or such Agent shall be conclusive absent manifest
error. This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 7.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
For purposes of subsections (d) and (e) of this Section 2.13, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Code.

 

53



--------------------------------------------------------------------------------

(e) Each Foreign Lender shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Assumption pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Foreign Lender
Party is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or any other Loan Document. Each
Lender Party that is a U.S. Person shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender
Party and on the date of the Assignment and Assumption pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower, provide each
of the Administrative Agent and the Borrower with two original Internal Revenue
Service Forms W-9, or any successor or other form prescribed by the Internal
Revenue Service certifying that such Lender Party is exempt from U.S. federal
backup withholding tax. Each Lender agrees that if any form or certification it
previously delivered expires or becomes inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a Change in Law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.13 with respect to
Indemnified Taxes imposed by reason of such failure; provided, however, that
should a Lender Party become subject to Taxes because of its failure to deliver
a form, certificate or other document required hereunder, the Loan Parties shall
(at the Lender Party’s expense) take such steps as such Lender Party shall
reasonably request to assist such Lender Party to recover such Taxes.

(g) If the Administrative Agent or any Lender Party determines in its sole
discretion that it has received a refund of Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 2.13, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.13 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
Lender Party (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender Party in its sole discretion,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent or Lender Party agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
interest imposed by the relevant Governmental Authority) to the Administrative
Agent or Lender Party in the event such Administrative Agent or Lender Party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or Lender Party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the Loan Parties or any other Person.

 

54



--------------------------------------------------------------------------------

(h) If the Administrative Agent or any Lender Party determines in its sole
discretion that any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.13 was incorrectly assessed or not
due under applicable Law, it shall promptly notify the Borrower and, upon
request of the Borrower and at the expense of Borrower, such Administrative
Agent or Lender Party shall in good faith challenge the imposition of such tax,
unless such challenge would have a material adverse effect on the Administrative
Agent or such Lender Party.

SECTION 2.14. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise (including through the exercise of remedies
against any Guarantor that is not an Eligible Guarantor)), other than as a
result of an assignment pursuant to Section 10.07 (a) on account of Obligations
due and payable to such Lender Party hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the other Loan Documents at
such time) of payments on account of the Obligations due and payable to all
Lender Parties hereunder and under the other Loan Documents at such time
obtained by all the Lender Parties at such time, or (b) on account of
Obligations owing (but not due and payable) to such Lender Party hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time obtained by all of the Lender Parties at such time,
such Lender Party shall, to the extent that this provision does not impair the
legality under applicable Laws of the Guaranty or otherwise violate applicable
law, forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; and provided further that, so long as
the Advances shall not have become due and payable pursuant to Section 7.01, any
excess payment received by any Appropriate Lender shall be shared on a pro rata
basis only with other Appropriate Lenders. The Loan Parties agree that

 

55



--------------------------------------------------------------------------------

any Lender Party so purchasing an interest or participating interest from
another Lender Party pursuant to this Section 2.14 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the Loan
Parties in the amount of such interest or participating interest, as the case
may be.

SECTION 2.15. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (a) for working capital, capital
expenditures and general corporate purposes, including the financing, in whole
or in part, of Permitted Acquisitions, (b) in the case of the Term Advances, to
refinance all amounts outstanding under the Existing Credit Agreement, in each
case, not in contravention of any Law or of any Loan Document and (c) to pay
fees and expenses incurred in connection with the Transactions.

SECTION 2.16. Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender Party becomes a Defaulting Lender, then, until such time as such Lender
Party is no longer a Defaulting Lender, to the extent permitted by applicable
law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swing Line Bank hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.17; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.17; sixth, to the payment of any amounts owing to any Lender
Party as a result of any judgment of a court of competent jurisdiction obtained
by any Lender Party against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under

 

56



--------------------------------------------------------------------------------

this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances or L/C Disbursements in respect
of which such Defaulting Lender has not fully funded its appropriate share and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Advances of, and L/C
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Advances and funded and unfunded
participations in L/C Obligations and Swing Line Advances are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.16(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender Party irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.17.

(C) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Advances that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below and
(y) pay to each Issuing Bank and Swing Line Bank, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s or Swing Line Bank’s Fronting Exposure to such Defaulting
Lender.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s

 

57



--------------------------------------------------------------------------------

Commitment) but only to the extent that (x) the conditions set forth in
Section 3.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Borrowings in an amount
equal to the Swing Line Banks’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Bank and each Issuing Bank agree in writing that a Lender Party is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender Party will, to the extent applicable,
purchase at par that portion of outstanding Commitments of the other Lenders
(and reimburse the other Lenders any break funding losses resulting from such
purchase) or take such other actions as the Administrative Agent may determine
to be necessary to cause the Advances and funded and unfunded participations in
Letters of Credit and Swing Line Advances to be held pro rata by the Lender
Parties in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender Party was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender Party will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender Party’s having been a Defaulting Lender.

(c) New Swing Line Advances/Letters of Credit. So long as any Lender Party is a
Defaulting Lender, (i) the Swing Line Bank shall not be required to fund any
Swing Line Advances unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Advance and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

SECTION 2.17. Cash Collateral. At any time that there shall exist a Defaulting
Lender, if, after giving effect to reallocation of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Advances pursuant to
Section 2.16(a)(iv), there shall exist any remaining Fronting Exposure with
respect to such Defaulting Lender, the Borrower shall Cash Collateralize such
Fronting Exposure in an amount not less than the Minimum Collateral Amount.

 

58



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.17 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of each
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to Section 2.16 or this
Section 2.17 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender Party), or (ii) the determination by the Administrative Agent and each
Issuing Bank that there exists excess Cash Collateral; provided that, subject to
Section 2.16 the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

SECTION 2.18. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note or a Term Note, as applicable,
in substantially the form of Exhibits A-1 and A-2 hereto, respectively, payable
to the order of such Lender Party in a principal amount equal to the Revolving
Credit Commitment and the Term Advances, respectively, of such Lender Party. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 

59



--------------------------------------------------------------------------------

(b) The Register maintained by the Administrative Agent pursuant to
Section 10.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.19. Incremental Term Facilities. (a) The Borrower may, at any time and
from time to time after the Closing Date and prior to the Term Facility Maturity
Date, by notice to the Administrative Agent, request (x) the addition of one or
more new term loan facilities or an increase in the Term Commitments (each of
such commitment increases and any such new term loan facility being an
“Incremental Term Facility” and the commitment of any lender with respect to any
Incremental Term Facility being an “Incremental Term Commitment”) to be
effective as of a date (the “Increase Date”) specified in the related notice to
the Administrative Agent; provided, however, that (i) after giving effect to the
incurrence of such Indebtedness, either (A) the aggregate principal amount of
all Indebtedness incurred under this Section 2.19 and then outstanding does not
exceed $400,000,000 or (B) the Consolidated Secured Leverage Ratio calculated on
a Pro Forma Basis would not exceed 2.50 to 1.0; (ii) each Incremental Term
Facility shall be in an amount not less than $25,000,000; (iii) no more than 4
such requests may be made pursuant to this Section 2.19 in respect of the
Incremental Term Facilities; (iv) on the date of any request by the Borrower for
an Incremental Term Commitment and on the related Increase Date, the applicable
conditions set forth in Section 3.02 and in clause (d) of this Section 2.19
shall be satisfied; (v) any Incremental Term Facility shall have a final
maturity date no earlier than the Term Facility Maturity Date and the weighted
average life to maturity of any Incremental Term Facility shall be no shorter
than the weighted average life to maturity of the Term Facility; (vi) any
Incremental Term Facility shall bear interest at a rate per annum as determined
by the Borrower and the lenders under such Incremental Term Facility; provided
that in the event that the Applicable Rate for any Advances under any
Incremental Term Facility is more than 50 basis points greater than the
Applicable Rate for the Term Advances then in effect, then the Applicable Rate
for the Term Advances shall be increased to the extent necessary so that the
Applicable Rate for any Advances under the Incremental Term Facility is no more
than 50 basis points greater than the Applicable Rate for the Term Advances then
in effect; provided further that in determining the Applicable Rate applicable
to the Term Advances, and any Advances under the Incremental Term Facility,
(x) original issue discount (“OID”) or upfront

 

60



--------------------------------------------------------------------------------

fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity) and (y) customary arrangement or commitment fees payable to the Joint
Lead Arrangers (or their respective affiliates) or to one or more arrangers (or
their affiliates) of such loans shall be excluded; (vii) the Term Lenders shall
initially have the right, but not the obligation, to commit to up to their pro
rata portion of any Incremental Term Facility; (viii) each Incremental Facility
may be secured by either a pari passu or junior lien on the Collateral securing
the Facilities in each case on terms satisfactory to the Administrative Agent;
(ix) to the extent the terms and documentation of any Incremental Term Facility
are not consistent with the Facilities (except to the extent permitted by clause
(v) or (vi) above), they shall be reasonably satisfactory to the Administrative
Agent; and (x) the Loan Documents may be amended by the Administrative Agent,
the Loan Parties and the Term Lenders providing an Incremental Term Facility, to
the extent necessary to evidence such Incremental Term Facility consistent with
this Section 2.19(a), without the consent of any other Lender Party.

(b) The Administrative Agent shall promptly notify the Term Lenders of a request
by the Borrower for an Incremental Term Facility, which notice shall include
(i) the proposed amount of such requested Incremental Term Commitment, (ii) the
proposed Increase Date and (iii) the date by which the relevant Lenders wishing
to participate in the Incremental Term Commitment must commit to an increase in
the amount of their respective Commitments (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the relevant
Lenders) (the “Incremental Term Commitment Date”). Each relevant Lender that is
willing to participate in the requested Incremental Commitment (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Incremental Term Commitment Date of the
amount by which it is willing to commit to the Incremental Term Facility. Any
Lender not responding within such time period shall be deemed to have declined
to participate in the requested Incremental Term Commitment. If the relevant
Lenders notify the Administrative Agent that they are willing to participate in
an Incremental Commitment by an aggregate amount that exceeds the amount of the
requested Incremental Commitment, the requested Incremental Term Commitment
shall be allocated among the relevant Lenders willing to participate therein in
such amounts as are agreed between the Borrower and the Administrative Agent.

(c) Promptly following the applicable Incremental Term Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the relevant Lenders are willing to participate in the requested
Incremental Term Commitment. If the aggregate amount by which the Lenders are
willing to participate in the requested Incremental Term Commitment on any such
Incremental Term Commitment Date is less than the requested Incremental Term
Commitment, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Incremental Term
Commitment that has not been committed to by the relevant Lenders as of the
Incremental Term Commitment Date; provided, however, that (i) the Commitment of
each such Eligible Assignee shall be in an amount equal to at least $1,000,000
and (ii) each such Eligible Assignee shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed).

 

61



--------------------------------------------------------------------------------

(d) On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Incremental Term Commitment in accordance
with Section 2.19(c) (each such Eligible Assignee, an “Assuming Lender”) shall
become a Lender Party to this Agreement as of the applicable Increase Date and
the Commitment of each Increasing Lender for such Incremental Term Commitment
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.19(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before the Increase Date the following, each dated such date:

(i) certified copies of resolutions of the board of directors of the Borrower
approving the applicable Incremental Term Commitment and the corresponding
modifications to this Agreement;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each a
“Commitment Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and each Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.19(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Borrower, on or before 1:00 P.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Incremental Term
Commitment to be effected on the related Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. On the applicable Increase Date, the Advances
under any Incremental Term Facility that is to become part of an outstanding
Facility shall bear interest at the Eurodollar Rates and for the remainder of
the Interest Periods that are then applicable to such outstanding Facility in
order to ensure that each Lender under such Facility, after giving effect to the
Incremental Term Commitments, is entitled to a ratable share of all interest
payments due under such Facility on the same dates.

SECTION 2.20. Extension of Termination Date in Respect of Term Facility. (a) The
Borrower may, by notice to the Administrative Agent (who shall promptly notify
the Lenders) not later than 45 days prior to the Term Facility Maturity Date
then in effect hereunder (the “Existing Termination Date”), request that each
Term Lender extend such Lender’s Termination Date in respect of the Term
Facility to a later date (the “Extended Termination Date”).

(b) Each Term Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not later than the date (the “Notice
Date”) that is 35 days prior to the Existing Termination Date, advise the
Administrative Agent whether or not such Term Lender agrees to such extension;
each Term Lender that determines not to so extend its Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Term Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Term Lender to agree to such extension shall not obligate any
other Term Lender to so agree.

 

62



--------------------------------------------------------------------------------

(c) The Administrative Agent shall notify the Borrower of each Term Lender’s
determination under this Section no later than the date 30 days prior to the
Existing Termination Date (or, if such date is not a Business Day, on the next
preceding Business Day). In connection with any extension of the Term Facility
Maturity Date, this Agreement and the other Loan Documents may be amended in a
writing executed and delivered by the Borrower, the Administrative Agent, the
Extending Lenders and the New Extending Lenders (without any further consent of
Required Lenders that would otherwise be required under Section 10.01) to
reflect any changes necessary to give effect to such extension in accordance
with its terms as set forth herein, which may include the addition of the Term
Advances of the Extending Lenders and the New Extending Lenders as a separate
facility and the inclusion of any such separate facility in the provisions
relating to mandatory prepayments set forth in Section 2.07(b) and to sharing
set forth in Section 2.14 in a manner consistent with the treatment hereunder of
the Term Facility; provided that, notwithstanding anything to the contrary in
this Section 2.20 or otherwise, no Term Advances for which the Term Facility
Maturity Date shall have been extended may be optionally prepaid prior to the
date on which the non-extended Term Advances are repaid in full.

(d) The Borrower shall have the right to replace each Non-Extending Lender with,
and add as “Term Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, a “New Extending Lender”) as provided in
Section 10.07; provided that each of such New Extending Lenders shall enter into
an Assignment and Assumption pursuant to which such New Extending Lender shall,
effective as of the Existing Termination Date, purchase a Term Advance at par
(and, if any such New Extending Lender is already a Term Lender, such Term
Advance shall be in addition to any other Term Advance of such Lender hereunder
on such date).

(e) Effective as of the Existing Termination Date, the Term Facility Maturity
Date in respect of each of the Term Lenders that have agreed so to extend their
Term Facility Maturity Date (each, an “Extending Lender”) and of each New
Extending Lender shall be extended to the Extended Termination Date (except
that, if such date is not a Business Day, such Maturity Date as so extended
shall be the next preceding Business Day) and each New Extending Lender shall
thereupon become a “Term Lender” for all purposes of this Agreement.

(f) Notwithstanding the foregoing, no extension of the Term Facility Maturity
Date with respect to any Term Lender shall become effective under this
Section 2.20 unless (i) on the Existing Termination Date, the conditions set
forth in Section 3.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated the Existing Termination Date and
executed by a Responsible Officer of the Borrower, (ii) all reasonable fees and
expenses owing to the Administrative Agent, the Extending Lenders and the New
Extending Lenders shall have been paid, (iii) no Default has occurred and is
continuing or would result therefrom and (iv) the Administrative Agent shall
have received (with sufficient copies for each of such Extending Lenders) legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and substantially consistent with those delivered on
the Closing Date under Section 3.01.

(g) This Section shall supersede any provisions in Section 2.14 or 10.01 to the
contrary.

 

63



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND OF LENDING AND ISSUANCES OF

LETTERS OF CREDIT

SECTION 3.01. Conditions of Initial Extension of Credit. Section 2.01 of this
Agreement shall become effective on and as of the first date (the “Closing
Date”) on which the following conditions precedent have been satisfied or waived
in accordance with Section 10.01 (and the obligation of each Lender to make an
Advance or the obligation of any Issuing Bank to issue a Letter of Credit on the
occasion of the Initial Extension of Credit hereunder is subject to the
satisfaction (or waiver in accordance with Section 10.01) of such conditions
precedent before or concurrently with the Closing Date):

(a) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) Executed counterparts of this Agreement.

(ii) The Notes payable to the order of the Lenders to the extent requested by
the Lenders pursuant to the terms of Section 2.18.

(iii) A security agreement in substantially the form of Exhibit D hereto (the
“Security Agreement”), duly executed by each Loan Party, together with:

(A) certificates representing the Initial Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Initial Pledged Debt referred to therein, indorsed in blank,

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect and protect the first priority liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,

(C) completed Lien searches, dated on or before the Closing Date, listing all
effective financing statements (according to the applicable filing office) filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such financing statements,

 

64



--------------------------------------------------------------------------------

(D) the Intellectual Property Security Agreement duly executed by each Loan
Party,

(E) evidence of the insurance required by the terms of the Security Agreement,

(F) with respect to any Material Account, a Deposit Account Control Agreement
referred to in the Security Agreement, duly executed by the applicable Loan
Parties and each Pledged Account Bank referred to in the Security Agreement,

(G) with respect to any Material Account, a Securities Account Control Agreement
referred to in the Security Agreement, duly executed by the applicable Loan
Party and the applicable securities intermediary, and

(H) evidence that all other action that the Administrative Agent may deem
reasonably necessary in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters and
UCC-3 termination statements);

provided that it being understood that to the extent the delivery of Deposit
Account Control Agreements and Securities Account Control Agreements referred to
in clauses (F) and (G) above is not or cannot be provided on the Closing Date
after the Loan Parties’ use of commercially reasonable efforts to do so or
without undue burden or expense, then such delivery shall not constitute a
condition precedent to the availability of the Facilities on the Closing Date,
but may instead be provided within ninety (90) days after the Closing Date,
subject to such extensions as may be agreed in its sole discretion by the
Administrative Agent.

(iv) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Transactions and each Transactions Document to which it is
or is to be a party and of all documents evidencing other necessary corporate
action and governmental and other third party approvals and consents, if any,
with respect to the Transactions and each Transactions Document to which it is
or is to be a party.

(v) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the Closing Date
certifying (A) as to a true and correct copy of the charter of such Loan Party
and each amendment thereto on file in such Secretary’s office and (B) that
(1) where applicable, such Loan Party has paid all franchise taxes to the date
of such certificate and (2) such Loan Party is duly incorporated and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its incorporation.

 

65



--------------------------------------------------------------------------------

(vi) A certificate of each Loan Party signed on behalf of such Loan Party by its
Responsible Officer, dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the absence of any amendments to the charter of such Loan Party since the
date of the Secretary of State’s certificate referred to in Section 3.01(a)(v),
(B) a true, correct and complete copy of the Organization Documents of such Loan
Party as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iv) were adopted and on the Closing Date and (C) the due
incorporation and good standing or valid existence of such Loan Party as a
corporation organized under the laws of the jurisdiction of its incorporation
and the absence of any proceeding for the dissolution or liquidation of such
Loan Party.

(vii) A certificate of each Loan Party signed on behalf of such Loan Party by
its Responsible Officer, certifying the names and true signatures of the
officers of such Loan Party authorized to sign each Transactions Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder.

(viii) A certificate, in substantially the form of Exhibit G, attesting to the
Solvency of the Borrower and its Subsidiaries, taken as a whole, after giving
effect to the Transactions, from the Chief Financial Officer of the Borrower.

(ix) (A) U.S. GAAP audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower for fiscal year of
2011, (B) unaudited consolidated balance sheets and related statements of income
and cash flows of the Borrower for each fiscal quarter of the fiscal year of
2012 (other than the last fiscal quarter of 2012), for the period from the
beginning of the fiscal year of 2012 to the end of such fiscal quarter and for
the comparable periods of the preceding fiscal year, (C) a Pro Forma
consolidated and consolidating balance sheet and related statements of income
and cash flows for the Borrower and Pro Forma levels of Consolidated EBITDA for
the last fiscal year covered by the audited financial statements described in
clause (A) above and for the last nine-month period ended with the latest period
covered by the unaudited financial statements required by clause (B) above, in
each case after giving effect to the Transactions and (D) forecasts of the
financial performance of the Borrower and its Subsidiaries on a combined
consolidated basis on an annual basis, through December 31, 2016. The financial
statements referred to in clauses (A), (B) and (C) shall be prepared in
accordance with GAAP.

(x) A favorable opinion of Gibson, Dunn & Crutcher LLP, counsel for the Loan
Parties, reasonably satisfactory to the Administrative Agent.

(xi) [reserved]

(xii) A certificate of each Loan Party signed on behalf of such Loan Party by
its Responsible Officer, certifying that the conditions set forth in Sections
3.01(b), (d) and (e) are satisfied.

(b) Immediately following the Transactions, neither the Borrower nor any of its
Subsidiaries shall have any funded Indebtedness or Preferred Interests other
than the Indebtedness permitted under Section 6.03.

 

66



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that the loans outstanding under the Existing Credit Agreement have
been, or concurrently with the Closing Date are being, repaid in full and such
Existing Credit Agreement has been, or concurrently with the Closing Date is
being terminated and all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released.

(d) Since December 31, 2011, there has been no Material Adverse Change.

(e) All material Governmental Authorizations and third party consents and
approvals necessary in connection with the Loan Documents shall have been
obtained and shall remain in effect; and all applicable waiting periods in
connection with the Transactions shall have expired or been terminated.

(f) All accrued costs, fees and expenses (including legal fees and expenses and
the fees and expenses of any other advisors) and other compensation payable to
the Administrative Agent and the Joint Lead Arrangers on or prior to the Closing
Date, and all fees payable to the Lenders and other co-managers on or prior to
the Closing Date, shall have been paid or shall be paid concurrently with the
Closing Date.

(g) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, that the Administrative Agent has requested in
writing at least five Business Days prior to the Closing Date.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Appropriate Lender to make an Advance (other than a Letter of
Credit Advance made by an Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.04 and a Swing Line Advance made by a Revolving Credit Lender pursuant
to Section 2.02(b)) on the occasion of each Borrowing, and the obligation of
each Issuing Bank to issue a Letter of Credit and the right of the Borrower to
request a Swing Line Borrowing, shall be subject to the further conditions
precedent that on the date of such Borrowing or issuance the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Swing Line Borrowing or Notice of Issuance and the
acceptance by the Borrower of the proceeds of such Borrowing or of such Letter
of Credit shall constitute a representation and warranty by the Borrower that
both on the date of such notice and on the date of such Borrowing or issuance
such statements are true):

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date and after giving effect
to such Borrowing or issuance and to the application of the proceeds therefrom,
as though made on and as of such date, except (x) to the extent any
representation and warranty is itself subject to a “materiality” or “Material
Adverse Effect” standard, in which case such representation and warranty shall
be true and correct on and as of the date of such Credit Extension in all
respects, (y) to the extent any such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (except to the extent any of such representations and
warranties is itself subject to a “materiality” or “Material Adverse Effect”
standard, in which case such

 

67



--------------------------------------------------------------------------------

representation and warranty shall be true and correct in all respects) as of
such earlier date and (z) that for purposes of this Section 3.02, the
representations and warranties contained in Sections 4.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
5.01(a) and (b), respectively; and

(ii) no Default has occurred and is continuing or would result from such
Borrowing or issuance or from the application of the proceeds therefrom.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Closing Date specifying its objection thereto and, if the
Initial Extension of Credit consists of a Borrowing, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lender
Parties that:

SECTION 4.01. Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
corporate or similar requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

SECTION 4.02. Authorization; No Contravention. The Transactions have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in clauses (b)(i), (b)(ii) and (c) to the extent that such conflict, breach or
violation would not reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

SECTION 4.03. Governmental Authorization, Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
Transactions except for those approvals, consents, exemptions, authorizations or
other actions which have already been obtained, taken, given or made and are in
full force and effect and those approvals, consents, exemptions, authorizations,
or other actions, the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Effect.

SECTION 4.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable Bankruptcy Laws, laws affecting the rights of creditors
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 4.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements have been delivered to the Administrative Agent under
Section 3.01(a)(ix) and (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) to the extent required by GAAP, show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2012, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date have been delivered to the Administrative Agent under
Section 3.01(a)(ix) and (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) The pro forma consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries as at December 31, 2011 and as at September 30, 2012, and
the related consolidated and consolidating pro forma statements of income and
cash flows of the Borrower and its Subsidiaries for the fiscal year of 2011 or
for the nine months then ended, as applicable, have been delivered to the
Administrative Agent under Section 3.01(a)(ix) and present a good faith estimate
of the consolidated and consolidating pro forma financial condition of the
Borrower and its Subsidiaries as at each such date and the consolidated and
consolidating pro forma results of operations of the Borrower and its
Subsidiaries for the periods ended on such respective dates, in each case giving
effect to the Transactions.

 

69



--------------------------------------------------------------------------------

(d) The financial forecasts of the Borrower and its Subsidiaries delivered to
the Administrative Agent pursuant to Section 3.01(a)(ix) were prepared in good
faith based upon assumptions believed by the Borrower to be reasonable at the
time made (it being understood that such projections are subject to significant
uncertainties and contingencies and that no assurance can be given that any
particular projections will be realized).

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

SECTION 4.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

SECTION 4.07. Ownership of Property; Liens. As of the Closing Date and subject
to the Liens set forth in Schedule 6.01, each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, and the property
of the Borrower and its Subsidiaries is subject to no Liens, in each case other
than Liens permitted by Section 6.01. Set forth on Schedule 4.07 is a complete
and accurate list of all Material Real Properties of each Loan Party as of the
date hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book and estimated fair value
thereof.

SECTION 4.08. Environmental Compliance. There are no pending, or to the
Borrower’s knowledge, threatened claims alleging potential liability or
responsibility for violation of any Environmental Law in connection with the
businesses, operations and properties of the Borrower and its Subsidiaries, or
except for such claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 4.09. Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no tax assessment
proposed in writing against the Borrower or any Subsidiary that would, if made,
have a Material Adverse Effect.

SECTION 4.10. ERISA Compliance. (a) Except for any noncompliance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a

 

70



--------------------------------------------------------------------------------

favorable determination letter from the Internal Revenue Service or an
application for such a letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event that has resulted or would reasonably be expected to
result in a Material Adverse Effect has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability that would
reasonably be expected to result in a Material Adverse Effect; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA) that has
resulted or would reasonably be expected to result in a Material Adverse Effect;
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan that
has resulted or would reasonably be expected to result in a Material Adverse
Effect; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

SECTION 4.11. Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
4.11 and has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 4.11.

SECTION 4.12. Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 6.01 or Section 6.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 7.01(e) will be Margin Stock.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

71



--------------------------------------------------------------------------------

SECTION 4.13. Disclosure. None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made and none of the written statements contained
in the Lenders Presentation or any exhibit, report, statement or certificate
furnished by or on behalf of any Loan Party in connection with the Loan
Documents, considering each of the foregoing in the context in which it was made
and together with all other representations, warranties and written statements
theretofore furnished by such Loan Party to the Administrative Agent and the
Lender Parties in connection with the Loan Documents and in the context of all
publicly available information concerning the Loan Parties, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make such representation, warranty or written statement,
in light of the circumstances under which it is made, not misleading as of the
time when made or delivered; provided that the Borrower’s representation and
warranty as to any forecast, projection or other statement regarding future
performance, future financial results or other future development is limited to
the fact that such forecast, projection or statement was prepared in good faith
on the basis of information and assumptions that the Borrower believed to be
reasonable as of the date such material was prepared (it being understood that
the projections are subject to significant uncertainties and contingencies, many
of which are beyond the Borrower’s control, and that no assurance can be given
that the projections will be realized).

SECTION 4.14. Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 4.15. Solvency. As of the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, taken as a whole, are Solvent.

SECTION 4.16. Collateral Documents. Subject to the proviso to
Section 3.01(a)(iii), all filings and other actions necessary to perfect and
protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority (subject to Liens permitted under Section 6.01)
security interest in the Collateral, securing the payment of the Secured
Obligations, and all filings and other actions necessary to perfect and protect
such security interest have been duly taken.

SECTION 4.17. Patriot Act. Except as would not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and each Guarantor is in
compliance with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the Patriot Act. Except as would not
reasonably be expected to have a Material Adverse Effect, no part of the
proceeds of the Advances will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

72



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid (other than contingent indemnification obligations
(including costs and expenses related thereto) not then payable for which no
claim has been asserted), any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, the Borrower will and (except
with respect to Sections 5.01, 5.02(a), 5.02(b), 5.02(c) and 5.14) will cause
its Subsidiaries to:

SECTION 5.01. Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2012), (i) a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
(ii) accompanied by a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; provided that it shall not be a
violation of this clause (ii) if the opinion accompanying the financial
statements for the applicable fiscal year is subject to a “going concern” or
like qualification solely as a result of the fact that any of the Facilities
under this Agreement is scheduled to mature within 365 days of the end of such
fiscal year;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2013), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and

 

73



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a consolidated budget in reasonable detail
for the following fiscal year (including a projected consolidated balance sheet
and consolidated statements of projected income and cash flows as of the end of
and for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget).

As to any information contained in materials furnished pursuant to
Section 5.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

SECTION 5.02. Certificates; Other Information. Deliver to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or management letters submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the receipt thereof, copies of any written notice or
correspondence received from the FCC stating that a Loan Party is not in
compliance with the terms of the FCC Order; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents

 

74



--------------------------------------------------------------------------------

are filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval system (or any successor system); provided that: the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 5.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 5.04. Payment of Tax Obligations. Pay and discharge all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (a) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, or (b) the nonpayment
of such liabilities, assessments and governmental charges or levies would not be
reasonably expected to result in a Material Adverse Effect.

SECTION 5.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 6.04 or 6.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

SECTION 5.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and material equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where, in each case, the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.

SECTION 5.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.09. Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP (or,
with respect to Foreign Subsidiaries, the applicable foreign equivalent thereof)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be, except, in each case, where the failure to so maintain would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent (and, after an Event of Default, each
Lender Party) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that unless an Event of Default shall
have occurred and be continuing, such visits by the Administrative Agent shall
occur no more frequently than twice during any fiscal year of the Borrower and
only one such visit per fiscal year shall be at the expense of the Borrower; and
provided, further, that when an Event of Default exists the Administrative Agent
or any Lender Party (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours with reasonable advance notice.

SECTION 5.11. Use of Proceeds. Use the proceeds of the Advances and issuances of
the Letters of Credit solely for the purposes set forth in Section 2.15.

 

76



--------------------------------------------------------------------------------

SECTION 5.12. Additional Guarantors and Security. Upon (x) the request of the
Collateral Agent following the occurrence and during the continuance of a
Default, (y) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party, or (z) the acquisition of any Material Real
Property or material intellectual property (other than any property excluded
from the Collateral pursuant to Section 2(b) of the Security Agreement) by any
Loan Party, and such Material Real Property or such non-excluded material
intellectual property, in the judgment of the Collateral Agent, shall not
already be subject to a perfected first priority security interest in favor of
the Collateral Agent for the benefit of the Secured Parties, then in each case
at the Borrower’s expense:

(a) in connection with the formation or acquisition of a Subsidiary that is not
an Immaterial Subsidiary, CFC or US Holdco, or owned by a CFC or US Holdco,
within 45 days after such formation or acquisition, cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Collateral Agent a guaranty
or guaranty supplement, in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(b) within 20 days after (i) such request, furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Collateral Agent and
(ii) such formation or acquisition, furnish to the Collateral Agent a
description of the real and personal properties of such Subsidiary or the real
and personal properties so acquired, in each case in detail satisfactory to the
Collateral Agent,

(c) within 60 days after (i) such request or acquisition of Material Real
Property or other material property by any Loan Party, duly execute and deliver,
and cause each Loan Party to duly execute and deliver, to the Collateral Agent
such additional mortgages, pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and other security
agreements as specified by, and in form and substance reasonably satisfactory to
the Collateral Agent, securing payment of all the Obligations of such Loan Party
under the Loan Documents and constituting Liens on all such properties,
including, without limitation, a flood determination of whether such Material
Real Property is in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”)
and if such Material Real Property is a Flood Hazard Property, (A) Borrower’s
written acknowledgment of receipt of written notification from the Collateral
Agent as to the fact that such Material Real Property is a Flood Hazard Property
and as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (B) at the
time of execution of any Mortgage with respect thereto, copies of the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance satisfactory to the Collateral Agent and naming the
Collateral Agent as sole loss payee on behalf of the Lenders and if such policy
is a private flood policy, the Borrower shall confirm that such private flood
policy conforms to FEMA requirements and (ii) such formation or acquisition of
any new Subsidiary, duly execute and deliver and cause such Subsidiary and each
Loan Party acquiring Equity Interests in such Subsidiary to duly execute and
deliver to the Collateral Agent mortgages, pledges, assignments, security

 

77



--------------------------------------------------------------------------------

agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance
satisfactory to, the Collateral Agent, securing payment of all of the
obligations of such Subsidiary or Loan Party, respectively, under the Loan
Documents; provided that (x) the stock of any Subsidiary held by a CFC or US
Holdco shall not be required to be pledged and (y) if such new property is
Equity Interests in a CFC or US Holdco, no more than 65% of the voting Equity
Interests in such CFC or US Holdco shall be pledged in favor of the Secured
Parties,

(d) within 45 days after such request, formation or acquisition, take, and cause
each Loan Party and each newly acquired or newly formed Subsidiary (other than
any Subsidiary that is a CFC or US Holdco, or owned by a CFC or US Holdco) to
take, whatever action (including, without limitation, the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements delivered
pursuant to this Section 5.12, enforceable against all third parties in
accordance with their terms,

(e) within 45 days after such request, formation or acquisition, deliver to the
Collateral Agent documents of the types referred to in Section 3.01(a)(iv)
through (vii) and, if requested by the Administrative Agent, opinions of counsel
reasonably acceptable to the Administrative Agent,

(f) as promptly as practicable after such request, formation or acquisition,
deliver, upon the request of the Collateral Agent in its reasonable discretion
(taking into account the expense of obtaining same), to the Collateral Agent
with respect to each Material Real Property owned by each Loan Party and each
newly acquired or newly formed Subsidiary (other than any Subsidiary that is a
CFC or US Holdco, or owned by a CFC or US Holdco) title reports and surveys,
each in scope, form and substance reasonably satisfactory to the Collateral
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such Material Real Property, such items shall, promptly after the
receipt thereof, be delivered to the Collateral Agent, and

(g) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary (other than
any Subsidiary that is a CFC or US Holdco, or owned by a CFC or US Holdco) to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary (other
than any Subsidiary that is a CFC or US Holdco, or owned by a CFC or US Holdco)
to take, all such other action as the Collateral Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements;

 

78



--------------------------------------------------------------------------------

provided that notwithstanding any other provision of any Loan Document, unless
the cost of procuring the same is not excessive in relation to the value thereof
to the Secured Parties, no Loan Party shall be required to deliver any
supplemental Loan Document that is governed by any law other than the laws of
the United States or any political division of any thereof.

SECTION 5.13. Further Assurances. (a) Promptly upon request by any Agent, or any
Lender Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, (b) promptly upon request by any Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust, trust
deeds, assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents and (c) provide timely written notice to all
applicable parties to the extent required under the Contractor Services
Agreements with respect to the granting of the Secured Parties’ Liens on the
Loan Parties’ rights in the monies payable under the Contractor Services
Agreements pursuant to the Collateral Documents.

SECTION 5.14. Ratings. Exercise commercially reasonable efforts to maintain with
each of Moody’s and S&P public ratings for the Facilities and corporate family
rating or corporate credit rating of the Borrower.

SECTION 5.15. Post-Closing. Within 90 days after the Closing Date, subject to
such extensions as may be agreed in its sole discretion by the Administrative
Agent, complete any action required to be taken during such period pursuant to
the proviso to Section 3.01(a)(iii).

ARTICLE VI

NEGATIVE COVENANTS

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid (other than contingent indemnification obligations
(including costs and expenses related thereto) not then payable for which no
claim has been asserted), any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, the Borrower will not, and
will not permit any of its Subsidiaries to, at any time:

SECTION 6.01. Liens, Etc. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

79



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 6.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not increased, (ii) the amount secured or benefited thereby is not increased,
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with the
refinancing thereof and by an amount equal to any existing commitments
unutilized thereunder;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds, stay,
customs and appeal bonds, statutory bonds, bids, leases, government contracts,
trade contracts, performance bonds and other obligations of a like nature
(including obligations imposed by the applicable laws of foreign jurisdictions
(exclusive of obligations for the payment of borrowed money)) incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions, municipal, building and zoning
ordinances and other similar encumbrances affecting real property which, in the
aggregate, do not materially interfere with the conduct of the business of the
Borrower and its Subsidiaries;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(g) or securing appeal or surety bonds related to
such judgments;

(i) Liens securing Indebtedness permitted under Section 6.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and proceeds thereof and (ii) the Indebtedness
secured thereby does not exceed the cost of the property being acquired on the
date of acquisition;

(j) (i) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that (x) such merger,
consolidation or becoming a Subsidiary is otherwise permitted under the Loan
Documents and (y) such Liens were not created in contemplation of such merger,
consolidation or investment and do not extend to any assets other than those of
the Person merged into or consolidated

 

80



--------------------------------------------------------------------------------

with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary; and (ii) Liens on property of a Person existing at the time such
property is purchased by the Borrower or any Subsidiary of the Borrower in a
transaction constituting a Permitted Acquisition permitted hereunder; provided,
that such Liens were not created in contemplation of such Permitted Acquisition;

(k) Liens arising solely by virtue of any consensual agreement or statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution;

(l) leases, subleases, licenses and rights-of-use granted to others incurred in
the ordinary course of business and that do not materially and adversely affect
the use of the property encumbered thereby for its intended purposes;

(m) restrictions on transfers of securities imposed by applicable securities
laws;

(n) licenses of intellectual property so long as any such license, individually
or in the aggregate with all such licenses, does not materially impair the
business of the Borrower and its Subsidiaries taken as a whole as currently
conducted;

(o) Liens securing reimbursement obligations in respect of documentary letters
of credit or bankers acceptances in the ordinary course of business, provided
that such Liens attach only to the documents and goods covered thereby and the
proceeds thereof;

(p) Liens arising in connection with the filing of Uniform Commercial Code (or
equivalent) financing statements solely as a precautionary measure in connection
with operating leases or the consignment of goods;

(q) Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers;

(r) Liens on the assets of Foreign Subsidiaries with respect to Indebtedness
permitted by Section 6.03(l);

(s) Liens securing Indebtedness or other obligations otherwise permitted
hereunder, provided the outstanding principal amount of any such Indebtedness
and the amount of such obligations, in the aggregate, do not exceed $150,000,000
or if, solely upon the date such Lien is created and after giving Pro Forma
Effect thereto, the Consolidated Secured Leverage Ratio as of the end of the
most recently ended fiscal quarter is less than 3.00 to 1.00, $300,000,000 (for
the avoidance of doubt, Liens permitted under this clause (s) at the time of the
creation thereof shall continue to be permitted Liens under this clause
(s) notwithstanding any subsequent change in the Consolidated Secured Leverage
Ratio);

 

81



--------------------------------------------------------------------------------

(t) Liens securing Indebtedness permitted under Section 6.03(h)(iii); provided
that the Indebtedness secured thereby does not exceed $175,000,000 or if, solely
upon the date such Lien is created and after giving Pro Forma Effect thereto,
the Consolidated Secured Leverage Ratio as of the end of the most recently ended
fiscal quarter is less than 3.00 to 1.00, $250,000,000 (for the avoidance of
doubt, Liens permitted under this clause (t) at the time of the creation thereof
shall continue to be permitted Liens under this clause (t) notwithstanding any
subsequent change in the Consolidated Secured Leverage Ratio);

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods;

(v) normal and customary rights of setoff and similar Liens arising under
interest rate or currency hedging agreements, which are not for speculation;

(w) renewals or replacements of the Liens described in clauses (i) and
(j) above; provided that no additional property is encumbered as a result of
such renewal or replacement;

(x) Liens securing Indebtedness in connection with any sale and leaseback
transaction; provided that the Indebtedness secured thereby does not exceed
$50,000,000 at any time;

(y) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and

(z) Liens on cash (or Liquid Assets) in an aggregate amount not to exceed at any
time $75,000,000 to secure obligations under Material Contracts or Indebtedness
permitted under Section 6.03(s).

SECTION 6.02. Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Liquid
Assets;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Borrower in any Guarantor and Investments of any
Subsidiary in the Borrower or in a Guarantor;

(d) (1) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and (2) Investments
received in satisfaction of judgments or pursuant to any plan or reorganization
or similar arrangement upon the bankruptcy or insolvency of trade creditors or
account debtors;

 

82



--------------------------------------------------------------------------------

(e) Guarantees permitted by Section 6.03 that are made (i) by the Borrower or
any Guarantor guaranteeing Indebtedness incurred by the Borrower or any
Guarantor. or (ii) by any Subsidiary that is not a Guarantor;

(f) Permitted Acquisitions;

(g) Investments in Foreign Subsidiaries; provided, that the aggregate
outstanding amount of Investments made pursuant to this clause (g) shall not,
measured solely at the time each such Investment is made, exceed the greater of
(i) $100,000,000 and (ii) 5.0% of the Consolidated Total Assets of the Borrower
and its Subsidiaries at such time (it being understood that a subsequent change
in the Consolidated Total Assets of the Borrower and its Subsidiaries shall not
change the amount permitted under this clause (ii));

(h) Investments made by the Borrower or a Guarantor in Immaterial Subsidiaries
in an aggregate amount not to exceed $10,000,000 during any calendar year or
Investments made by an Immaterial Subsidiary in another Immaterial Subsidiary;

(i) Investments made or received as a result of consideration received in
connection with a Disposition by the Borrower or any of its Subsidiaries made in
compliance with Section 6.05; provided, that in the event the aggregate
consideration for any Disposition made pursuant to Section 6.05(a), (b), (d),
(e), (g), (h), (i) or (l) exceeds $25,000,000, the non-cash consideration for
such Disposition shall not exceed 50% of any such aggregate consideration;

(j) Investments existing as of the date hereof and set forth on Schedule 6.02
and any replacements, renewals or extensions of any such Investments; provided
that the amount of any such Investment is not increased at the time of such
replacement, renewal or extension of such Investment except by an amount equal
to a reasonable premium or other reasonable amount paid in respect of the
underlying obligations and fees and expenses reasonably incurred in connection
with such replacement, renewal or extension; provided further that the terms
relating to subordination (if any) and other material terms taken as a whole in
respect of such replacement, renewed or extended Investment and of any agreement
entered into and of any instrument issued in connection therewith, are not
materially less favorable, taken as a whole, to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Investment being
replaced, renewed or extended;

(k) Investments, payments or advances by the Borrower in respect of Swap
Contracts permitted hereunder;

(l) Investments by the Borrower and its Subsidiaries in Persons that are not
Subsidiaries; provided that the aggregate amount of Investments made pursuant to
this clause (l) shall not exceed $100,000,000 at any time outstanding;

 

83



--------------------------------------------------------------------------------

(m) Investments made or received by the Borrower or any of its Subsidiaries as a
result of an “earn out” or other similar purchase price mechanism (such as a
working capital adjustment) in connection with a Permitted Acquisition

(n) the Borrower may make other Investments in an aggregate amount that, when
aggregated with the Restricted Payments made under Section 6.06(k), in each case
during the period from the Closing Date to the latest Termination Date, shall
not exceed $10,000,000;

(o) Investments made to the extent necessary to effect the NTL Reorganization;

(p) Investments arising in connection with the purchase and sale of marketable
securities to facilitate the repatriation of earnings by Foreign Subsidiaries;

(q) Investments in respect of prepaid expenses, negotiable instruments held for
collection or lease, utility, workers’ compensation, performance and similar
deposits provided to third parties, in each case in the ordinary course of
business;

(r) Investments made by the Borrower consisting of loans to officers, directors
and employees which are used by such Persons to simultaneously purchase Equity
Interests of the Borrower in connection with the exercise of warrants, options
and similar instruments;

(s) additional Investments not exceeding the greater of (x) $150,000,000, and
(y) 5.0% of Consolidated Total Assets, in the aggregate outstanding at any time;

(t) so long as no Default shall have occurred and be continuing or would result
therefrom, other Investments, provided that, solely upon the date such
Investment is made and after giving Pro Forma Effect thereto (including any
Indebtedness incurred to finance any such Investment), the Consolidated Leverage
Ratio as of the end of the most recently ended fiscal quarter, is less than 2.00
to 1.00 (for the avoidance of doubt, Investments permitted under this clause
(t) at the time of the making thereof shall continue to be permitted Investments
under this clause (t) notwithstanding any subsequent change in the Consolidated
Leverage Ratio);

(u) additional Investments using the Cumulative Equity Amount;

(v) Investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(w) Investments deemed to exist in respect of cash (or Liquid Assets) provided
to secure obligations under Material Contracts or Indebtedness permitted under
Section 6.03(s); and

(x) Investments by any Subsidiary that is not a Guarantor in any other
Subsidiary that is not a Guarantor.

 

84



--------------------------------------------------------------------------------

SECTION 6.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 6.03;

(c) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;”

(e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 6.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $100,000,000, plus such additional amounts as required to be recorded in
accordance with changes imposed subsequent to the Closing Date by GAAP to be
recharacterized as a Capital Lease Obligation;

(f) Subordinated Debt of the Borrower or any Guarantor; provided, however, that
(i) no Default exists or would result therefrom and (ii) on a Pro Forma Basis,
the Borrower is in compliance with the covenants in Section 6.11;

(g) (i) intercompany Indebtedness between the Borrower and any of its
Subsidiaries or between Subsidiaries permitted by Section 6.02; provided that if
such Indebtedness is owed by a Loan Party to a Subsidiary that is not a Loan
Party, such Indebtedness by its express terms is Subordinated Debt and
(ii) intercompany Indebtedness between any Loan Parties;

(h) (i) Indebtedness assumed by Borrower or any Subsidiary (whether by merger,
operation of law or otherwise) in connection with a Permitted Acquisition that
was not created in anticipation of such Permitted Acquisition, (ii) Indebtedness
of any Person that becomes a Subsidiary pursuant to a Permitted Acquisition that
is outstanding at the time such Permitted Acquisition is consummated and that
was not created in anticipation of such Permitted Acquisition and
(iii) Indebtedness not exceeding $250,000,000 in principal amount outstanding at
any time incurred to finance a Permitted Acquisition so long as (A) both
immediately prior to and after giving effect thereto, no Default shall exist or
result therefrom and (B) such Indebtedness (1) does not have any guarantor or
obligor that is not a Loan Party, (2) if secured by Liens on any Collateral, is
subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent, (3) matures after the latest maturity date of the Term
Facility (other than customary offers to repurchase or prepay upon a change of
control, asset sale or loss event and customary

 

85



--------------------------------------------------------------------------------

acceleration after an event of default) and (4) has terms and conditions (other
than interest rate and redemption premiums), taken as a whole, that are not
materially less favorable to the Borrower as the terms and conditions of this
Agreement;

(i) any refinancings, refundings, renewals or extensions of Indebtedness
permitted pursuant to Section 6.03(b), (e), (h) and (q); provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, (ii) if the Indebtedness being
refinanced, refunded, renewed or extended (the “Refinanced Indebtedness”) is
subordinated in right of payment to the Obligations, the refinancing, refunding,
renewing or extending Indebtedness (the “Refinancing Indebtedness”) shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Refinanced Indebtedness, (iii) no Refinancing Indebtedness shall have different
obligors or greater guarantees or security than the Refinanced Indebtedness,
(iv) if the Refinanced Indebtedness is secured by any collateral, the
Refinancing Indebtedness may be secured by such collateral but only on terms no
less favorable to the Loan Parties and Lenders than the terms on which such
collateral secures such Refinanced Indebtedness and (v) the material terms,
taken as a whole, of any such Refinancing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Refinanced Indebtedness;

(j) Indebtedness payable to the Person, or the beneficial holders of Equity
Interests in the Person, whose assets or Equity Interests are acquired in a
Permitted Acquisition as consideration for such acquisition where such
Indebtedness (i) is payable in full no sooner than two years from the date of
such acquisition, (ii) is repayable in installments of no more than one-third of
the initial amount in any year after the date of such Permitted Acquisition and
(iii) bears interest and fees that are consistent with then available market
rates for such Indebtedness;

(k) “earn outs” or similar purchase price mechanisms (such as a working capital
adjustment) contemplated by the definitive documentation in respect of Permitted
Acquisitions to the extent constituting Indebtedness and calculated based on
either (A) an evaluation of the amount as of a date on or about the acquisition
closing date of the assets or property acquired in accordance with the
procedures set forth therein, or (B) the achievement of financial or other
objective performance targets set forth therein after the consummation of such
Permitted Acquisition;

(l) Indebtedness of the Borrower or any Subsidiary thereof incurred in respect
of bank guarantees, letters of credit or similar instruments to support local
regulatory, solvency, consumer requirements and tax disputes not to exceed
$50,000,000 in the aggregate at any time outstanding;

 

86



--------------------------------------------------------------------------------

(m) Indebtedness in respect of cash management obligations and netting services,
cash pooling arrangements, automatic clearinghouse arrangements, overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business, and any Guarantees thereof;

(n) Indebtedness of any Foreign Subsidiary, so long as the aggregate principal
amount of Indebtedness at any time outstanding with respect to all Foreign
Subsidiaries does not exceed $100,000,000;

(o) additional Indebtedness in an aggregate principal amount not to exceed
$150,000,000 at any time outstanding; provided that no more than $50,000,000 of
such additional Indebtedness may be secured at any time;

(p) so long as no Default shall have occurred and be continuing or would result
therefrom, additional unsecured Indebtedness, including, without limitation, any
additional unsecured Senior Notes; provided that solely upon the date such
Indebtedness is incurred, the Borrower shall be in Pro Forma compliance with the
financial covenant set forth in Section 6.11(b) (for the avoidance of doubt,
Indebtedness permitted under this clause (p) at the time of the incurrence
thereof shall continue to be permitted Indebtedness under this clause
(p) notwithstanding any subsequent failure to comply with the financial covenant
set forth in Section 6.11(b));

(q) Indebtedness in respect of the Senior Notes the aggregate principal amount
thereof not to exceed $300,000,000 at any time;

(r) (1) customer deposits and advanced payments received in the ordinary course
of business from customers for goods or services purchased in the ordinary
course of business; (2) Indebtedness issued to future, current or former
officers, directors and employees, in each case, to finance the purchase or
redemption of equity interests of the Borrower; and (3) obligations in respect
of workers’ compensation claims and self-insurance obligations, indemnity, bid,
warranty, performance, bid, surety bonds or similar bonds and completion
guarantees provided by a Loan Party in the ordinary course of business and
obligations with respect to letters of credit and bankers’ acceptances issued in
the ordinary course of business and not supporting Indebtedness; provided,
however, that the aggregate amount of all Indebtedness incurred under this
clause (r) does not exceed $10,000,000 in any fiscal year and $50,000,000 at any
time outstanding; and

(s) Indebtedness in an aggregate amount not exceeding $75,000,000 at any time
outstanding in respect of or relating to one or more Material Contracts.

SECTION 6.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

 

87



--------------------------------------------------------------------------------

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;

(c) any Immaterial Subsidiary may merge with any other Immaterial Subsidiary and
any Foreign Subsidiary may merge with any other Foreign Subsidiary;

(d) any Subsidiary may be merged, consolidated with or otherwise disposed of
pursuant to a Disposition permitted by Section 6.05;

(e) any Immaterial Subsidiary may be dissolved or liquidated;

(f) the Transactions and the NTL Reorganization may be effected; and

(g) any Subsidiary may merge or consolidate with any Person pursuant to a
Permitted Acquisition; provided that (i) the Person surviving such merger shall
be a wholly-owned Subsidiary of the Borrower and (ii) in the case of any such
merger or consolidation involving a Guarantor, the Person surviving such merger
or consolidation shall be a Guarantor.

SECTION 6.05. Dispositions. Make any Disposition, except:

(a) Dispositions of excess, obsolete or worn out property, or property that, in
the reasonable business judgment of the Borrower is no longer useful or
economically practicable to maintain in the conduct of the business of the
Borrower and its Subsidiaries taken as a whole, whether now owned or hereafter
acquired;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 6.04 and, to the extent constituting
Dispositions, Liens, Restricted Payments and Investments permitted hereunder;

(f) licenses of intellectual property so long as any such license, individually
or in the aggregate with all such licenses, does not materially impair the
business of the Borrower and its Subsidiaries taken as a whole as currently
conducted;

 

88



--------------------------------------------------------------------------------

(g) leases of real or personal property in the ordinary course of business;

(h) Dispositions of (i) Equity Interests of Immaterial Subsidiaries or Foreign
Subsidiaries and (ii) business units of the Borrower or any Subsidiary; provided
that the fair market value of the assets subject to any Disposition under this
paragraph (h) shall not, taken together with the aggregate fair market value of
all assets Disposed of during the term of this Agreement pursuant to this
paragraph (h), as determined at the time each such asset was so Disposed of,
exceed an amount equal to 10% of the Consolidated Total Assets of the Borrower
and its Subsidiaries as of the last day of the most recent fiscal quarter in
respect of which financial statements have been delivered pursuant to
Section 5.01(a) or (b); provided, further, that any Disposition permitted by
this paragraph (h) at the time consummated shall be deemed permitted at all
times thereafter even if subsequent to the date such Disposition was consummated
the amount of Consolidated Total Assets of the Borrower and its Subsidiaries has
decreased;

(i) Dispositions of accounts receivable and other rights to payment for
collection purposes in the ordinary course of business;

(j) Dispositions of property by any Subsidiary that is not a Loan Party to any
Loan Party or any another Subsidiary that is not a Loan Party;

(k) Dispositions made to the extent necessary to effect the NTL Reorganization;
and

(l) other Dispositions in an aggregate amount not to exceed in any fiscal year
the greater of (i) $50,000,000 and (ii) 5.0% of the Consolidated Total Assets of
the Borrower and its Subsidiaries as of the end of the immediately preceding
fiscal year (it being understood that a subsequent change in the Consolidated
Total Assets of the Borrower and its Subsidiaries shall not change the amount
permitted under this clause (ii));

provided, however, that with respect to any Disposition pursuant to clauses (a),
(b), (c), (f), (g), (h) and (k) for a consideration in excess of $10,000,000,
(x) such Disposition shall be for fair market value and (y) at least 75% of such
consideration shall be in cash.

SECTION 6.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) (i) each Subsidiary may make Restricted Payments to the Borrower and any
Guarantor that owns an Equity Interest in such Subsidiary, (ii) so long as no
Default shall have occurred and be continuing or would result therefrom, each
Subsidiary may make Restricted Payments to the Borrower, the Guarantors and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made and (iii) for so long as such Subsidiary
is a member of a group filing a consolidated, combined or unitary return with
the Borrower, such Subsidiary may make Restricted Payments to the Borrower and
any other holder of direct Equity Interests of such Subsidiary permitted
hereunder in order to pay consolidated, combined or unitary federal,

 

89



--------------------------------------------------------------------------------

state or local taxes which payments by such Subsidiary are not in excess of the
tax liabilities that would have been payable by such Subsidiary and its
Subsidiaries on a stand-alone basis;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests or Indebtedness permitted pursuant to Section 6.03(f);

(d) each Immaterial Subsidiary may make Restricted Payments to any Loan Party or
another Immaterial Subsidiary;

(e) the Borrower or any of its Subsidiaries may purchase (i) Equity Interests in
any Loan Party or options with respect to Equity Interests in any Loan Party
held by directors, employees or management of the Borrower or any of its
Subsidiaries (or their estates or authorized representatives) in connection with
the death, disability or termination of employment of any such directors,
employees or management and (ii) Equity Interests in any Loan Party for the
purpose of holding such Equity Interest for future issuance under an employee
stock plan; provided that the aggregate amount of all such payments made under
clauses (i) and (ii) after the Closing Date do not exceed $25,000,000 in any
fiscal year and $50,000,000 in the aggregate; provided, further, that any such
amount permitted to have been made but not made in the preceding fiscal years
may be carried over and used in any subsequent fiscal year;

(f) the Borrower may purchase shares of its capital stock in the event that one
of its shareholders is or becomes a telecommunications service provider or an
affiliate thereof (in each case as defined in the Borrower’s Restated
Certificate of Incorporation) and is required to divest its shares in accordance
with the terms of the Borrower’s Restated Certificate of Incorporation;

(g) [Intentionally Omitted];

(h) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom, the Borrower and each Subsidiary may declare
and make dividend payments in an aggregate amount not to exceed $100,000,000 per
fiscal year;

(i) so long as no Default shall have occurred and be continuing or would
immediately result therefrom, the Borrower may make other Restricted Payments,
provided that, after giving Pro Forma Effect thereto (including any Indebtedness
incurred to finance any such Restricted Payment), the Consolidated Leverage
Ratio as of the end of the most recently ended fiscal quarter, is less than 2.00
to 1.00;

 

90



--------------------------------------------------------------------------------

(j) so long as no Default shall have occurred and be continuing or would
immediately result therefrom, the Borrower may make, during the period from the
Closing Date to the latest Termination Date, other Restricted Payments in an
aggregate amount not to exceed $125,000,000 or if, after giving Pro Forma Effect
thereto (including any Indebtedness incurred to finance any such Restricted
Payment), the Consolidated Secured Leverage Ratio as of the end of the most
recently ended fiscal quarter is less than 3.00 to 1.00, $200,000,000;

(k) the Borrower may make other Restricted Payments in an aggregate amount that,
when aggregated with the Investments made under Section 6.02(n), in each case
during the period from the Closing Date to the latest Termination Date, shall
not exceed $10,000,000;

(l) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower and any of its Subsidiaries may repurchase Equity
Interests of a Subsidiary from any Person other than the Borrower and its
Subsidiaries so long as the resulting Investment would otherwise be permitted
under Section 6.02;

(m) the Borrower may make Restricted Payments in connection with the
simultaneous exercise by officers, directors and employees of warrants, options
and similar instruments, and other Restricted Payments in connection with
employee compensation plans; and

(n) additional Restricted Payments using the Cumulative Equity Amount.

SECTION 6.07. Change in the Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto or any reasonable extension thereof, as determined
in good faith by the Borrower.

SECTION 6.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that this Section shall not prohibit:

(a) any contract, agreement or business arrangement (i) between or among the
Borrower, any wholly-owned Subsidiary and any Guarantor, or (ii) between or
among Subsidiaries that are not Guarantors;

(b) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans, any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans) and
reasonable and customary indemnification and reimbursement arrangements with
respect to such Persons, in each case approved by the board of directors of the
Borrower;

 

91



--------------------------------------------------------------------------------

(c) loans or advances to employees and officers of Borrower and its Subsidiaries
to the extent permitted by the terms hereof;

(d) contracts, agreements or business arrangements in effect as of the Closing
Date and set forth on Schedule 6.08 (and any amendments, supplements,
replacements or renewals of such contracts, agreements or business arrangements
to the extent the non-arm’s length aspects thereof, if any, are not expanded as
a result of such amendment, supplement, replacement or renewal);

(e) Investments permitted by Section 6.02(b), (c), (e), (g), (h), (j), (l) (in
the case of Investments in the form of common equity), (r) or (x);

(f) the Transactions or other transactions approved by the board of directors of
the Borrower or otherwise involving an aggregate consideration of less than
$10,000,000;

(g) Restricted Payments permitted by Section 6.06; and

(h) intercompany Indebtedness permitted by Section 6.03(g).

SECTION 6.09. Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document or the Senior Notes
Indenture or any other Senior Notes Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower, or (iii) of the
Borrower or any Guarantor to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this Section 6.09 shall not
prohibit (1) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 6.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and any refinancing or replacement thereof permitted by
Section 6.03(i), (2) any negative pledge provided for in an agreement set forth
on Schedule 6.09 and any renewals, extensions or replacements thereof, provided
that the terms of such negative pledge are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement being
renewed, extended or replaced, (3) any restrictions imposed pursuant to an
agreement that has been entered into in connection with a Disposition permitted
by Section 6.05, to the extent such restrictions relate to the property subject
to such Disposition, (4) restrictions arising by reason of customary
non-assignment or no-subletting clauses in leases or other contracts entered
into in the ordinary course of business (5) customary provisions in joint
venture agreements and other similar agreements relating solely to the
securities, assets and revenues of such joint venture or other business venture,
(6) contracts entered into in the ordinary course of business restricting the
assignment of such contracts, (7) any restrictions contained in the Contractor
Services Agreements and any other restrictions that (x) exist on the Closing
Date and (y) any renewal or extension of a restriction permitted by clause
(7)(x) or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions, (8) restrictions
imposed by applicable Law, (9) customary net worth provisions contained in real
property leases or licenses of intellectual property entered into by the
Borrower or any Subsidiary, (10) any such limitations or requirements that are
binding on a Person at the

 

92



--------------------------------------------------------------------------------

time such Person first became a Subsidiary of the Borrower, so long as all such
limitations and requirements were not entered into in contemplation of such
Person becoming a Subsidiary of the Borrower, together with any replacement
agreement thereof so long as the terms thereof are not materially less favorable
to such Subsidiary, (11) except for limitations or requirements that would not
reasonably be expected to impair the ability of the Borrower and its
Subsidiaries to perform their obligations under the Loan Documents, limitations
or requirements pursuant to the terms of Indebtedness permitted under
Section 6.03 pursuant to a credit agreement, loan agreement, indenture or other
documentation containing terms and provisions not materially less favorable to
the applicable obligor than the terms of this Agreement and (12) other
restrictions that would not, in the good faith determination of the Borrower,
reasonably be expected to materially impair the ability of the Borrower and its
Subsidiaries to perform their payment obligations under the Loan Documents; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

SECTION 6.10. Use of Proceeds. Use the proceeds of any Advance, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund Indebtedness originally
incurred for such purpose.

SECTION 6.11. Financial Covenants. (a) Consolidated Fixed Charge Coverage Ratio.
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 1.25:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 4.00:1.00.

SECTION 6.12. Acquisitions. Make any Acquisition unless the following conditions
are met:

(a) the Borrower provides the Administrative Agent with a certificate of a
Responsible Officer certifying (together with supporting calculation in
reasonable detail in the case of clause (x) below) that (x) after giving effect
to such Acquisition and any Indebtedness related thereto (including, but not
limited to any Advances or other Indebtedness used in financing such
Acquisition), (i) the Borrower is in compliance with the financial covenants set
forth in Section 6.11 on a Pro Forma Basis and (ii) the aggregate consideration
paid in connection with any and all Acquisitions under this Section 6.12 of any
Person that does not become a Guarantor, other than consideration paid in Equity
Interests (other than Preferred Interests), shall not exceed $1,000,000,000 and
(y) the other requirements in this Section 6.12 with respect to such Acquisition
are satisfied;

(b) (i) the consummation of the Acquisition does not violate any Law or
Contractual Obligation applicable to the Borrower or its Subsidiaries, which
violation would reasonably be expected to have a Material Adverse Effect;
(ii) there are no actions, suits, proceedings, or claims pending, or, to the
knowledge of the Borrower threatened, at law, in equity, in arbitration or
before any Governmental Authority against the Borrower or, to the knowledge of
the Borrower, the other party or parties to such Acquisition, that

 

93



--------------------------------------------------------------------------------

would reasonably be expected to prevent such Acquisition; and (iii) there are no
actions, suits, proceedings, or claims pending, at law, in equity, in
arbitration or before any Governmental Authority, to the knowledge of the
Borrower, against the other party or parties to such Acquisition which would
reasonably be expected to result in a Material Adverse Effect;

(c) no Default exists or would result from such Acquisition;

(d) the Acquisition shall have been approved by the board of directors or
comparable governing body of the parties thereto, as applicable, or otherwise
shall be of a non-hostile nature;

(e) the Loan Parties and any newly created or acquired Subsidiary as a result of
such Acquisition shall comply with the requirements of Section 5.12, to the
extent applicable; and

(f) the consideration paid in connection with any Acquisition of a Person that
is not a U.S. Person, other than consideration paid in Equity Interests (other
than Preferred Interests) shall not exceed $1,000,000,000.

SECTION 6.13. Accounting Changes. Without the prior written consent of the
Required Lenders, make or permit any change in (a) accounting policies or
reporting practices, except as permitted by GAAP, or (b) fiscal year, other than
changes to the accounting year of any Subsidiary acquired in compliance with the
terms hereof to conform to the fiscal year of the Borrower.

SECTION 6.14. Prepayments of Subordinated Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in excess of $5,000,000 in the aggregate
during the term of this Agreement in violation of any subordination terms of,
any Subordinated Debt, except any prepayments or redemptions of any such
Indebtedness (a) that exists as of the date hereof and listed on Schedule 6.03
in connection with a refunding or refinancing thereof permitted by
Section 6.03(i) or (b) that is permitted by Section 6.03(g), unless an Event of
Default has occurred and is continuing.

SECTION 6.15. Amendment of Material Documents. (a)Amend, modify, terminate or
grant any waiver or release under its certificate of incorporation or bylaws or
other constitutive documents in a manner materially adverse to the Lenders
(except as required by this Agreement).

(b) Amend, modify or permit the amendment or modification in any manner any term
or condition of any Subordinated Debt, or any agreement, document or instrument
evidencing such Indebtedness or relating thereto, other than amendments or
modifications that are not materially adverse to Lenders and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders.

 

94



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Advance or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Advance or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 5.01(a) or (b), 5.03(a), 5.05
(other than in respect of maintenance of good standing), 5.10 or 5.11 or Article
VI; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date upon which a Responsible
Officer of such Loan Party knew of such failure, or (ii) the date upon which
written notice thereof is given to the Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to have been delivered hereby or thereby shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, after giving effect to any applicable grace
periods) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(i)(B) shall not
apply to secured Indebtedness becoming due solely as a result of the voluntary
sale or transfer of the assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; or (ii) there occurs under any Swap Contract an
Early

 

95



--------------------------------------------------------------------------------

Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which the Borrower or any Subsidiary is an Affected Party (as defined in such
Swap Contract) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount and such Swap Termination Value has not been paid or discharged within 15
days of the incurrence thereof; or

(f) Insolvency Proceedings, Inability to Pay Debts; Attachment, Etc. (i) Any
Loan Party or any of its Material Subsidiaries institutes or consents to the
institution of any proceeding under any Bankruptcy Law, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Bankruptcy Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; (ii) the Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (iii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 45 days after its issue or levy; or

(g) Judgments. There is entered against any Loan Party one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders then outstanding) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance) and (i) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(ii) there is a period of 45 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(i) Invalidity of Loan Documents. Any provision of any Loan Document or any
subordination provision subordinating any Subordinated Debt to the Obligations,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or pursuant to satisfaction in full
of all the Obligations,

 

96



--------------------------------------------------------------------------------

ceases to be in full force and effect; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document or that
any provision thereof is enforceable or valid, or purports in writing to revoke,
terminate or rescind any provision of any Loan Document or any such
subordination provision; or

(j) Security Interests. Any Collateral Document or financing statement after
delivery thereof pursuant to Section 3.01 or 5.12 shall for any reason (other
than pursuant to the terms thereof or hereof) cease to create a valid and
perfected first priority (subject to Lien permitted under Section 6.01) Lien on
and security interest in any of the Collateral having a fair market value in the
aggregate in excess of $7,500,000 purported to be covered thereby; or

(k) Change of Control. There occurs any Change of Control;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.04 and Swing Line Advances by
a Revolving Credit Lender pursuant to Section 2.02(b)) and of each Issuing Bank
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate and (ii) shall at the request, or may with the consent, of the
Required Lenders, (A) by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, (B) by notice to each
party required under the terms of any agreement in support of which a Letter of
Credit is issued, request that all Obligations under such agreement be declared
to be due and payable; provided, however, that, in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Law, (x) the Commitments of each Lender Party and the obligation of
each Lender Party to make Advances (other than Letter of Credit Advances by an
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.04 and Swing
Line Advances by a Revolving Credit Lender pursuant to Section 2.02(b)) and of
each Issuing Bank to issue Letters of Credit shall automatically be terminated
and (y) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

SECTION 7.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 7.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Law,
the Borrower shall be obligated to pay to the Collateral Agent on behalf of the
Lender Parties in same day funds at the Collateral Agent’s

 

97



--------------------------------------------------------------------------------

Office, for deposit in the L/C Cash Collateral Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower. If at any time the Administrative Agent or the
Collateral Agent determines that any funds held in any Collateral Account are
subject to any right or claim of any Person other than the Agents and the Lender
Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Administrative Agent or the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited and held in the relevant
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
Collateral Accounts that the Administrative Agent or the Collateral Agent, as
the case may be, determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit in a
Collateral Account, such funds shall be applied to reimburse the relevant
Issuing Bank or Revolving Credit Lenders, as applicable, to the extent permitted
by applicable law.

ARTICLE VIII

THE AGENTS

SECTION 8.01. Authorization and Action. (a) Each Lender Party (on behalf of
itself and its Affiliates in their capacities as a Lender, the Swing Line Bank
(if applicable) and an Issuing Bank (if applicable)) hereby appoints MSSF to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.

(b) Each Lender Party (on behalf of itself and its Affiliates in their
capacities as a Lender, the Swing Line Bank (if applicable), an Issuing Bank (if
applicable) and a potential Hedge Bank) hereby appoints MSSF to act on its
behalf as the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers are delegated to the Collateral Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto, including acting as the agent of such Lender Party for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations.

(c) The provisions of this Article are solely for the benefit of the Agents and
the Lender Parties, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between the
contracting parties.

 

98



--------------------------------------------------------------------------------

SECTION 8.02. Agents Individually. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender Party as any
other Lender Party and may exercise the same as though it were not an Agent and
the term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Person serving
as an Agent hereunder in its individual capacity. Each such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lender Parties.

SECTION 8.03. Duties of Agents; Exculpatory Provisions. (a) The Agents’ duties
hereunder and under the other Loan Documents are solely mechanical and
administrative in nature and no Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; and

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise upon the written direction of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents); provided that no Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent or any of its Affiliates to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Bankruptcy Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law; and

(iii) shall, except as expressly set forth herein and in other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.01 or 7.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. No Agent shall be deemed to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until notice describing such Default and such event or events is given to
such Agent by the Borrower or any Lender Party.

 

99



--------------------------------------------------------------------------------

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Collateral
Documents, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to such Agent.
Neither any Agent, any Joint Lead Arranger nor any of their Related Parties
shall be responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by any Agent, any Joint Lead
Arranger, a Loan Party or any other Person given in, pursuant to or in
connection with any Loan Document or the Lenders Presentation.

(d) Nothing in this Agreement or any other Loan Document shall require any Agent
or any Joint Lead Arranger to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender Party and each Lender Party
confirms to each Agent and each Joint Lead Arranger that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by any Agent or any Joint
Lead Arranger.

SECTION 8.04. Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.
Without limiting Section 3.03, in determining compliance with any condition
hereunder to the making of any Advances, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender Party, the
Administrative Agent may presume that such condition is satisfactory to such
Lender Party unless the Administrative Agent shall have received notice to the
contrary from such Lender Party prior to the making of such Advances or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Borrower or any other Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by such Agent. Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub agent and the Related Parties of each Agent and each such sub agent shall be
entitled to the benefits of all provisions of this Article VIII and Article X
(as though such sub-agents were the “Administrative Agent” or the “Collateral
Agent,” as the case may be, under the Loan Documents) as if set forth in full
herein with respect thereto. The Agents shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that an
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

100



--------------------------------------------------------------------------------

SECTION 8.06. Resignation of Agents. (a) Any Agent may at any time give notice
of its resignation to the Lender Parties and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a
commercial bank with an office in the United States or an Affiliate of any such
commercial bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (such 30-day period, the “Lender Party Appointment Period”), then
the retiring Agent may on behalf of the Lender Parties, appoint a successor
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the Lender
Parties, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Party Appointment Period notify the Borrower and the Lender
Parties that no qualifying Person has accepted appointment as successor Agent
and the effective date of such retiring Agent’s resignation.

(b) Upon the resignation effective date established in such notice and
regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that, in the case of any
resignation by the Collateral Agent, the retiring Collateral Agent shall
continue to hold any Collateral until such time as a successor Collateral Agent
is appointed), and (ii) all payments, communications and determinations provided
to be made by, to or through the retiring Agent shall instead be made by or to
each Lender Party directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 8.07. Non-Reliance on Agents and Other Lenders. (a) Each Lender Party
confirms to each Agent, each other Lender Party and each of their respective
Related Parties that it (i) possesses such knowledge and experience in financial
and business matters that it is capable, without reliance on any Agent, any
other Lender Party or any of their respective Related Parties, of evaluating the
merits and risks (including tax, legal, regulatory, accounting and other
financial matters) of entering into this Agreement, making Advances and other
extensions of credit hereunder and under the other Loan Documents and in taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risk and (iii) has determined that entering into this Agreement and making
Advances and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

 

101



--------------------------------------------------------------------------------

(b) Each Lender Party acknowledges that it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents and that it has,
independently and without reliance upon any Agent, any Joint Lead Arranger or
any other Lender Party or any of their respective Related Parties and based on
such documents and information, as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to be solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with this Agreement
and the other Loan Documents, including but not limited to:

(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of Advances or the issuance of Letters of Credit; and

(iv) the adequacy, accuracy and/or completeness of the Lenders Presentation and
any other information delivered by any Agent, any Joint Lead Arranger and any
other Lender Party or by any other Person under or in connection with this
Agreement or any other Loan Document, the transactions contemplated by this
Agreement and the other Loan Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Co-Documentation Agents, Joint
Bookrunners, Co-Managers or Joint Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as an Agent, a
Lender, the Swing Line Bank or an Issuing Bank hereunder.

SECTION 8.09. Agents May File Proofs of Claim. (a) In case of the pendency of
any proceeding under any Bankruptcy Law or any other judicial proceeding
relative to any Loan Party, any Agent (irrespective of whether the principal of
any Advance or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether such Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

102



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lender Parties and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lender Parties and the Agents and their
respective agents and counsel and all other amounts due to the Lender Parties
and the Agents under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to such Agent and, in the event that
such Agent shall consent to the making of such payments directly to the Lender
Parties, to pay to such Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their agents and counsel,
and any other amounts due the Agents under Sections 2.09 and 10.04.

SECTION 8.10. Collateral and Guaranty Matters. (a) The Secured Parties
irrevocably authorize the Collateral Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations not then payable for which no claim has been asserted) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Collateral Agent and the
applicable Issuing Bank shall have been made), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(z) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(i) or (j); and

(iii) to release any Guarantor from its obligations under the Guaranty if
(A) such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents, (B) such Person becomes a US Holdco, or (iii) such
Guarantor becomes an Immaterial Subsidiary pursuant to such designation by the
Borrower as provided herein.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 8.10.

 

103



--------------------------------------------------------------------------------

(b) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lender Parties for any failure to monitor or
maintain any portion of the Collateral.

SECTION 8.11. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 10.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 8.11 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 10.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 8.11, each Lender Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
such Lender Party’s, (ii) such Lender Party’s Pro Rata Shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time, (iii) the
aggregate unused portions of such Lender Party’s Term

 

104



--------------------------------------------------------------------------------

Commitments at such time and (iv) such Lender Party’s Unused Revolving Credit
Commitments at such time; provided that the aggregate principal amount of Swing
Line Advances owing to the Swing Line Bank and of Letter of Credit Advances
owing to any Issuing Bank shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Lender Party to reimburse any Agent or any
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to such Agent or such
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 8.11 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

ARTICLE IX

GUARANTY

SECTION 9.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (provided that with respect to Obligations under or
in respect of any Secured Hedge Agreement, the foregoing guarantee shall only be
effective to the extent that such Guarantor is an Eligible Guarantor at the same
time such Secured Hedge Agreement is entered into and such Obligations and such
guarantee thereof are not Excluded Swap Obligations) (such Obligations, after
giving effect to the immediately preceding proviso, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable and documented fees and expenses of counsel) incurred by
the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder.

 

105



--------------------------------------------------------------------------------

To effectuate the foregoing intention, the Administrative Agent, the other
Secured Parties and the Guarantors hereby irrevocably agree that the Obligations
of each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

SECTION 9.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

106



--------------------------------------------------------------------------------

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 9.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by non-judicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such non-judicial sale and any defense or benefits that may be
afforded by applicable law.

 

107



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 9.02 and this Section 9.03
are knowingly made in contemplation of such benefits.

SECTION 9.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash (other than contingent
indemnification obligations not then payable for which no claim has been
asserted), all Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the latest Termination Date and (c) the latest
date of expiration or termination of all Letters of Credit and all Secured Hedge
Agreements, such amount shall be received and held in trust for the benefit of
the Secured Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash (other
than contingent indemnification obligations not then payable for which no claim
has been asserted), (iii) the latest Termination Date shall have occurred and
(iv) all Letters of Credit and all Secured Hedge Agreements shall have expired
or been terminated, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

 

108



--------------------------------------------------------------------------------

SECTION 9.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor and
(b) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

SECTION 9.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 9.06:

(a) Prohibited Payments, Etc. Except during the continuance of any Event of
Default, each Guarantor may receive regularly scheduled payments from any other
Loan Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default, however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Collateral Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Collateral
Agent on account of the Guaranteed Obligations (including all Post-Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest) and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

 

109



--------------------------------------------------------------------------------

SECTION 9.07. Continuing Guaranty; Assignments. (a) This Guaranty is a
continuing guaranty and shall remain in full force and effect until the latest
of (i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty (other than contingent indemnification
obligations not then payable for which no claim has been asserted), (ii) the
latest Termination Date and (iii) the latest date of expiration or termination
of all Letters of Credit; provided that with respect to any Guarantor, upon
(A) the sale, lease, transfer or other disposition of the Equity Interests in
such Guarantor in accordance with the terms of the Loan Documents, or (B) the
designation of such Guarantor as an Immaterial Subsidiary pursuant to the terms
hereof, the Administrative Agent will, reasonably promptly, at the Borrower’s
expense, execute and deliver to such Guarantor such documents as such Guarantor
may reasonably request to evidence the release of such Guarantor from the
Guaranty.

(b) This Guaranty is a continuing guaranty and shall (i) be binding upon each
Guarantor, its successors and assigns and (ii) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, any Lender Party may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
any Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as and to the extent provided in
Section 10.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lender Parties.

SECTION 9.08. Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Loan
Party hereunder to honor all of such Loan Party’s obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 9.08 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 9.08, or otherwise under this Agreement, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 9.08 shall remain in full force and
effect until all of the Guaranteed Obligations and all other amounts payable
under this Agreement shall have been paid in full in cash, all Letters of Credit
shall have expired or been terminated and the Commitments shall have expired or
been terminated. Each Qualified ECP Loan Party intends that this Section 9.08
constitute, and this Section 9.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all of the Lender Parties (other than any Lender Party
that is, at such time, a Defaulting Lender), do any of the following at any
time:

(i) change the percentage of (x) the Commitments, (y) the aggregate unpaid
principal amount of the Advances, or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder,

(ii) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranty) if such release or limitation is in respect of all
or substantially all of the value of the Guaranty to the Lender Parties,

 

110



--------------------------------------------------------------------------------

(iii) release all or substantially all of the Collateral in any transaction or
series of related transactions, or

(iv) amend this Section 10.01 or reduce the proportion of Lenders required for
any action, waiver or consent hereunder or change the definition of “Required
Lenders”,

and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender Party specified below for such amendment,
waiver or consent:

(v) increase the Commitments of a Lender Party without the consent of such
Lender Party;

(vi) reduce the principal of, or stated rate of interest on, the Advances owed
to a Lender Party or any fees (including Letter of Credit Fees) or other amounts
stated to be payable hereunder or under the other Loan Documents to such Lender
Party without the consent of such Lender Party; or

(vii) postpone any date scheduled for any payment of principal of, or interest
on, the Advances pursuant to Section 2.05 or 2.08 or any date fixed for any
payment of fees (including Letter of Credit Fees) hereunder in each case payable
to a Lender Party without the consent of such Lender Party;

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Bank or each Issuing Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or obligations of the Swing Line Bank or of the Issuing Banks, as the
case may be, under this Agreement and (ii) no amendment, waiver or consent
shall, unless in writing and signed by an Agent in addition to the Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement or the other Loan Documents.

If any Lender Party does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 2.11(e).

SECTION 10.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Issuing Bank or the Swing
Line Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

111



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or
otherwise designated by such party in a written notice to the Borrower and the
Administrative Agent;

provided, however, that materials and information described in Section 10.02(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Delivery by telecopier or electronic mail of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes shall be effective as delivery of an original
executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
this Agreement, or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
Extension of Credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic mail address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE

 

112



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MATERIAL BREACH OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

(e) Each Loan Party hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or their securities)
(each, a “Public Lender”). Each Loan Party hereby agrees that (i) Communications
that are to be made available on the Platform to Public Lenders shall be clearly
and conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Loan Party shall be deemed to have authorized the
Administrative Agent and the Lender Parties and the Lenders to treat such
Communications as either publicly available information or not material
information (although it may contain sensitive business information and remains
subject to the confidentiality undertakings of Section 10.11) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information,” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

 

113



--------------------------------------------------------------------------------

(f) EACH LENDER PARTY ACKNOWLEDGES THAT UNITED STATES FEDERAL AND STATE
SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC INFORMATION ABOUT
AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT TO
CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON. EACH LENDER PARTY AGREES TO COMPLY WITH APPLICABLE LAW AND ITS
RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL
NON-PUBLIC INFORMATION. Each Lender Party that is not a Public Lender confirms
to the Administrative Agent that such Lender Party has adopted and will maintain
internal policies and procedures reasonably designed to permit such Lender Party
to take delivery of Restricting Information (as defined below) and maintain its
compliance with applicable law and its respective contractual obligations with
respect to confidential and material non-public information. A Public Lender may
elect not to receive Communications and Information that contains material
non-public information with respect to the Loan Parties or their securities
(such Communications and Information, collectively, “Restricting Information”),
in which case it will identify itself to the Administrative Agent as a Public
Lender. Such Public Lender shall not take delivery of Restricting Information
and shall not participate in conversations or other interactions with the Agent
Parties, any Lender Party or any Loan Party concerning the Facility in which
Restricting Information may be discussed. No Agent Party, however, shall by
making any Communications and Information (including Restricting Information)
available to a Lender Party (including any Public Lender), by participating in
any conversations or other interactions with a Lender Party (including any
Public Lender) or otherwise, be responsible or liable in any way for any
decision a Lender Party (including any Public Lender) may make to limit or to
not limit its access to the Communications and Information. In particular, no
Agent Party shall have, and the Administrative Agent, on behalf of all Agent
Parties, hereby disclaims, any duty to ascertain or inquire as to whether or not
a Lender Party (including any Public Lender) has elected to receive Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material nonpublic information or such Lender Party’s compliance
with applicable laws related thereto. Each Public Lender acknowledges that
circumstances may arise that requires it to refer to Communications and
Information that might contain Restricting Information. Accordingly, each Public
Lender agrees that it will nominate at least one designee to receive
Communications and Information (including Restricting Information) on its behalf
and identify such designee (including such designee’s contact information) on
such Public Lender’s Administrative Questionnaire. Each Public Lender agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Public Lender’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission. Each Public Lender confirms to the
Administrative Agent and the Lender Parties that are not Public Lenders that
such Public Lender understands and agrees that the Administrative Agent and such
other Lender Parties may have access to Restricting Information that is not
available to such Public Lender and that such Public Lender has elected to make
its decision to enter into this Agreement and to take or not take action under
or based upon this Agreement, any other Loan Document or related agreement
knowing that, so long as such Person remains a Public Lender, it does not and
will not be provided access to such Restricting Information. Nothing in this
Section 10.02(f) shall modify or limit a Lender Party’s (including any Public
Lender) obligations under Section 10.11 with regard to Communications and
Information and the maintenance of the confidentiality of or other treatment of
Communications or Information.

 

114



--------------------------------------------------------------------------------

SECTION 10.03. No Waiver; Remedies. No failure on the part of any Lender Party
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any Note or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 10.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all reasonable and documented costs and expenses of each Agent in connection
with the preparation, negotiation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable and documented fees and expenses of counsel for each Agent
with respect thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of each Agent and each Lender Party in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender Party with
respect thereto).

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Transactions Documents or
any of the transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition (including, without limitation, the
Transactions) by the Borrower or any of its Subsidiaries or Affiliates of all or
any portion of the Equity Interests in or debt securities or substantially all
of the assets of the Target or any of its Subsidiaries, or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, willful misconduct or material breach of its obligations under the
Loan Documents. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors,

 

115



--------------------------------------------------------------------------------

shareholders or creditors, any Indemnified Party or any other Person, whether or
not any Indemnified Party is otherwise a party thereto and whether or not the
Transactions is consummated. The Borrower also agrees not to assert any claim
against any Agent, any Lender Party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance as a result of a
payment or Conversion pursuant to Section 2.07(a), 2.07(b), 2.10(b)(i) or
2.11(d), acceleration of the maturity of the Advances pursuant to Section 7.01
or for any other reason, or by an Eligible Assignee to a Lender Party other than
on the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 10.07 as a
result of a demand by the Borrower pursuant to Section 2.11(e), or if the
Borrower fails to make any payment or prepayment of an Advance for which a
notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.05, 2.07 or 7.01 or otherwise, the Borrower shall,
upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.11 and 2.13 and this Section 10.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 10.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 7.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan

 

116



--------------------------------------------------------------------------------

Documents, irrespective of whether such Agent or such Lender Party shall have
made any demand under this Agreement and although such Obligations may be
unmatured. Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.

SECTION 10.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

SECTION 10.07. Successors and Assigns. (a) Each Lender may and, so long as no
Default shall have occurred and be continuing, if demanded by the Borrower
pursuant to Section 2.11(e) upon at least five Business Days’ notice to such
Lender and the Administrative Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments and the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of any
or all of the Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than $250,000 in the case of the Term
Facility and $5,000,000 in the case of the Revolving Credit Facility (or in each
case such lesser amount as shall be approved by the Administrative Agent and, so
long as no Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Borrower, each such consent not to be
unreasonably withheld or delayed), (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrower pursuant to Section 2.11(e) shall be arranged by the Borrower after
consultation with the Administrative Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(v) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to Section 2.11(e) unless and until such Lender
shall have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
Letter of Credit Fees and other amounts payable to such Lender under this
Agreement and (vi) the parties to each such assignment shall execute and

 

117



--------------------------------------------------------------------------------

deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with any Note or Notes (if any)
subject to such assignment and (if requested by the Administrative Agent) a
processing and recordation fee of $3,500.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Assumption, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights (other than
its rights under Sections 2.11, 2.13 and 10.04 to the extent any claim
thereunder relates to an event arising prior to such assignment) and be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Assumption, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Assumption, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 10.02 a copy of
each Assignment and Assumption delivered to and accepted by it and a register
for the recordation of the names

 

118



--------------------------------------------------------------------------------

and addresses of the Lender Parties and the Commitment under each Facility of,
and principal amount (and stated interest) of the Advances owing under each
Facility to, each Lender Party from time to time (the “Register”). This
provision is intended to be and shall be interpreted so that the Loans evidenced
by the Loan Documents are treated as being in registered form in accordance with
Section 5f.103-1(c) of the Regulations. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Agent or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender Party and an assignee, together with any Note or Notes (if any) subject
to such assignment, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice and any Note or Notes (if
any) subject to such assignment, the Borrower, at its own expense, shall execute
and deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Assumption and, if any assigning Lender that had a Note or Notes
prior to such assignment has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes shall be dated
the effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit A-1 and A-2 hereto, as the case may be.

(f) Each Issuing Bank may assign to one or more other Issuing Banks all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time, subject to (if requested by the Administrative
Agent) a processing and recordation fee of $3,500.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments and the Advances owing to it and the Note or Notes
(if any) held by it); provided that (i) any such sale of a participation shall
require prior written consent, not to be unreasonably withheld or delayed, of
the Borrower (it being understood that the Borrower’s withholding of consent to
any proposed sale of a participation to a TSP shall be deemed reasonable),
provided, further, that with respect to any sale of a participation to a party
that is not a TSP, no consent of the Borrower shall be required if a Default
shall have occurred and be continuing, (ii) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (iii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iv) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (v) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender

 

119



--------------------------------------------------------------------------------

Party’s rights and obligations under this Agreement, (vi) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the Guaranty and (vii) each
Lender Party that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register for the recordation of the names and
addresses of the each participant, the principal amount (and stated interest) of
each participant’s interest in Advances owing under each Facility (the
“Participant Register”). This provision is intended to be and shall be
interpreted so that the Loans evidenced by the Loan Documents are treated as
being in registered form in accordance with Section 5f.103-1(c) of the
Regulations. The entries in the Participant Register shall be conclusive and
binding for all purposes, absent manifest error. The Participant Register shall
be available for inspection by the Borrower or any Agent or any at any
reasonable time and from time to time upon reasonable prior notice. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining the Participant Register.

(h) The Borrower, prior to granting its consent in connection with any
assignment or participation or proposed assignment or participation pursuant to
the definition of “Eligible Assignee” and this Section 10.07, shall be entitled,
without limitation of its discretion as to any such consent, to reasonable
information from the proposed assignee or participant to verify whether such
proposed assignee or participant is a TSP and that such proposed assignment or
participation shall not compromise the Borrower’s neutrality obligations as the
NANPA as set forth in 47 C.F.R. §52.12; provided that prior to making such
information request, the Borrower shall use reasonable efforts to verify whether
such proposed assignee or participant is a TSP by accessing the FCC’s website
and other available databases or information sites commonly used to conduct such
investigations.

(i) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information received by it from such Lender Party;
provided, further, that no such Information may be furnished to any TSP.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes (if any) held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

(k) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it and

 

120



--------------------------------------------------------------------------------

any Note or Notes held by it to the trustee for holders of obligations owed, or
securities issued, by such Fund as security for such obligations or securities;
provided that, unless and until such trustee actually becomes a Lender in
compliance with the definition of “Eligible Assignee” and the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(l) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle that is not
a TSP identified as such in writing from time to time by the Granting Lender to
the Administrative Agent and the Borrower (an “SPC”) the option to provide all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.11 and 2.13 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, any indemnification provision herein
and the approval of any amendment or waiver of any provision of any Loan
Document, remain the Lender Party of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior Indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under the laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
in this Agreement, any SPC may (i) with notice to, but without prior consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or any portion of its interest in any Advance to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Advances to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC that is not a TSP. This subsection (k) may not be
amended without the prior written consent of each Granting Lender, all or any
part of whose Advances are being funded by the SPC at the time of such
amendment.

SECTION 10.08. Neutrality, Etc. (a) Without limiting the requirement of the
Borrower’s prior written consent to any assignment or participation under the
definition of “Eligible Assignee” and Section 10.07, no assignment or pledge of
any Lender Party’s rights under the Facilities may be made by such Lender Party
to a TSP, nor may any Lender sell any participation in all or a portion of its
Advances and Commitments under the Facilities to a TSP. The Borrower from time
to time may seek to determine whether any Lender Party or participant is or has
become a TSP.

 

121



--------------------------------------------------------------------------------

(b) In the event that (i) the Borrower determines that a Lender Party is or has
become a TSP, (ii) any Lender Party fails to provide the information required
under Section 10.08(d) within the 30 day period contemplated therein, or
(iii) the Borrower, after due investigation, is unable to determine that any
Lender Party is not a TSP, then the Borrower may (A) require such Lender Party
to assign all of its interests, rights and obligations under the Facilities to
an assignee that is not a TSP pursuant to Section 2.11(e), provided that such
required assignment shall be conducted as an orderly sell-down of such Lender
Party’s position and such Lender Party shall use commercially reasonable efforts
to effect such assignment as promptly as practicable, or (B) if such assignment
is not consummated within 90 days after the Borrower’s initial request to such
Lender Party to assign its interests, rights and obligations under the
Facilities, then the Borrower shall be entitled, without regard to the
requirements contained in Section 2.06, 2.07 or 2.14, to prepay such Lender
Party’s Advances in full at par (by paying in cash the outstanding principal
amount of all such Advances and all accrued and unpaid interest and Letter of
Credit Fees thereon and all other amounts due and payable to such Lender Party
as of the date of such prepayment (including, without limitation, amounts owing
pursuant to Sections 2.11, 2.13 and 10.04)) and terminate in full such Lender
Party’s Commitments in respect of the Facilities.

(c) In the event that (i) the Borrower determines that a participant is or has
become a TSP, (ii) any participant fails to provide the information required
under Section 10.08(d) within the 30 day period contemplated therein, or
(iii) the Borrower, after due investigation, is unable to determine that any
participant is not a TSP, the Borrower may by written notice request the
applicable Lender Party to repurchase such participant’s entire participation
interest so that such Participant no longer has any rights with respect to any
Advances or Commitments under the Facilities; provided that if such repurchase
is not consummated within 90 days after the Borrower’s initial request to the
applicable Lender Party to repurchase such participant’s participation interest,
then the Borrower shall be entitled at its option either to (A) require the
applicable Lender Party to assign all of its interests, rights and obligations
under the Facilities to an assignee that is not a TSP pursuant to
Section 2.11(e); provided that such required assignment shall be conducted as an
orderly sell-down of such Lender Party’s position and such Lender Party shall
use commercially reasonable efforts to effect such assignment as promptly as
practicable, or (B) without regard to the requirements contained in
Section 2.06, 2.07 or 2.14, prepay such Lender Party’s Advances in full at par
(by paying in cash the outstanding principal amount of all such Advances and all
accrued and unpaid interest and Letter of Credit Fees thereon and all other
amounts due and payable to such Lender Party as of the date of such prepayment
(including, without limitation, amounts owing pursuant to Sections 2.11, 2.13
and 10.04)) and terminate in full such Lender Party’s Commitments in respect of
the Facilities.

(d) In the event that, after having used reasonable efforts to determine whether
a Lender Party or participant is or has become a TSP, the Borrower is unable to
make such a determination, such applicable Lender Party or participant shall,
upon the written request of the Borrower, provide the Borrower, within a
reasonable period of time (but in any event, not later than 30 days after such
request), such information as the Borrower may reasonably request and as is
reasonably available in order to determine whether such Lender Party or
participant is or has become a TSP. For the avoidance of doubt, in all
instances, prior to requesting any information regarding TSP status from any
Lender Party or participant, the Borrower shall first use reasonable efforts to
verify whether the applicable Lender Party or participant is a TSP by accessing
the FCC’s website and other available databases or information sites commonly
used to conduct such investigations.

 

122



--------------------------------------------------------------------------------

(e) The Borrower agrees to maintain the confidentiality of the TSP Information
(as defined below), except that TSP Information may be disclosed (i) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it, (ii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iii) with the consent of the party providing
the TSP Information, whether Agent, Lender, Issuing Bank or participant, or
(iv) to the extent such TSP Information (x) becomes publicly available other
than as a result of a breach of this Section, or (y) becomes available to the
Borrower on a non-confidential basis from a source other than the Agent or
respective Lender, Issuing Bank or participant. For purposes of this Section,
“TSP Information” means all information received by the Borrower from the Agent,
any Lender, any Issuing Bank or any participant relating to the Agent, such
Lender, such Issuing Bank or such participant, as the case may be, or any of
such Person’s Affiliates or the respective businesses pursuant to or in
connection with Section 3.01, Article VIII, the Borrower’s consent rights under
the definition of “Eligible Assignee” and Section 10.07 or this Section 10.08,
other than any such information that is available to the Borrower on a
non-confidential basis prior to disclosure by the Agent, such Lender, such
Issuing Bank or such participant, as the case may be. The Borrower shall be
considered to have complied with its obligation to maintain the confidentiality
of TSP Information as provided in this Section if it has exercised reasonable
care to protect such TSP Information, and in no event less than the same degree
of care to maintain the confidentiality of such TSP Information as it would
accord to its own confidential information. The Borrower acknowledges that
(a) the TSP Information may include material non-public information concerning
each of the Agent, the Lenders, the Issuing Banks or the participants, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

(f) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, (i) the taking or enforcement of security interests in or with
respect to, or assignment of rights under, the Contractor Services Agreements by
the Collateral Agent for the benefit of the Secured Parties shall comply in all
respects with and be subject to the applicable provisions of the Contractor
Services Agreements as in effect on October 10, 2011, (ii) to the extent that
any provision hereof or of any other Loan Document, including any grant or
provision with respect to enforcement of a security interest in, or with respect
to, or assignment of rights under, any Contractor Services Agreement, or any
remedies provision with respect thereto, would result in a violation of the
provisions of any Contractor Services Agreement as in effect on October 10,
2011, such provision of this Agreement or such other Loan Document shall be null
and void solely with respect to such Contractor Services Agreement and (iii) the
transfer, de facto or otherwise, of the operational functions under the FCC
Contracts to the Collateral Agent for the benefit of the Secured Parties shall
comply in all respects with and be subject to all FCC regulations and orders.
“FCC Contracts” means (a) Contract for NANP Administrator for the Federal
Communications Commission, FCC Contract No. CON09000010; FCC Purchase Order No.
PUR110000134; (b) Contract for Pooling Administration Services for the Federal
Communications Commission, FCC Contract No. CON07000005; and (c) Contract for
Internet-based Telecommunications Relay Service (TRS) Telephone Numbering
Directory Implementation and Operation Services for the Federal Communications
Commission, FCC Purchase Order No. PUR08000449.

 

123



--------------------------------------------------------------------------------

SECTION 10.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier or .pdf of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

SECTION 10.10. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
gross negligence or willful misconduct, as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit, or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 10.11. Confidentiality. Each of the Administrative Agent and the Lender
Parties agree to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
in, or any prospective assignee in, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to

 

124



--------------------------------------------------------------------------------

any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Advances or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Advances; (h) with the consent
of the Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to any Lender Party or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to any Lender Party on a non-confidential basis prior to disclosure by
the Borrower or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.12. Release of Collateral. Upon (A) the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, or (B) the designation of any Loan Party as an
Immaterial Subsidiary pursuant to the terms hereof, the Collateral Agent will,
reasonably promptly, at the Borrower’s expense, execute and deliver to such Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents in accordance with the terms of the Loan
Documents. Without limiting the foregoing, prior to, or concurrently with, any
NTL Reorganization permitted hereunder, and provided that (i) the Borrower has
provided a reasonably detailed written request of the Borrower in connection
therewith and (ii) the NTL Release Conditions have, or concurrently with the NTL
Release shall be, met, the Collateral Agent shall effect the NTL Release.

SECTION 10.13. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide such information and take such actions as
are reasonably requested by any Agent or any Lender Party in order to assist the
Agents and the Lender Parties in maintaining compliance with the Patriot Act.

SECTION 10.14. Jurisdiction, Etc. (a) The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender Party, any Issuing Bank, or any Related Parties of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New

 

125



--------------------------------------------------------------------------------

York sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender Party or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

(b) The Borrower and each other Loan Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.14(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party hereto irrevocably consents to service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to such
party at its address specified in Section 10.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

(d) If the interest rate hereunder on the Obligations is or becomes in excess of
the maximum interest rate which the Borrowers are permitted by Law to contract
or agree to pay, the rate of interest hereunder on the Obligations shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of such maximum interest rate shall be deemed to have been payments in
reduction of principal and not of interest.

SECTION 10.15. Governing Law. This Agreement and the other Loan Documents
(except, as to any other Loan Document, as expressly set forth therein) shall be
governed by, and construed in accordance with, the law of the State of New York.

SECTION 10.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS

 

126



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEUSTAR, INC., as Borrower By   /s/ Paul Lalljie  

Name: Paul Lalljie

Title: Senior Vice President and Chief Financial Officer

 

MORGAN STANLEY SENIOR

FUNDING, INC.,

as Administrative Agent, Collateral Agent and Initial Swing Line Bank

By   /s/ Stephen B. King  

Name: Stephen B. King

Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.. as Initial

Issuing Bank

By   /s/ Stephen B. King  

Name: Stephen B. King

Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By   /s/ Andrew W. Earls   Name:
Andrew W. Earls   Title: VP

 

MORGAN STANLEY BANK, N.A., as Lender By   /s/ Stephen B. King   Name: Stephen B.
King   Title: Authorized Signatory

 

BANK OF AMERICA, N.A., as Lender By   /s/ Peter N. Knickerbocker   Name: Peter
N. Knickerbocker   Title: Senior Vice President

 

THE BANK OF TOKYO-MITSUBISHI UJF, LTD., as Lender By   /s/ Ola Anderssen   Name:
Ola Anderssen   Title: Director

 

COMPASS BANK, as Lender By   /s/ W. Brad Davis   Name: W. Brad Davis   Title:
Senior Vice President

 

FIFTH THIRD BANK, as Initial Lender By   /s/ Neil Kiernan   Name: Neil Kiernan  
Title: Vice President

 

JPMORGAN CHASE BANK, N.A., as Lender By   /s/ John Kowalczuk   Name: John
Kowalczuk   Title: Executive Director

 

MANUFACTURERS BANKS, as Lender By   /s/ Sean Walker   Name: Sean Walker   Title:
SVP

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Bremmer Kneib   Name:
Bremmer Kneib   Title: Vice President

 

RBS CITIZENS, NA, as Initial Lender By:   /s/ Imran S. Bora   Name: Imran S.
Bora   Title: Vice President

 

ROYAL BANK OF CANADA, as Lender By   /s/ Kamran Khan   Name: Kamran Khan  
Title: Authorized Signatory

 

SUNTRUST BANK, as Initial Lender By   /s/ Jeffrey M. Henry   Name: Jeffrey M.
Henry   Title: Senior Vice President

 

TAIWAN COOPERATIVE BANK LTD., SEATTLE
BRANCH, as Lender By   /s/ Ming Chih Chen   Name: Ming Chih Chen   Title: VP &
General Manager

 

TD BANK, N.A., as Initial Lender By   /s/ Bernadette Collins   Name: Bernadette
Collins   Title: Senior Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as Lender By   /s/ Susan Bader   Name: Susan
Bader   Title: Vice President

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Initial Lender By   /s/ Kirk Tesch   Name: Kirk Tesch   Title:
Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NEUSTAR IP INTELLIGENCE, INC., as Guarantor By   /s/ Paul Lalljie   Name: Paul
Lalljie   Title: Senior Vice President and Chief Financial Officer ULTRADNS
CORPORATION, as Guarantor By   /s/ Paul Lalljie   Name: Paul Lalljie   Title:
Senior Vice President and Chief Financial Officer

NEUSTAR INFORMATION SERVICES, INC., as

Guarantor

By   /s/ Paul Lalljie   Name: Paul Lalljie   Title: Senior Vice President and
Chief Financial Officer NEUSTAR DATA SERVICES, INC., as Guarantor By   /s/ Paul
Lalljie   Name: Paul Lalljie   Title: Senior Vice President and Chief Financial
Officer

MUREX LICENSING CORPORATION, as

Guarantor

By   /s/ Paul Lalljie   Name: Paul Lalljie   Title: Senior Vice President and
Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF

REVOLVING CREDIT NOTE

 

$[            ]    Dated: [            ], 20[        ]

FOR VALUE RECEIVED, the undersigned, NEUSTAR, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY [            ] (the “Lender”) for the
account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) on the Revolving Credit Facility Maturity Date the aggregate
principal amount of the Revolving Credit Advances, the Letter of Credit Advances
and the Swing Line Advances (each as defined below) owing to the Lender by the
Borrower pursuant to the Credit Agreement dated as of [        ] 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined) among the Borrower, the Lender and
certain other lender parties party thereto and Morgan Stanley Senior Funding,
Inc., as Collateral Agent and as Administrative Agent for the Lender and such
other lender parties.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance, Letter of Credit Advance and Swing Line Advance from
the date of such Revolving Credit Advance, Letter of Credit Advance or Swing
Line Advance, as the case may be, until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Morgan Stanley Senior Funding, Inc., as Administrative Agent, in same
day funds. Each Revolving Credit Advance, Letter of Credit Advance and Swing
Line Advance owing to the Lender by the Borrower, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Promissory Note; provided, however, that the failure of the Lender to make any
such recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances (variously, the “Revolving Credit
Advances,” the “Letter of Credit Advances” or the “Swing Line Advances”) by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance, Letter of Credit Advance and Swing Line Advance being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of the Borrower under
this Promissory Note and the other Loan Documents, and the obligations of the
other Loan Parties under the Loan Documents, are secured by the Collateral as
provided in the Loan Documents.



--------------------------------------------------------------------------------

NEUSTAR, INC.

By:

      Title:

 

  [Signature Page]    Exhibit A-1 to Credit Agreement



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

   Unpaid
Principal
Balance    Notation
Made By

 

Exhibit A-1 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF

TERM NOTE

 

$[            ]    Dated: [            ], 20[        ]

FOR VALUE RECEIVED, the undersigned, NEUSTAR, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY [            ] (the “Lender”) for the
account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) the principal amount of the Term Advance (as defined below)
owing to the Lender by the Borrower pursuant to the Credit Agreement dated as of
[        ], 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Borrower, the Lender and certain other lender parties party thereto and Morgan
Stanley Senior Funding, Inc., as Collateral Agent and as Administrative Agent
for the Lender and such other lender parties on the dates and in the amounts
specified in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Advance from the date of such Term Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Morgan Stanley Senior Funding, Inc., as Administrative Agent, in same
day funds. The Term Advance owing to the Lender by the Borrower, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto, which
is part of this Promissory Note; provided, however, that the failure of the
Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of a single advance (the “Term Advance”) by the
Lender to the Borrower in an amount not to exceed the U.S. dollar amount first
above mentioned, the indebtedness of the Borrower resulting from such Term
Advance being evidenced by this Promissory Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified. The obligations
of the Borrower under this Promissory Note and the other Loan Documents, and the
obligations of the other Loan Parties under the Loan Documents, are secured by
the Collateral as provided in the Loan Documents.

 

Exhibit A-2 to Credit Agreement



--------------------------------------------------------------------------------

NEUSTAR, INC.

By

      Title:

 

  [Signature Page]    Exhibit A-2 to Credit Agreement



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of
Principal Paid
or Prepaid

   Unpaid
Principal
Balance    Notation
Made By

 

Exhibit A-2 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

under the Credit Agreement

referred to below

[            ]

[            ]                  [Date]

Attention: [            ]

Ladies and Gentlemen:

The undersigned, NEUSTAR, INC., refers to the Credit Agreement dated as of
[        ], 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the undersigned, the Lender Parties
party thereto and Morgan Stanley Senior Funding, Inc., as Collateral Agent and
as Administrative Agent for the Lender Parties, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is [            ], 20[        ].

(ii) The Facility under which the Proposed Borrowing is requested is the
[            ] Facility.

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iv) The aggregate amount of the Proposed Borrowing is $[            ].

(v) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is          month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) The representations and warranties contained in each Loan Document are
correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
except (x) to the extent any representation and warranty is itself subject to a
“materiality” or “Material Adverse

 

Exhibit B to Credit Agreement



--------------------------------------------------------------------------------

Effect” standard, in which case such representation and warranty shall be true
and correct on and as of the date of the Proposed Borrowing in all respects,
(y) to the extent any such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects (except to the extent any of such representations and warranties is
itself subject to a “materiality” or “Material Adverse Effect” standard, in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date, and (z) that for purposes of this Notice of
Borrowing, the representations and warranties contained in Sections 4.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 5.01(a) and (b) of the Credit
Agreement, respectively.

(B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

 

Very truly yours,

NEUSTAR, INC.

By       Title:

 

Exhibit B to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Facilities identified below (including without limitation
any Letters of Credit, Guarantees, and Swing Line Advances included in such
Facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:                         [Assignor [is] [is not] a Defaulting
Lender]

 

Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

2. Assignee[s]:                        

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3. Borrower:    Neustar, Inc.    4. Administrative Agent:    Morgan Stanley
Senior Funding, Inc., as the administrative agent under the Credit Agreement   
5. Credit Agreement:    The Credit Agreement dated as of [        ], 2013 among
Neustar, Inc., the Lenders Parties party thereto, Morgan Stanley Senior Funding,
Inc., as Administrative Agent and as Collateral Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time   
6. Assigned Interest[s]:      

 

Assignor[s]

   Assignee[s]    Facility
Assigned1    Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans2      CUSIP
Number          $         $      %                $         $      %            
   $         $      %      

 

[7. Trade Date:                                             ]

 

1  Fill in appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Commitment”, etc.)

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

Effective Date: [            ] [            ], 20[        ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:       Title: [NAME OF ASSIGNOR] By:      
Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:       Title: [NAME OF ASSIGNEE] By:  
    Title:

 

Consented to and Accepted:

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

By:       Title:

 

  [Signature Page]    Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

[Consented to: NEUSTAR, INC., as Borrower By:       Title:]3 [Consented to:
[NAME OF ISSUING BANK] By:       Title:]4

 

 

 

3  To be added unless a Default has occurred and is continuing and the proposed
Eligible Assignee is not a TSP.

4  To be added in the case of an assignment of a Revolving Credit Commitment.

 

  [Signature Page]    Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1

$525 MILLION SENIOR SECURED FACILITIES

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(a)(iii) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(a)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes (as such, a “Foreign Lender”, it
being understood that for purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction), attached to the Assignment and Assumption is
any

 

  Annex I    Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

  Annex I    Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

SECURITY AGREEMENT

[Provided Under Separate Cover]

 

Exhibit D to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

GUARANTY SUPPLEMENT

[            ] [        ], 20[        ]

Morgan Stanley Senior Funding, Inc., as Administrative Agent

[Address of Administrative Agent]

Attention: [            ]

Credit Agreement dated as of [        ], 2013 among

Neustar, Inc., a Delaware corporation (the “Borrower”), the other Loan Parties
party to the Credit Agreement, the Lender Parties

party to the Credit Agreement and

Morgan Stanley Senior Funding, Inc., as Collateral Agent and Administrative
Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and to the Guaranty referred to therein (such Guaranty, as in effect
on the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable and documented fees and
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Guaranty Supplement, the Guaranty or
any other Loan Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

Exhibit E to Credit Agreement



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the undersigned hereby irrevocably agree that the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Article IV of the Credit Agreement, as
of the date hereof, to the same extent (and subject to the same materiality
provisions) as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or .pdf shall be
effective as delivery of an original executed counterpart of this Guaranty
Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender Party, any Issuing Bank, or any Related
Parties of the foregoing in any way relating to this Guaranty Supplement, the
Guaranty or any other Loan Document to which it is or is to be a party or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern

 

Exhibit E to Credit Agreement



--------------------------------------------------------------------------------

District of New York, and any appellate court from any thereof, and the
undersigned irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable Law, in such federal court. The
undersigned agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty Supplement, the Guaranty or in any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Guaranty or the other Loan Document to
which it is or is to be a party in the courts of any jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By

      Title:

 

Exhibit E to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SUBORDINATED DEBT TERMS

SUBORDINATION AGREEMENT dated as of [    ], 20[    ] (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
the subordinated lenders listed on Schedule I hereto (each a “Subordinated
Lender” and collectively, the “Subordinated Lenders”), NEUSTAR, INC., a Delaware
corporation (the “Borrower”), and each Subsidiary of the Borrower listed on
Schedule 2 hereto (together with the Borrower, each a “Subordinated Borrower”
and collectively, the “Subordinated Borrowers”) and MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”), in its capacity as Administrative Agent (as defined
below) under the Credit Agreement (as defined below), for the benefit of the
Lender Parties (as defined in the Credit Agreement).

Reference is made to the Credit Agreement dated as of January [    ], 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the guarantors party thereto (the
“Guarantors”), the lender parties thereto (the “Lender Parties”), Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity and together
with its successors, the “Administrative Agent”) and as collateral agent (in
such capacity and together with its successors, the “Collateral Agent”).

Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. All references to articles,
sections, exhibits and schedules shall be deemed references to articles and
sections of, and exhibits and schedules to, this Agreement, unless the context
shall otherwise require.

The ability under the Credit Agreement of any Subordinated Borrower to incur
Indebtedness permitted by Sections 6.03(f) and (g) thereto to any Subordinated
Lender is conditioned upon the execution and delivery by such Subordinated
Lender and each Subordinated Borrower of an agreement in substantially the form
hereof pursuant to which such Subordinated Lender agrees to subordinate its
rights with respect to the Subordinated Obligations (as defined below) to the
rights of the Senior Lenders (as defined below) under the Credit Agreement, all
on the terms set forth herein.

Accordingly, each Subordinated Lender, each Subordinated Borrower and the
Administrative Agent, on behalf of itself and each Secured Party (and each of
their respective successors or assigns), hereby agrees as follows:

SECTION 1. Subordination. (a) Until the payment in full in cash of all
outstanding Senior Obligations (as defined below), each Subordinated Lender
hereby agrees that all its right to payment in respect of the Subordinated
Obligations shall be subordinate and junior in right of payment to the rights of
the Lender Parties, the Agents and the other Secured Parties (each, as defined
in the Credit Agreement and collectively, the “Senior Lenders”) in respect of
the Obligations under the Loan Documents, the Secured Cash Management Agreements
and the Secured Hedge Agreements (the “Senior Obligations”). For purposes
hereof, “Subordinated Obligations” means all payment obligations of each
Subordinated Borrower to each



--------------------------------------------------------------------------------

Subordinated Lender in respect of loans, advances, extensions of credit or other
Indebtedness, including in respect of principal, premium (if any), interest,
fees, charges, expenses, indemnities, reimbursement obligations and other
amounts payable in respect thereof.

(b) Until the payment in full in cash of all Senior Obligations (other than
contingent indemnification obligations not then payable for which no claim has
been asserted), each Subordinated Borrower and each Subordinated Lender agrees
that no payment (whether directly, by purchase, redemption or exercise of any
right of setoff or otherwise) in respect of the Subordinated Obligations,
whether as principal, interest or otherwise, and whether in cash, securities or
other property, shall be made by or on behalf of any Subordinated Borrower or
received, accepted or demanded, directly or indirectly, by or on behalf of any
Subordinated Lender at any time when (x) an Event of Default has occurred and is
continuing and (y) the Administrative Agent has notified the Borrower in writing
that such payments shall be prohibited during the continuance of such Event of
Default.

(c) Except as otherwise provided in Section 6.05 of the Credit Agreement, upon
any distribution of the assets of any Subordinated Borrower or upon any
dissolution, winding up, liquidation or reorganization of any Subordinated
Borrower, or of a substantive part of the property or assets of any Subordinated
Borrower, whether in bankruptcy, insolvency, reorganization, arrangement or
receivership proceedings or otherwise, or upon any assignment for the benefit of
creditors or any other marshalling of all or a substantial part of the assets
and liabilities of any Subordinated Borrower, or otherwise:

(i) the Senior Lenders shall first be entitled to receive payment in full in
cash of the Senior Obligations (whenever arising) before any Subordinated Lender
shall be entitled to receive any payment on account of the Subordinated
Obligations of such Subordinated Borrower, whether of principal, interest or
otherwise; and

(ii) any payment by, or on behalf of, or distribution of the assets of, such
Subordinated Borrower of any kind or character on account of the Subordinated
Obligations, whether in cash, securities or other property, to which any
Subordinated Lender would be entitled except for the provisions of this
Section 1 shall be paid or delivered by the Person making such payment or
distribution (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrative Agent, for the
benefit of the Senior Lenders (pro rata, in accordance with the respective
amounts of the Senior Obligations owed to each of the Senior Lenders), until the
payment in full of all Senior Obligations .

In each case, until the payment in full in cash of all Senior Obligations (other
than contingent indemnification obligations not then payable for which no claim
has been asserted), at any time when an Event of Default has occurred and is
continuing, each Subordinated Lender agrees not to ask, demand, sue for or take
or receive from any Subordinated Borrower cash, securities or other property or
by setoff, purchase or redemption, payment of all or any part of the
Subordinated Obligations and agrees, at any time an Event of Default has
occurred and is continuing, that in connection with any proceeding involving any
Subordinated Borrower under any bankruptcy, insolvency, reorganization,
arrangement, receivership or similar law, affecting

 

  2    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

such Subordinated Borrower, (i) the Administrative Agent is irrevocably
authorized and empowered (in its own name or in the name of such Subordinated
Lender or otherwise), but shall have no obligation, to demand, sue for, collect
and receive every payment or distribution referred to in the preceding sentence
and give acquittance therefor and to file claims and proofs of claim and take
such other action (including, without limitation, voting the applicable
Subordinated Obligations and enforcing any security interest or other Lien
securing payment of such Subordinated Obligations) as the Administrative Agent
may deem reasonably necessary or advisable for the exercise or enforcement of
any of the rights or interest of the Senior Lenders and (ii) such Subordinated
Lender shall duly and promptly take such action as the Administrative Agent may
reasonably request to (A) collect amounts in respect of the applicable
Subordinated Obligations for the account of the Senior Lenders and to file
appropriate claims or proofs of claim in respect of such Subordinated
Obligations, (B) execute and deliver to the Administrative Agent such
irrevocable powers of attorney, assignments or other instruments as the
Administrative Agent may reasonably request in order to enable the
Administrative Agent to enforce any and all claims with respect to the
applicable Subordinated Obligations and (C) collect and receive any and all
payments or distributions that may be payable or deliverable upon or with
respect to the applicable Subordinated Obligations. A copy of this Agreement may
be filed with any court as evidence of the Senior Lenders’ right, power and
authority hereunder.

(d) In the event that any payment by, or on behalf of, or distribution of the
assets of, any Subordinated Borrower of any kind or character, whether in cash,
securities or other property, and whether by purchase, redemption, exercise of
any right of setoff or otherwise, shall be received by or on behalf of any
Subordinated Lender or any Affiliate thereof at a time when such payment is
prohibited by this Agreement, such payment or distribution shall be held by such
Subordinated Lender or Affiliate in trust (segregated from other property of
such Subordinated Lender or Affiliate) for the benefit of, and shall forthwith
be paid over to, the Administrative Agent, for the benefit of the Senior Lenders
(pro rata, in accordance with the respective amounts of the Senior Obligations
owed to each of the Senior Lenders), until the payment in full in cash of all
Senior Obligations (other than contingent indemnification obligations not then
payable for which no claim has been asserted).

(e) Until the prior payment in full in cash of the Senior Obligations (other
than contingent indemnification obligations not then payable for which no claim
has been asserted), no Subordinated Lender shall be subrogated to the rights of
the Senior Lenders to receive payments or distributions in cash, securities or
other property of each applicable Subordinated Borrower applicable to the Senior
Obligations, and, as between and among a Subordinated Borrower, its creditors
(other than the Senior Lenders) and the applicable Subordinated Lenders, no such
payment or distribution made to the Senior Lenders by virtue of this Agreement
that otherwise would have been made to any applicable Subordinated Lender shall
be deemed to be a payment by the applicable Subordinated Borrower on account of
the Subordinated Obligations, it being understood that the provisions of this
paragraph (e) are intended solely for the purpose of defining the relative
rights of the Subordinated Lenders and the Senior Lenders.

(f) Each Subordinated Lender and each Subordinated Borrower agrees that all
Subordinated Obligations, if evidenced by a promissory note, will be evidenced
solely by one or more promissory notes substantially in the form attached hereto
as Annex 1, or in any other form

 

  3    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, and that such promissory
note and any and all instruments now or hereafter creating or evidencing the
Subordinated Obligations, whether upon refunding, extension, renewal,
refinancing, replacement or otherwise, shall contain the following legend:

“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on, nor any other amounts payable in respect of,
the indebtedness created or evidenced by this instrument or record shall become
due or be paid or payable, except to the extent permitted under the
Subordination Agreement dated [    ], 20[    ], among the Subordinated Lenders,
the Subordinated Borrowers and Morgan Stanley Senior Funding, Inc., in its
capacity as Administrative Agent under the Credit Agreement, which Subordination
Agreement is incorporated herein with the same effect as if fully set forth
herein.”

(g) Until the payment in full in cash of all Senior Obligations (other than
contingent indemnification obligations not then payable for which no claim has
been asserted), each Subordinated Lender agrees that, except as permitted by the
Credit Agreement, it will not take any action to cause any Subordinated
Obligations to become payable prior to their scheduled maturity (which, in the
case of any demand notes, shall be the date demand is made thereunder) or
exercise any remedies or take any action or proceeding to enforce any
Subordinated Obligation if the payment of such Subordinated Obligation is then
prohibited by this Agreement, and each Subordinated Lender further agrees not to
file, or to join with any other creditors of any Subordinated Borrower in
filing, any petition commencing any bankruptcy, insolvency, reorganization,
arrangement or receivership proceeding, or any assignment for the benefit of
creditors against or in respect of such Subordinated Borrower or any other
marshalling of the assets and liabilities of such Subordinated Borrower. Each
Subordinated Lender further agrees, to the fullest extent permitted under
applicable law, that it will not cause any Subordinated Borrower to file any
such petition, commence any such proceeding or make any such assignment referred
to above until all Senior Obligations have been paid in full in cash.

SECTION 2. Waivers and Consents. (a) Each Subordinated Lender expressly waives
the right to require the Senior Lenders to proceed against any Subordinated
Borrower, the Collateral or any guarantor of the Senior Obligations or any other
Person, or to pursue any other remedy in any Senior Lender’s power which such
Subordinated Lender cannot pursue and which would lighten such Subordinated
Lender’s burden, notwithstanding that the failure of any Senior Lender to do so
may thereby prejudice such Subordinated Lender. Each Subordinated Lender agrees
that it shall not be discharged, exonerated or have its obligations hereunder to
the Senior Lenders reduced by any Senior Lender’s delay in proceeding against or
enforcing any remedy against any Subordinated Borrower, the Collateral or any
guarantor of the Senior Obligations or any other Person; by any Senior Lender
releasing any Subordinated Borrower, the Collateral or any other guarantor of
the Senior Obligations or any other Person from all or any part of the Senior
Obligations; or by the discharge of any Subordinated Borrower, the Collateral or
any guarantor of the Senior Obligations or any other Person by an operation of
law or otherwise, with or without the intervention or omission of a Senior
Lender. Any Senior Lender’s vote to accept or reject any plan of reorganization
relating to any Subordinated Borrower, the Collateral, or any guarantor of the
Senior Obligations or any other Person, or any Senior Lender’s receipt on

 

  4    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

account of the Senior Obligations other than the payment in full in cash thereof
of any cash, securities or other property distributed in any bankruptcy,
reorganization, insolvency or like proceeding, shall not discharge, exonerate,
or reduce the obligations of any Subordinated Lender hereunder to the Senior
Lenders. This Section 2(a) is subject to any applicable law.

(b) Subject to any applicable law, each Subordinated Lender waives all rights
and defenses arising out of an election of remedies by the Senior Lenders, even
though that election of remedies, including, without limitation, any nonjudicial
foreclosure with respect to security for the Senior Obligations, has impaired
the value of such Subordinated Lender’s rights of subrogation, reimbursement or
contribution against any Subordinated Borrower or any other guarantor of the
Senior Obligations or any other Person. Subject to any applicable law, each
Subordinated Lender expressly waives any rights or defenses it may have by
reason of protection afforded to any Subordinated Borrower or any other
guarantor of the Senior Obligations or any other Person with respect to the
Senior Obligations pursuant to any anti-deficiency laws or other laws of similar
import that limit or discharge the principal debtor’s indebtedness upon judicial
or nonjudicial foreclosure of real property or Personal property Collateral for
the Senior Obligations.

(c) Each Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Senior Obligations made by a Senior Lender may be
rescinded in whole or in part by the Senior Lender, and any Senior Obligation
may be continued, and the Senior Obligations, or the liability of the applicable
Subordinated Borrower or any other guarantor or any other party upon or for any
part thereof, or any Collateral or Guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compromised, waived, surrendered, or released
by the Senior Lenders, in each case, subject to any applicable law, without
notice to or further assent by any Subordinated Lender, which will remain bound
under this Agreement and without impairing, abridging, releasing or affecting
the subordination and other agreements provided for herein.

(d) Each Subordinated Lender waives, subject to any applicable law, any and all
notice of the creation, renewal, extension or accrual of any of the Senior
Obligations and notice of or proof of reliance by the Senior Lenders upon this
Agreement. The Senior Obligations, and any of them, shall be deemed conclusively
to have been created, contracted or incurred and the consent given to create the
obligations of each Subordinated Borrower in respect of the Subordinated
Obligations in reliance upon this Agreement, and all dealings between each
Subordinated Borrower and the Senior Lenders shall be deemed to have been
consummated in reliance upon this Agreement. Each Subordinated Lender
acknowledges and agrees that the Senior Lenders have relied upon the
subordination and other agreements provided for herein in consenting to the
Subordinated Obligations. Each Subordinated Lender waives notice of or proof of
reliance on this Agreement and protest, demand for payment and notice of
default.

SECTION 3. Transfers. Each Subordinated Lender shall not sell, assign or
otherwise transfer or dispose of, in whole or in part, all or any part of the
Subordinated Obligations or any interest therein to any other Person (a
“Transferee”), other than another Subordinated Lender bound by the provisions of
this Agreement, or create, incur or suffer to

 

  5    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

exist any security interest, Lien, charge or other encumbrance whatsoever upon
all or any part of the Subordinated Obligations or any interest therein in favor
of any Transferee unless (A) such transfer is made in connection with a
transaction permitted by the Credit Agreement or (B) (i) such action is made
expressly subject to this Agreement and (ii) the Transferee, expressly
acknowledges to the Administrative Agent, by a writing in form and substance
reasonably satisfactory to the Administrative Agent, the subordination and other
agreements provided for herein and in such writing agrees to be bound by all of
the terms of this Agreement, including, without limitation, this Section 3, as
if such Person were a Subordinated Lender.

SECTION 4. Senior Obligations Unconditional. All rights and interests of the
Senior Lenders hereunder, and all agreements and obligations of the Subordinated
Lenders and the Subordinated Borrowers hereunder, shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;

(c) any exchange, release or nonperfection of any Lien in any collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of, or consent to departure from, any Guarantee
of any of the Senior Obligations; or

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Subordinated Borrower in respect of the Senior
Obligations, or of the Subordinated Lender or any Subordinated Borrower in
respect of this Agreement.

SECTION 5. Representations and Warranties. Each Subordinated Lender represents
and warrants to the Administrative Agent, for the benefit of the Senior Lenders,
that:

(a) It has the power and authority to execute and deliver and to perform its
obligations under this Agreement and has taken all necessary action to authorize
its execution, delivery and performance of this Agreement.

(b) This Agreement has been duly executed and delivered by such Subordinated
Lender and constitutes a legal, valid and binding obligation of such
Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) The execution, delivery and performance of this Agreement will not violate
any provision of any material requirement of law applicable to such Subordinated
Lender or of any contractual obligation of such Subordinated Lender.

 

  6    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

SECTION 6. Waiver of Claims. (a) Neither the Senior Lenders nor any of their
respective directors, officers, employees, agents or Affiliates shall be liable
for failure to demand, collect or realize upon any of the Collateral or any
Guarantee or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Subordinated
Borrower or any Subordinated Lender or any other Person or to take any other
action whatsoever with regard to the Collateral Documents, including, without
limitation, the Security Agreement, or any part thereof.

(b) Subject to any applicable law, each Subordinated Lender, for itself and on
behalf of its successors and assigns, hereby waives any and all now existing or
hereafter arising rights it may have to require the Senior Lenders to marshal
assets for the benefit of such Subordinated Lender, or to otherwise direct the
timing, order or manner of any sale, collection or other enforcement of the
Collateral or enforcement of the Loan Documents. Each Subordinated Lender hereby
waives any right it may have to compel the Senior Lenders, to pursue any
guarantor or other Person who may be liable for the Senior Obligations, or to
enforce any Lien or security interest in any Collateral.

(c) Each Subordinated Lender hereby waives any duty on the part of the Senior
Lenders to disclose to it any fact known or hereafter known by the Senior
Lenders relating to the operation or financial condition of any Subordinated
Borrower or any guarantor of the Senior Obligations, or their respective
businesses. Each Subordinated Lender enters into this Agreement based solely
upon its independent knowledge of the applicable Subordinated Borrower’s results
of operations, condition (financial or otherwise) and business and the
Subordinated Lender assumes full responsibility for obtaining any further or
future information with respect to the applicable Subordinated Borrower or its
results of operations, condition (financial or otherwise) or business.

SECTION 7. Further Assurances. Each Subordinated Lender and each Subordinated
Borrower, at their own expense and at any time from time to time, upon the
reasonable written request of the Administrative Agent shall promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the Administrative Agent reasonably may request for the purposes of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted.

SECTION 8. Provisions Define Relative Rights. This Agreement is intended solely
for the purpose of defining the relative rights of the Senior Lenders on the one
hand and the Subordinated Lenders and the Subordinated Borrowers on the other,
and no other Person shall have any right, benefit or other interest under this
Agreement.

SECTION 9. Powers Coupled with an Interest. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the outstanding Senior Obligations are paid in full in cash.

SECTION 10. Notices. All notices, requests and demands to or upon any party
hereto shall be in writing and shall be given in the manner provided in
Section 10.02 of the Credit Agreement.

 

  7    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

SECTION 11. Counterparts. This Agreement may be executed by one or more of the
parties on any number of separate counterparts, each of which shall constitute
an original, but all of which taken together shall be deemed to constitute but
one instrument. Delivery of an executed signature page to this Agreement by
facsimile transmission or electronic PDF delivery shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 12. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 13. Conflicts. In the event of conflict or inconsistency between the
provisions of this agreement and the provisions set forth in the Credit
Agreement or other Loan Documents, the Credit Agreement or other such Loan
Document shall govern.

SECTION 14. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the
Administrative Agent, each affected Subordinated Borrower and each affected
Subordinated Lender; provided that any provision of this Agreement may be waived
by the Senior Lenders in a letter or agreement executed by the Required Lenders
and each affected Subordinated Lender.

(b) No failure to exercise, nor any delay in exercising, on the part of the
Senior Lenders, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

SECTION 15. Section Headings. The section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

SECTION 16. Successors and Assigns. (a) This Agreement shall be binding upon the
successors and assigns of each of the Subordinated Borrowers and each of the
Subordinated Lenders and shall inure to the benefit of the Senior Lenders and
their respective successors and assigns.

 

  8    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 16(a) above, nothing herein shall
be construed to limit or relieve the obligations of any Subordinated Lender
pursuant to Section 3 of this Agreement, and no Subordinated Lender shall assign
its obligations hereunder to any Person (except as otherwise specifically
permitted under Section 3 of this Agreement); any such assignment other than as
specifically permitted under Section 3 shall be void.

SECTION 17. Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Subordinated Lender or Subordinated Borrower for liquidation or reorganization,
should any Subordinated Lender or Subordinated Borrower become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Subordinated
Lender’s or Subordinated Borrower’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payments and performance of
the Senior Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Senior Obligations, whether as “voidable preference,” fraudulent
conveyance, or otherwise, all as though such payment or performance had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the Senior Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

SECTION 18. Governing Law; Jurisdiction; Consent to Service of Process. (a) THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

(b) Each of the parties hereto (other than the Administrative Agent) irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
Party, any Issuing Bank, or any Related Parties of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document in the courts
of any other jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

  9    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

(d) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 10 hereof. Nothing in this Agreement, the
Credit Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

SECTION 20. Additional Subordinated Lenders. Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument substantially in the form
of Annex 2 attached hereto, such Subsidiary shall become a Subordinated Lender
and a Subordinated Borrower hereunder with the same force and effect as if
originally named as a Subordinated Lender and a Subordinated Borrower herein.
The execution and delivery of any such instrument shall not require the consent
of any other Subordinated Lender or Subordinated Borrower hereunder. The rights
and obligations of each Subordinated Borrower and each Subordinated Lender
herein shall remain in full force and effect notwithstanding the addition of any
Subordinated Lender and Subordinated Borrower as a party to this Agreement.

[Remainder of page intentionally left blank]

 

  10    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

[            ], as Subordinated Lender and Subordinated Borrower By:       Name:
  Title:

 

[            ], as Subordinated Lender and Subordinated Borrower By:       Name:
  Title:

 

[            ], as Subordinated Lender and Subordinated Borrower By:       Name:
  Title:

 

[            ], as Subordinated Lender and Subordinated Borrower By:       Name:
  Title:

 

[            ], as Subordinated Lender and Subordinated Borrower By:       Name:
  Title:

 

  [Signature Page]    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:       Name:  
Title:

 

  [Signature Page]    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1

to Subordination Agreement

SUBORDINATED LENDERS

1. [            ]

2. [            ]

3. [            ]

 

  Schedule 1    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

Schedule 2

to Subordination Agreement

SUBORDINATED BORROWERS

1. [            ]

2. [            ]

3. [            ]

 

  Schedule 2    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

Annex 1 to

Subordination Agreement

INTERCOMPANY SUBORDINATED DEMAND PROMISSORY NOTE

 

Note Number:       Dated:

FOR VALUE RECEIVED, NEUSTAR, INC., a Delaware corporation (the “Borrower”) and
each of its subsidiaries (collectively, the “Group Members” and each, a “Group
Member”) which is a party to this intercompany subordinated demand promissory
note (the “Promissory Note”) promises to pay to the order of each Subordinated
Lender that makes loans to such Group Member (each Group Member which borrows
money pursuant to this Promissory Note is referred to herein as a “Payor” and
each Subordinated Lender (as defined in the Subordination Agreement) which makes
loans and advances pursuant to this Promissory Note is referred to herein as a
“Payee”), on demand, in lawful money of the United States of America, in
immediately available funds and at the appropriate office of the Payee, the
aggregate unpaid principal amount of all loans and advances heretofore and
hereafter made by such Payee to such Payor and any other indebtedness now or
hereafter owing by such Payor to such Payee as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Payee. The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement dated as of January
[        ], 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the guarantors party
thereto (the “Guarantors”), the lender parties thereto (the “Lender Parties”),
Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity
and together with its successors, the “Administrative Agent”) and as collateral
agent (in such capacity and together with its successors, the “Collateral
Agent”).

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon from time to time by
the relevant Payor and Payee. Interest shall be due and payable on the last day
of each month commencing after the date hereof or at such other times as may be
agreed upon from time to time by the relevant Payor and Payee. Upon demand for
payment of any principal amount hereof, accrued but unpaid interest on such
principal amount shall also be due and payable. Interest shall be paid in lawful
money of the United States of America and in immediately available funds.

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Promissory Note has been pledged by each Payee that is a Grantor under the
Security Agreement to the Collateral Agent, for the benefit of the Secured
Parties, as security for such Payee’s obligations, if any, under the applicable
loan agreements, indentures or other agreements to which such Payee is a party.
Each Payor acknowledges and agrees that the Administrative Agent and the other
Secured Parties may exercise all the rights of the Payees that are Grantors
under the Security Agreement under this Promissory Note and will not be subject
to any abatement, reduction, recoupment, defense, setoff or counterclaim
available to such Payor.

 

  Annex 1    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, neither the principal
of nor the interest on, nor any other amounts payable in respect of, the
indebtedness created or evidenced by this instrument or record shall become due
or be paid or payable, except to the extent permitted under the Subordination
Agreement dated [    ], 20[    ] among the Subordinated Lenders, the
Subordinated Borrowers and Morgan Stanley Senior Funding, Inc., in its capacity
as Administrative Agent under the Credit Agreement, which Subordination
Agreement is incorporated herein with the same effect as if fully set forth
herein.

Notwithstanding anything to the contrary contained herein, in any other
agreement or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Subordinated Lender to any Subordinated Borrower, and
(ii) without the written consent of the Administrative Agent, shall not be
deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Subordinated Lender to any
Subordinated Borrower.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

From time to time after the date hereof, additional subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory note (each additional subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

  Annex 1    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

[                             ]

By:

     

Name:

 

Title:

 

[                             ]

By:

     

Name:

 

Title:

 

[                             ]

By:

     

Name:

 

Title:

 

[                             ]

By:

     

Name:

 

Title:

 

[                             ]

By:

     

Name:

 

Title:

 

  [Signature Page]    Exhibit F to Credit Agreement - Annex 1



--------------------------------------------------------------------------------

SCHEDULE A

TRANSACTIONS

ON

INTERCOMPANY SUBORDINATED DEMAND PROMISSORY NOTE

 

Date

   Name of
Payor    Name of
Payee    Amount of
Advance
This Date    Amount of
Principal
Paid This
Date    Outstanding
Principal
Balance
from Payor
to Payee
This Date    Notation Made
By

 

  Schedule A    Exhibit F to Credit Agreement -Annex 1



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned1 does hereby sell, assign and
transfer to [                                        ] all of its right, title
and interest in and to the Intercompany Subordinated Demand Promissory Note
dated [            ] (as amended, restated, supplemented or otherwise modified
from time to time, the “Promissory Note”), made by NEUSTAR, INC. (the
“Borrower”), and each of the Borrower’s subsidiaries or any other Person that is
or becomes a party thereto, and payable to the undersigned. This endorsement is
intended to be attached to the Promissory Note and, when so attached, shall
constitute an endorsement thereof.

The initial undersigned shall be the Subordinated Lenders (as defined in the
Promissory Note) party to the Subordination Agreement on the date of the
Promissory Note. From time to time after the date thereof, additional
Subordinated Lenders shall become a signatory to this endorsement (each, an
“Additional Payee”) by executing a counterpart signature page to this
endorsement. Upon delivery of such counterpart signature page to the Payors,
notice of which is hereby waived by the other Payees, each Additional Payee
shall be a Payee and shall be as fully a Payee under the Promissory Note and a
signatory to this endorsement as if such Additional Payee were an original Payee
under the Promissory Note and an original signatory hereof. Each Payee expressly
agrees that its obligations arising under the Promissory Note and hereunder
shall not be affected or diminished by the addition or release of any other
Payee under the Promissory Note or hereunder. This endorsement shall be fully
effective as to any Payee that is or becomes a signatory hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Payee to
the Promissory Note or hereunder.

Dated:                                                                  

[Remainder of page intentionally left blank]

 

1  To be limited to Grantors under the Security Agreement.

 

  Endorsement    Exhibit F to Credit Agreement - Annex 1



--------------------------------------------------------------------------------

[                             ]

By:

     

Name:

 

Title:

 

[                             ]

By:

     

Name:

 

Title:

 

  [Signature Page]    Exhibit F to Credit Agreement - Annex 1-Endorsement



--------------------------------------------------------------------------------

Annex 2 to the

Subordination Agreement

SUPPLEMENT NO. [    ] dated as of [            ] [    ], 20[    ] (this
“Supplement”), to the Subordination Agreement dated as of [            ] [    ],
20[    ] (as amended, restated, supplemented or otherwise modified from time to
time, the “Subordination Agreement”), among the subordinated lenders named
therein (the “Subordinated Lenders”), the subordinated borrowers named therein
(the “Subordinated Borrowers”) and Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Senior Lenders.

A. Reference is made to the Subordination Agreement.

B. Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Subordination Agreement.

C. Each of the Subordinated Lenders and each of the Subordinated Borrowers have
entered into the Subordination Agreement in order to induce the Senior Lenders
to make loans and other extensions of credit under the Credit Agreement and the
other Loan Documents. Section 20 of the Subordination Agreement provides that
Subsidiaries of the Borrower may become Subordinated Lenders or Subordinated
Borrowers under the Subordination Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subordinated Party”) is executing this Supplement to become a Subordinated
Lender or a Subordinated Borrower, as the case may be, under the Subordination
Agreement in accordance with the terms of the Credit Agreement as consideration
for loans and letters of credit previously made or issued or to be made or
issued under the Credit Agreement.

Accordingly, the Administrative Agent and the New Subordinated Party agree as
follows:

SECTION 1. In accordance with Section 20 of the Subordination Agreement, the New
Subordinated Party by its signature below becomes a Subordinated Lender or a
Subordinated Borrower, as the case may be, under the Subordination Agreement
with the same force and effect as if originally named therein as a Subordinated
Lender or a Subordinated Borrower, as the case may be, and the New Subordinated
Party hereby (a) agrees to all the terms and provisions of the Subordination
Agreement applicable to it as a Subordinated Lender or a Subordinated Borrower,
as the case may be, thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subordinated Lender or a
Subordinated Borrower, as the case may be, thereunder are true and correct in
all material respects on and as of the date hereof except for representations
and warranties which by their terms expressly refer to a specific date. Each
reference to a “Subordinated Lender” or a “Subordinated Borrower” in the
Subordination Agreement shall be deemed to include the New Subordinated Party,
as applicable. The Subordination Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Subordinated Party represents and warrants to the
Administrative Agent and the other Senior Lenders that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation,

 

  Annex 2    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity regardless of whether
considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subordinated Party and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission or electronic PDF delivery shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Subordination Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Subordination Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Subordination Agreement. All
communications and notices hereunder to the New Subordinated Party shall be
given to it at the address set forth under its signature below, with a copy to
the Borrower.

[Remainder of page intentionally left blank]

 

  Annex 2    Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subordinated Party and the Administrative Agent have
duly executed this Supplement to the Subordination Agreement as of the day and
year first above written.

 

[NAME OF NEW SUBORDINATED PARTY],

as [Subordinated Lender] [Subordinated Borrower]

By:       Name:   Title:

 

MORGAN STANLEY SENIOR FUNDING, INC. as Administrative Agent, By:       Name:  
Title:

 

  [Signature Page]    Exhibit F to Credit Agreement - Annex 2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SOLVENCY CERTIFICATE

[    ], 2013

This Solvency Certificate is being executed and delivered pursuant to
Section 3.01(a)(viii) of that certain Credit Agreement, dated as of [    ],
2013, among the undersigned, the Lender Parties party thereto and Morgan Stanley
Senior Funding, Inc., as Collateral Agent and as Administrative Agent for the
Lender Parties (the “Credit Agreement”; the terms defined therein being used
herein as therein defined).

I, [    ], the [Chief Financial Officer][Chief Executive Officer] of the
Borrower, in such capacity and not in an individual capacity, hereby certify
that I am the [Chief Financial Officer][Chief Executive Officer] of the Borrower
and that I am generally familiar with the businesses and assets of the Borrower
and its Subsidiaries (taken as a whole), I have made such other investigations
and inquiries as I have deemed appropriate and am duly authorized to execute
this Solvency Certificate on behalf of the Borrower pursuant to the Credit
Agreement.

I further certify, in my capacity as [Chief Financial Officer][Chief Executive
Officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the issuance of the Senior Notes and the
incurrence of the Indebtedness and Obligations being incurred in connection with
the Credit Agreement and any other funded Indebtedness incurred to issue the
Senior Notes, that, (i) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries, on a consolidated basis; (ii) the present fair saleable value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis, is not
less than the amount that will be required to pay the probable liability of the
Borrower and its Subsidiaries, on a consolidated basis, on their debts and
liabilities, including contingent liabilities, as they become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, are
not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which the Borrower’s and its Subsidiaries’
assets, on a consolidated basis, would constitute unreasonably small capital;
and (iv) the Borrower and its Subsidiaries do not intend to, and do not believe
that they will, incur debts or liabilities, including contingent liabilities, on
a consolidated basis, beyond their ability to pay such debts and liabilities as
they mature. For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

[Remainder of page intentionally left blank]

 

Exhibit G to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

NEUSTAR, INC. By:  

 

Name:  

 

Title:   [Chief Financial Officer]   [Chief Executive Officer]

 

  [Signature Page]    Exhibit G to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

COMPLIANCE CERTIFICATE

Financial Statement Date:             ,            

 

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January [ ],
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Neustar, Inc., a Delaware corporation (the
“Borrower”), the Lender Parties from time to time party thereto and Morgan
Stanley Senior Funding, Inc., as Administrative Agent and as Collateral Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                          of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end consolidated balance sheet and
the related consolidated statements of income or operations, shareholders’
equity and cash flows required by Section 5.01(a) of the Agreement for the
fiscal year of the Borrower and its Subsidiaries ended as of the above date, all
in reasonable detail and prepared in accordance with GAAP, audited and together
with the report and opinion of an independent certified public accountant
required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the consolidated balance sheet and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows required by Section 5.01(b) of the Agreement for the fiscal
quarter of the Borrower and its Subsidiaries ended as of the above date, setting
forth in comparative form the figures for the corresponding fiscal quarter of
the previous fiscal year and the corresponding portion of the previous fiscal
year, fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the transactions and condition (financial or otherwise) of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements.



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and its
Subsidiaries have performed and observed all their Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                     ,                     .

 

NEUSTAR, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

For the quarter/year ended                                          (“Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.      Section 6.11(a) – Consolidated Fixed Charge Coverage Ratio         A.   
   Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):    $                       1.    Consolidated Net Income for
Subject Period:    $                       2.    Consolidated Interest Charges
for Subject Period:    $                       3.    Provision for Federal,
state, local and foreign income taxes for Subject Period:    $                
      4.    Depreciation expenses for Subject Period:    $                      
5.    Amortization expenses for Subject Period:1    $                       6.
   Losses (minus any gains) from the sale or other disposition of any asset
other than in the ordinary course of business:    $                       7.   
Losses (minus any gains) from the sale or other disposition of any Equity
Interest in any Person:    $                       8.    Losses from an early
extinguishment of Indebtedness:    $                       9.    Non-cash
stock-based compensation expense:    $                       10.    Costs and
expenses incurred in connection with the issuance, prepayment or amendment or
refinancing of Indebtedness permitted under the Credit Agreement:    $
                      11.    Restructuring charges and losses on related sales
of personal and real property for Subject Period in an aggregate amount not to
exceed $50,000,000 in any four consecutive fiscal quarters:2                    
$                

 

1  Including amortization of deferred fees and the accretion of original issue
discount.

2 

Including charges and losses incurred in connection with the closure of any
operational facilities of the Borrower and its Subsidiaries.



--------------------------------------------------------------------------------

      12.    Impairment charges, write-off, depreciation or amortization of
goodwill or intangibles arising pursuant to GAAP:    $                       13.
   Non-cash charges resulting from purchase accounting:    $                   
   14.    Reduction in revenue resulting from purchase accounting effects of
adjustments to deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements as a result of any Permitted
Acquisition:    $                       15.    Unrealized losses (minus any
gains) in respect of Secured Hedge Agreements:    $                       16.   
Non-cash losses (minus any gains) resulting from unrealized foreign currency
losses    $                       17.    Transaction fees, costs and expenses
incurred in connection with the consummation of the Transactions and any
Permitted Acquisition:    $                       18.    Costs and expenses
incurred in connection with the issuance and exchange of the Senior Notes    $
                      19.    Other expenses reducing the Consolidated Net Income
which do not represent a cash item in Subject Period or any future period:    $
                      20.    Federal, state, local and foreign income tax
credits for Subject Period:    $                       21.    Non-cash items
increasing Consolidated Net Income for Subject Period:    $                   
   22.    Consolidated EBITDA (sum of Lines I.A.1 through I.A.19 – sum of Lines
I.A.20 through I.A.21):    $                    B.    Consolidated Fixed Charges
for Subject Period:    $                       1.    Consolidated Interest
Charges for Subject Period:    $                       2.    Scheduled
amortization payments on account of principal of Indebtedness of the Borrower or
any of its Subsidiaries required to be made for Subject Period:3    $
               

 

3  Including scheduled amortization principal payments required to be made in
respect of Term Advances but excluding the Revolving Credit Advances and any
other payment in respect of Indebtedness under revolving facilities.



--------------------------------------------------------------------------------

      3.    Income taxes paid in cash for Subject Period:    $                  
4.    Capital Expenditures paid in cash for Subject Period:4    $               
   6.    Restricted Payments pursuant to Section 6.06(e), (l) or (m) of the
Credit Agreement paid in cash for Subject Period:    $                   7.   
Consolidated Fixed Charges (sum of Lines I.B.1 through I.B.6)    $            
     C.       Consolidated Fixed Charge Coverage Ratio (Line I.A.22 ÷ Line I.B):
            to 1.00       Minimum required:    1.25 to 1.00 II.      Section
6.11(b) – Consolidated Leverage Ratio         A.       Consolidated Funded
Indebtedness at Statement Date:    $                  B.       Consolidated
EBITDA for Subject Period (Line I.A.22 above):    $                  C.      
Consolidated Leverage Ratio (Line II.A ÷ Line II.B):             to 1.00      
Maximum permitted:    3.50 to 1.00 III.      Sections 2.19, 6.01(s), 6.01(t) and
6.06(j) – Consolidated Secured Leverage Ratio         A.       Consolidated
Funded Indebtedness secured by a Lien at Statement Date:    $                 
B.       Consolidated EBITDA for Subject Period (Line I.A.22 above):   
$                  C.       Consolidated Secured Leverage Ratio (Line III.A ÷
Line III.B):             to 1.00       Maximum permitted for purposes of Section
2.19:    2.50 to 1.00       Maximum permitted for purposes of Sections 6.01(s),
6.01(t) and 6.06(j):    3.00 to 1.00

 

4  Excluding the principal amount of Indebtedness incurred for Subject Period to
finance such expenditures, but including any repayments of any Indebtedness
incurred for Subject Period or any prior period to finance such expenditures.